REPUBLIQUE DE GUINEE

CONVENTION DE BASE PORTANT SUR LA RAFFINERIE D’ALUMINE DE DESELE ET LA MINE DE BAUXITE DE
GARAFIRI

entre
La République de Guinée
et
Société des Bauxites de Guinée S.A.
et

SBG Bauxite and Alumina N.V.

Conakry

(4 mai 2018
TABLE DES MATIERES'!

ARTICLE 1. DÉFINITIONS ET INTERPRETATION
ARTICLE 2. CHAMPS D'APPLICATION
ARTICLE 3. DUREE DE LA CONVENTION
ARTICLE 4. DECLARATIONS ET GARANTIES
ARTICLE 5. DÉCOUVERTES DE SUBSTANCES

AUTRES QUE LE MINERAI DANS LA ZONE DU PROJET
ARTICLE 6. DROITS ACCORDÉS .
ARTICLE 7. OBLIGATIONS DES PARTIES
ARTICLE 8. GARANTIE ET INDEMNIT
ARTICLE 9. PHASE DE CONSTRUCTION

ARTICLE 10. EXTRACTION, TRANSFORMATION ET PRODUCTION COMMERCIALE
ARTICLE 11. RÉHABILITATION ET FERMETURE DE L'EXPLOITATION

DANS LA ZONE DU PROJET . 24
ARTICLE 12. REGIME FISCAL ET DOUANIER .27

ARTICLE 13. PARTICIPATION DE L'ÉTAT …

ARTICLE 15. TRANSPARENCE ET LUTTE CONTRE LA CORRUPTION
ARTICLE 16. DISPOSITIONS HABILITANTES
ARTICLE 17. MODALITÉS D'OPÉRATIONS
ARTICLE 18. FINANCEMENT DU PROJET ET ASSURANCES
ARTICLE 19. PERSONNEL ET EMPLOIS
ARTICLE 20. DÉVELOPPEMENT DE LA COMMUNAUTÉ LOCALE ET CONTENU LOCAL
ARTICLE 21. INFORMATION SUR LES SUBSTANCES MINÉRALES ET RAPPORTS REQUIS .…… 42
ARTICLE 22. ELEMENTS D'ACTIF ET EQUIPEMENTS.
ARTICLE 23. INFRASTRUCTURES ET ACCES
ARTICLE 24. CONFIDENTIALITE
ARTICLE 25. FORCE MAJEURE
ARTICLE 26. CESSION
ARTICLE 27. RESILIATIO|

on
ARTICLE 28. INDEMISATION
ARTICLE 29. REGLEMENT DES DIFFÉRENDS …
ARTICLE 30. AUTONOMIE
ARTICLE 31. DROIT APPLICABLE
ARTICLE 32. RENONCIATION
ARTICLE 33. EXPROPRIATION seeneneneeenneenneennennenntennnnnnt 55
ARTICLE 34. STABILISATION ….........

ARTICLE 35. DISPOSITIONS DIVERSES .…..

ARTICLE 36. LANGUE
ARTICLE 37. NOTIFICATION

LISTE DES ANNEXES

ANNEXE A - CONCESSION MINIERE

ANNEXE B - INFRASTRUCTURES DE TRANSPORT
ANNEXE C - IMPOTS ET DOUANE Ÿ

ANNEXE D - PRINCIPES COMPTABLES

LA CONVENTION ET LES PARTIES ; A Mé

La présente convention de base (la “Convention") est conclue à Conakry, République de Guinée, le:
ENTRE :

La République de Guinée, dûment représentée par Monsieur Abdoulaye MAGASSOUBA, Ministre des
Mines et de la Géologie et Docteur Mohamed Lamine DOUMBOUYA, Ministre du Budget (|"État") ;

DE PREMIERE PART,
ET:
La Société des Bauxites de Guinée S.A., une société de droit guinéen, ayant son siège social à la Cité
Chemin de Fer- Immeuble Boké, BP : 6236, Conakry, République de Guinée et immatriculée au Registre
du Commerce et du Crédit Mobilier sous le numéro RCCM/GC-KAL-M2/028.738/2010, représentée par
son Administrateur Général Monsieur Alpha Oumar DIALLO, dûment habilité aux fins des présentes, (la
"Société") ;

SBG Bauxite and Alumina N.V, une société de droit néerlandais, ayant son siège social au Crystal Tower
20th fluor, Orlyplein 11043 DP Amsterdam et immatriculée au Registre du Commerce du Pays Bas sous le
numéro 14631646, représentée par son Administrateur Général, Madame Pascale MITRI-YOUNES,
dûment habilité aux fins des présentes par procuration en date du 11 mai 2018, (la "Société Holding") ;
(La Société conjointement avec la Société Holding sont ci-après désignées l'Investisseur"),

DE DEUXIEME PART

(L'État et l'Investisseur sont ci-après désignés, individuellement, une "Partie" et, collectivement, les

“Parties'). WE
U #7
DÉCLARATIONS PRÉLIMINAIRES

ATTENDU QUE:

4. L'État est propriétaire de toutes les substances minérales contenues dans le sous-sol sur le
territoire de la République de Guinée et désire encourager et promouvoir l'exploration, l'exploitation et le
développement desdites ressources.

E L'État entend faire valoriser les importantes ressources bauxitiques dans les préfectures de
Kindia, Pita et Dalaba par leur exploitation, leur transformation et leur commercialisation. Cette politique
entend encourager l'exploitation de ces ressources minérales et le développement d'infrastructures, y
compris la réalisation d'installations industrielles importantes pour la transformation des ressources
minérales sur le territoire de la République de Guinée. À cet effet, l'État déclare à l'investisseur et à la
Société son plein appui, soutien et assistance au Projet.

8: L'Investisseur comprend ces objectifs globaux de l'État et désire entreprendre le Projet (tel que
défini ci-dessous), y compris l'extraction de la bauxite et la transformation en alumine et leur
commercialisation.

4. La Société, au jour de la présente Convention, détient une Concession Minière couvrant une
superficie de 502 km2 située dans les préfectures de Kindia, Pita et Dalaba délivrée par le Décret
D2016/043/MMG/SGG.

5. L'Investisseur déclare qu'il a toutes les capacités financières, technologiques, techniques,
commerciales et administratives requises pour mener à bien ses obligations en vertu de la présente
Convention pour la réalisation du Projet.

6. L'Investisseur déclare que l'utilisation des infrastructures auxiliaires à la mine par des tiers sera
permise à des conditions équitables et non-discriminatoires dans le cadre de la mutualisation des
infrastructures à l'instar de la politique de l'État en accord avec la présente Convention.

Ze Les Parties reconnaissent que l'objectif principal du Projet est la transformation de la bauxite en
alumine.
8. L'Investisseur déclare qu'il construira et opérera ou fera opérer une raffinerie d'alumine d’une

capacité de production d'environ 1.6 MT/an.

9. L'investisseur déclare que les opérations de raffinerie et les opérations minières ainsi que
l'utilisation des infrastructures routières, ferroviaires et portuaires envisagées aux présentes, seront
conduites conformément aux meilleurs standards internationaux miniers, industriels et commerciaux.

10. Les Parties désirent une gestion transparente des investissements en République de Guinée en
vue de la recherche, du développement et de l'exploitation efficace à grande échelle des ressources
minérales de l'État afin de promouvoir et contribuer au développement économique durable de l'État et au
bien-être de ses citoyens et à son patrimoine ; et

PAR CONSEQUENT, en vertu de ce qui précède, les Parties ont établi la présente Convention en vue de
déterminer leurs droits et obligations et C

Ge
1
Les Parties se sont convenues de ce qui suit:

Article 1. DÉFINITIONS ET INTERPRETATION

11 Définitions

Pour les besoins de la présente Convention, les termes suivants ont les significations suivantes :

Accord
d'infrastructure

Actionnaires

Activités du Projet

Affilié

désigne, selon le cas, tout accord conclu, en conformité avec les stipulations de
l'Article 23, entre (a) entre autres, la Société, l'État, l'Autorité Concédante
Déléguée (y compris, non-limitativement, l'Agence Nationale d'Aménagement
des Infrastructures Minières et le Port Autonome de Conakry), le propriétaire, le
concessionnaire et/ou le gestionnaire des Infrastructures Communes ou (b) la
Société, l'État (ou autre entité publique) et tous Tiers concernant l'accès et
l'utilisation des Infrastructures du Projet.

désigne les Personnes qui détiennent des actions dans la Société à tout
moment.

désigne les travaux et activités dans le cadre de la Raffinerie, et les Opérations
Minières, ainsi que toutes autres activités et travaux nécessaires à la
conception, la construction, l'exploitation (y compris l'exportation du Produit
Minier et du Minerai), la réalisation et la maintenance des Infrastructures du
Projet.

désigne dans le cadre exclusif des activités du Projet, par rapport à une
personne morale, toute filiale ou société détentrice de participation dans cette
personne morale, ainsi que toute filiale de cette société détentrice de
participation (y compris toute société sœur), et à ces fins:

(a) une filiale d'une personne morale désigne toute société ou entreprise:

(i) qui est contrôlée, directement ou indirectement, par la société
ou entreprise mentionnée dans le paragraphe introductif de
cette définition; ou

(ii) dont plus de la moitié du capital social émis est réellement
détenue, directement ou indirectement, par la société ou
entreprise mentionnée dans le paragraphe introductif de cette
définition;

(iii) qui est une filiale d'une autre filiale de la société ou entreprise
mentionnée dans le paragraphe introductif de cette définition,

et, à ces fins, une société ou une entreprise est considérée comme étant
contrôlée par une autre si cette autre société ou entreprise est en
mesure de diriger ses affaires et / ou de contrôler la composition de son
conseil d'administration ou de l'organe équivalent, même si les actions
de la société ou de l'entreprise mentionnée dans le paragraphe

23> ae

\Ÿ
Année Civile

Autorité

Bailleurs
de Fonds

BCRG

Bonnes Pratiques de
l'industrie

C.P.D.M.

Cas de Force Majeure

introductif de cette définition sont détenues au nom (x) d'une autre
personne (ou son représentant), que ce soit à titre de garantie ou en
relation avec une prise de garantie, ou (y) le représentant de cette autre
entreprise ou société; et

(b) une société détentrice de participation d'une personne morale désigne
toute société ou entreprise dont la personne morale mentionnée dans le
paragraphe introductif de cette définition est une filiale.

désigne une période de douze (12) mois commençant le 1° janvier et se
terminant le 31 décembre de la même année.

désigne une autorité de la République de Guinée incluant tout département ou
autorité gouvernementale, toute Personne, y compris les ministres, organisme
ou agence gouvernementale ou quasi-gouvernementale habilité à agir au nom
de l'État en vertu des lois guinéennes pour exercer un pouvoir législatif, exécutif,
administratif, réglementaire ou judiciaire ou toute autre entité ayant mandat
d'exercer un tel pouvoir.

désigne les banques, institutions, organismes financiers, banques de
couverture, agences de crédit export, assureurs et garants de risques politiques,
ainsi que leurs agents ou fiduciaires ayant conclu des accords de financement
avec l'investisseur (ou, pour son compte, son profit, en son nom ou en garantie
de ses obligations) pour la réalisation du Projet.

désigne La Banque Centrale de la République de Guinée.

désigne l'exercice d'un degré de compétence, de diligence, de prudence et de
prévoyance qu'on pourrait raisonnablement et normalement attendre d'une
personne qualifiée et expérimentée dans le secteur en question : (a) dans le cas
du développement, de la construction et de l'exploitation de l'installation de
transformation d'alumine, active dans l'industrie internationale de raffinage et
transformation du Minerai, y compris la norme ISO 14001 et la norme OHSAS
18001] et (b) dans le cas des Opérations Minières, active dans l'industrie minière
internationale, y compris le guide de bonnes pratiques fourni par le Conseil
International des Mines et Métaux (ICMM), les Normes de Performance en
matière de Viabilité Sociale et Environnementale de la Société Financière
Internationale (SF), les Principes Équateur, la norme ISO 14001 et la norme
OHSAS 1800.

désigne le Centre de Promotion et de Développement Minier.

a le sens qui lui est donné à l'Article 25.1.1. NY)

YA

-4-

Chemin de Fer
Existant Conakry -
Débélé

Cession Proposée

Cessionnaire Affilié

Cessionnaire

Envisagé

Code Minier

Concession Minière

Convention

D.N.M.

Date d’Entrée en
Vigueur

Date d’Exercice

Date de Première
Production
Commerciale
d’Alumine

Date de Transfert

désigne la ligne de chemin de fer reliant le Port Autonome de Conakry et Débélé,
et qui fait l'objet d'une convention entre la République de Guinée et la société
Rouski Alumini en date de novembre 2000.

a le sens qui lui est donné à l'Article 26.2.1.
a le sens qui lui est donné à l'Article 26.3.1.
a le sens qui lui est donné à l'Article 26.2.1.

désigne l'acte ratifié par la Loi 2011/006/CNT du 9 septembre 2011 tel
qu'amendé par la loi L/2011/053/CNT du 8 avril 2013 constituant le Code Minier
de la République de Guinée.

désigne la concession octroyée par l'État à la Société par Décret No
D/2016/043/MMG/SGG en date du 22 Février 2016, enregistré au registre des
titres miniers sous le numéro A/201 6/001/DIGM/CPDM dont une copie figure en
Annexe À.

désigne le présent accord avec ses annexes, tel qu'il aura été modifié de temps
à autre, conformément à ses stipulations.

désigne la Direction Nationale des Mines de la République de Guinée.
a le sens qui lui est donné à l'Article a
a le sens qui lui est donné à l'Article 13.2.4.

désigne la date à laquelle la Raffinerie atteint, pendant une période continue de
soixante (60) Jours de production, une production représentant au moins 30%
de sa capacité de production quotidienne calculée sur la base d'une production
annuelle d’alumine de 1.600.000 tonnes.

a le sens qui lui est donné à l'Article 13.2.12. Ne

5
Découverte

Développement

Différend

Dollars et US$

Droit Guinéen

Environnement

Étude d'impact
Environnemental et
Social (EIES)

Expert Indépendant

Exploitation Minière

Fonctionnaires de

l'État

Guinée

Impôt

a le sens qui lui est donné à l'Article 5.1.

désigne tous travaux effectués pour l'extraction et la récupération du Minerai sur
le territoire de la Zone de Projet.

a le sens qui lui est donné à l'Article 29.1.1.
désigne la devise ayant cours légal aux États-Unis d'Amérique.

désigne les lois et autres textes ou législations ayant force de loi en Guinée, y
compris, en particulier, le Code Minier et toute loi, ordonnance, décret,
règlement ou toute règle, circulaire, directive émise par toute Autorité ayant la
compétence nécessaire.

désigne l'ensemble des éléments naturels qui favorisent l'existence, la
transformation et le développement du milieu naturel, des organismes vivants et
des activités humaines.

a le sens qui lui est donné à l'Article 14.2.1.

a le sens qui lui est donné à l'Article 29.2.1.

désigne tous les travaux liés au développement technique et économique du
Minerai, incluant le développement d'une mine, l'extraction, le traitement, la
transformation et l'amélioration du Minerai, ainsi que les activités nécessaires ou
liées à la commercialisation du Minerai.

a le sens qui lui est donné à l'Article 15.2.
désigne la République de Guinée.

désigne tous les impôts, taxes, frais et droits de douanes, surtaxes, redevances,
contribution et prélèvements de quelque nature qu'ils relèvent de l'autorité
centrale ou des collectivités. N

\N ,;

(l

s h ;
Impôt Pertinent

Informations
Confidentielles

Infrastructures
Communes

Infrastructures du
Projet

a le sens qui lui est donné à l'Article 34.1.1.

a le sens qui lui est donné à l'Article 24.1.

désignent :
(a) le Chemin de Fer Existant Conakry-Débélé,

(b) les infrastructures, installations, constructions, équipements industriels,
chemins de fer (y compris tous chenaux, quais et terminaux) construits ou à
construire sur le domaine portuaire du Port Autonome de Conakry (et
notamment le quai minéralier n°14), pour le transport, le stockage ou
l'évacuation des Minerais ou des Produits Miniers, et

(c) généralement, toute infrastructure publique ou à vocation publique telles que
routes, ponts, terrains d'aviation, installations portuaires et ferroviaires,
installations connexes de transport ou autres, ainsi que les canalisations d'eau,
d'électricité ou les voies de communication, gérées ou exploitées par un
organisme ou une entité détenue ou contrôlée par l'État, à l'exception des forces
armées,

à l'exclusion toutefois de toute infrastructure faisant partie des Infrastructures du
Projet.

désignent:
(a) la mine de Minerai ;
(b) la Raffinerie ;

(c)une unité de production d'électricité et les installations et infrastructures qui y
sont associées ;

(d) des infrastructures de stockage pour l'ensemble des résidus de boues
rouges;

(e) des Infrastructures de Transport;

( des infrastructures de stockage du Minerai et des Produits Miniers; et

(g) les infrastructures, installations et constructions portuaires au sein du

domaine du Port Autonome Ce construites par la Société

conformément à l'Article 23.5.1.

NC

=>

7
Infrastructures
Transport

Investisseur

Jour Ouvré

Jours

LIBOR

Liste Minière

Liste Minière de
Construction

de

désigne (i) les infrastructures nécessaires pour le transport et l'évacuation du
Minerai et du Produit Minier de la Zone Minière à la Raffinerie avec les contours
qui figurent dans l’ Annexe B, dont les détails ont été soumis au Ministre dans les
délais nécessaires pour atteindre la Date de Première Production Commerciale
d'Alumine conformément à la présente Convention et qui ont reçu l'approbation
écrite du Ministre et (ii) tout infrastructure reliant la Raffinerie au Chemin de Fer
Existant Conakry — Débélé dont les coordonnées auront été spécifiées par écrit
par la Société à la l'Administration Minière dans les délais nécessaires pour
atteindre la Date de Première Production Commerciale d'Alumine conformément
à la présente Convention et auront été approuvées préalablement par l'Etat et
qui, une fois approuvées par l'Etat, seront réputées faire partie de la présente
définition.

a le sens qui lui est donné dans la comparution des Parties.

désigne un Jour (autre qu'un samedi ou un dimanche) où les banques sont
généralement ouvertes pour affaires à New York (États-Unis) et à Conakry
(République de Guinée).

désigne les jours calendaires.

désigne le taux interbancaire offert à Londres, administré par l'ICE Benchmark
Administration Limited (ou toute autre personne qui prend en charge
l'administration de ce taux), pour la devise et la période considérées (avant toute
correction, tout nouveau calcul, ou toute nouvelle publication par
l'administrateur), diffusé sur les pages LIBORO1 ou LIBOROZ2 de l'écran
Thomson Reuters (ou toute page Thomson Reuters de substitution qui diffuse ce
taux).

désigne la Liste Minière de Construction et la Liste Minière d'Exploitation

a le sens qui lui est donné à l'Article 12.3.2. Ÿ

=
Liste Minière
d'Exploitation

Lois Anti-corruption

Minerai

Ministre

Modification des
Impôts Pertinents

Montant Total des
Investissements

Notification

d'Exercice

Notification de
Différend

OHADA

ONFPP

Opérations Minières

Pacte d’Actionnaires

a le sens qui lui est donné à l'Article 12.3.3.
a le sens qui lui est donné à l'Article 15.1.

désigne la bauxite, dûment identifiée in situ, extraite dans la Zone du Projet à
des fins commerciales.

désigne le Ministre en charge des Mines et de la Géologie.

a le sens qui lui est donné à l'Article 34.1.1.

désigne le montant total des investissements nécessaires pour la construction,
le développement et la réalisation du Projet, à l'exclusion de toute expansion ou

extension de capacité, égal à environ un milliard quatre cent millions de Dollar
(1.400.000.000 USD).

a le sens qui lui est donné à l'Article 13.2.4.

a le sens qui lui est donné à l'Article 29.1.2.

désigne l'Organisation pour l'Harmonisation en Afrique du Droit des Affaires.

a le sens qui lui est donné à l'Article 19.6.1.

désigne l’ensemble des opérations et des travaux dans le cadre de l'Exploitation
Minière.

désigne l'accord établissant les droits et obligations des Actionnaires de la \È

-9-

Parcs à Résidus

Participation
Contributive

Participation
Non-Contributive

Permis de Recherche

Personne

Plan de Découverte

Plan de
Développement
Communautaire

Plan de Fermeture

Plan de Gestion
Environnementale et
Sociale

Société entre eux, y compris la Participation Non-Contributive de l'État et la

Participation Contributive de l'État et les termes relatifs à la gestion et au
contrôle de la Société à conclure entre la Société Holding d'une part et l'Etat
d'autre part au plus tard à la date à laquelle l'État deviendra actionnaire de la
Société conformément à l'Article 13.1.5.

désigne les parcs à résidus pour le stockage de la boue rouge.

a le sens qui lui est donné à l'Article 13.2.1.
a le sens qui lui est donné à l'Article 13.1.1.

désigne les Permis de Recherche de Minerai octroyés à la date de la présente
Convention par l'État à la Société en vertu de l'arrêté ministériel no.
A2008/4996/MMG/SGG, ainsi que ses renouvellements accordés en vertu de
l'arrêté ministériel no. À 2012/10129/MMG/SGG et de l'arrêté ministériel no. À
2015/802/MMG/SGG.

désigne toute personne physique ou morale.
a le sens qui lui est donné à l'Article Di2}

a le sens qui lui est donné à l'Article 20.1.2.

a le sens qui lui est donné à l'Article 11.4.2.

1 A
a le sens qui lui est donné à l'Article 11.4.2. \d

_-10-
Prix d'Exercice

Production
Commerciale

Produit Minier

Programme de
Formation et de
Développement

Programme de
Travaux

Projet

Prospection

Raffinerie

SOGUIPAMI

Sous-traitants

désigne le prix à verser par l'État à la Société dans le cadre de l'exercice d’une
option afin d'acquérir une Participation Contributive, calculé conformément aux
dispositions de l'Article 13.2.5

désigne une production d'alumine représentant au moins 30% de la capacité de
production de la Raffinerie d'un million six cent mille (1.600.000) tonnes
d'alumine par an.

désigne tous produits dérivés, sous-produits, produits associés ou connexes, y
compris l'alumine produite ou transformée à partir du Minerai extrait de la Zone
de Projet, mais à l'exclusion du Minerai lui-même.

a le sens qui lui est donné à l'Article 19.5.1.

a le sens qui lui est donné à l'Article 9.3.2.

désigne les activités décrites à l'Article 2.2.

désigne l'ensemble des investigations en surface, sous-surface et profondeur en
vue de découvrir ou de mettre en évidence des gisements de Minerai, de les
délimiter et d'en évaluer l'importance et les possibilités d'Exploitation Minière, y
compris les analyses et essais en laboratoire géologiques, géophysiques et
miniers.

désigne la raffinerie d’alumine métallurgique « sable (ayant une capacité initiale
de production d'environ un million six cent mille (1.600.000) tonnes d'alumine par
an), située sur le Terrain de la Raffinerie.

désigne la Société Guinéenne du Patrimoine Minier, une société de droit
guinéen, ayant son siège social à Fria base, Commune de Kaloum, BP:931
Conakry, en République de Guinée et immatriculée au Registre du Commerce et
du Crédit Mobilier sous le numéro RCCM/GC-KAL/037.480A/2011.

désignent, dans le cadre de leurs activités au titre du Projet, toute entreprise qui
a conclu un contrat avec l'investisseur pour la fourniture de biens, services ou
travaux en lien direct avec le Projet.

Taux de Change de
Référence

Terrain Portuaire

Terrain de la
Raffinerie

Tiers

Titre Minier

Travaux de
Développement

Utilisateur ou
Occupant Foncier

Zone du Projet

désigne, en ce qui concerne la « deuxième devise la moyenne des cours
donnés, à environ 11h00 du matin deux Jours Ouvrés avant la date concernée
par la BCRG (s'il s’agit de Francs guinéens) ou par une banque désignée par
l'investisseur (s’il s’agit d'une autre devise) pour le taux (y compris toute
commission, frais, charges et dépenses payables) auquel la banque en question
vendrait cette devise en échange de Dollars à la date concernée.

désigne un terrain au sein du domaine du Port Autonome de Conakry ou de
toute autre zone portuaire d'une superficie d'environ 7 hectares dont les
coordonnées auront été spécifiées par écrit par la Société à la l'Administration
Minière dans les délais nécessaires pour permettre l'atteinte de la Date de
Première Production Commerciale d’Alumine conformément à la présente
Convention et auront été approuvées préalablement par l'Etat et qui, une fois
approuvées par l'Etat, seront réputées faire partie de la présente définition.

désigne le terrain situés à Débélé ou à proximité de Débélé sur lequel seront
implantés la Raffinerie et les Parcs à Résidus dont les coordonnées auront été
spécifiées par écrit par la Société à la l'Administration Minière dans les délais
nécessaires pour permettre l'atteinte de la Date de Première Production
Commerciale d'Alumine conformément à la présente Convention et auront été
approuvées préalablement par l'Etat et qui, une fois approuvées par l'Etat,
seront réputées faire partie de la présente définition.

désigne à la date de la Convention toute autre Personne que l'État, la Société et
l'investisseur.

désigne tout titre minier ou de carrière, toute concession ou tous permis,
autorisations de recherche et d'ouverture de carrière, émis en vertu du
Code Minier et octroyés en République de Guinée.

désigne l'ensemble des travaux préparatoires, d'étude, d'analyse, de conception
et des travaux de construction de la mine de Minerais, de la Raffinerie, des
Infrastructures du Projet et tous autres travaux, missions, tâches ou autres
réalisés par l'investisseur depuis l'octroi de la Concession Minière, pour une
somme qui ne sera pas inférieure au Montant Minimum.

désigne toute Personne qui occupe ou utilise en vertu du Droit Guinéen ou du
droit coutumier, un terrain situé dans la Zone du Projet.

désigne le Terrain de la Raffinerie, la Zone Minière, le Terrain Portuaire et les
corridors des Infrastructures de reset ou

NS
LS

A2:
Zone Minière désigne la zone à l'intérieur du périmètre de la Concession Minière telle que
définie dans la Concession Minière.

122 Interprétation
Dans la présente Convention, sauf si le contexte l'exige autrement :
(a) Le singulier comprend le pluriel et le masculin comprend le féminin et vice versa;

(b) La table des matières ainsi que les divisions de cette Convention en Articles, paragraphes et
alinéas et l'insertion de titres ne servent qu'à faciliter la lecture de cette Convention et ne doivent
en aucune façon affecter son interprétation ;

(c) Toute référence au Code Minier ou au Droit Guinéen ou à toute autre législation inclut tout
amendement, modification, ajout ou loi qui la remplace sous réserve de l'application de la clause
de stabilisation prévue aux Articles 18.3.11 et 34 de la Convention ;

(d) Toute référence à un montant d'argent fait référence à un montant en Dollars, à moins
d'indication contraire ;

(e) Dans le cas d'incohérence ou de contradiction relative à toute description d'un périmètre ou d'une
zone dans cette Convention par coordonnées géographiques, cartes géographiques ou croquis
cartographiques, les coordonnées géographiques prévaudront ;

(©) Toute référence à une Partie ou des Parties inclut les successeurs et cessionnaires autorisés de
cette Partie ou des Parties ;

(g) En cas de désaccord des Parties sur l'interprétation de toute disposition de la présente
Convention, le sens de la disposition sera déterminé au regard des termes utilisés dans cette
Convention, des pratiques usuelles dans l'industrie minière internationale, de l'objet de la
Convention et du principe de bonne foi ;

{h) Les termes de cette Convention qui ne sont pas définis ont la signification qui leur est conférée
dans le Code Minier ou dans le Droit Guinéen, et à défaut, dans le droit de commercial
international, et dans la pratique internationale ;

(i) Lorsque les mots « inclus(es), «y compris ou « notamment sont employés dans le présent
accord, ils sont considérés comme étant suivis des mots « sans être limité à» et

() En ce qui concerne toute somme libellée en Dollars, une référence à l'équivalent à une date
donnée en Dollars (la « première devise») d'un montant libellé dans une autre devise (la
« deuxième devise ») est une référence au montant de la première devise qui peut être acheté
avec le montant de la deuxième devise au Taux de Change de Référence à ou vers 11h00 du
matin ce jour-là pour l'achat de la première devise avec la deuxième devise pour livraison le
deuxième Jour Ouvré après cette date.

13 Annexes

Toute référence dans cette Convention à une annexe est une référence à une Annexe à la présente
Convention. Les Annexes qui sont jointes aux présentes font partie intégrante de la présente Convention. {

2.

-13-
Article 2. CHAMPS D'APPLICATION

2.1

FA

(a)

(c)

2.1.3

2.2

Champs d'application de la Convention
La présente Convention définit entre les Parties:

les termes et conditions régissant les droits et obligations des Parties dans la réalisation du
Projet;

les termes et conditions de la mise en œuvre de la Concession Minière et les droits et obligations
de la Société y afférant;

les termes et conditions générales économiques, juridiques, administratives, financières,
fiscales, douanières, minières, environnementales et sociales applicables à l'investisseur, à tout
Affilié et tous Sous-traitants et leurs droits et obligations respectifs en vertu de cette Convention;
et

les termes et conditions pour la transformation, la commercialisation, l'exportation et le transport
du Minerai et des Produits Miniers par la Société.

À cet effet, la Convention prévoit le cadre juridique afin de permettre:

À l'État, de fournir certains droits et de prendre des engagements vis-à-vis de l'Investisseur et de
tout Sous-traitant;

À la Société:

[] de concevoir, financer, développer et exploiter une mine de bauxite;

O0 de construire et exploiter la Raffinerie; et

O d'accorder un accès aux Infrastructures du Projet aux Tiers dans le cadre de la

mutualisation des infrastructures accessoires aux mines conformément à la politique de
l'État en la matière; et

Aux Parties de définir les autres conditions pour la conduite du Projet et les modalités de
règlement des conflits ou litiges éventuels résultant de l'application des termes de la présente
Convention.

La présente Convention s’appliquera à toutes les activités minières et de raffinages entreprises
par la Société et ses Sous-traitants dans le cadre de la réalisation du Projet.

Champs d'application du Projet

Selon les termes et conditions et pour la durée définis par la présente Convention:

(a)

(b)

la Société construira et exploitera la Raffinerie et exploitera, développera et commercialisera les
Produits Miniers en vue de la production et exportation d'environ 1,6 millions (1.600.000) de
tonnes de Produit Minier;

la Société construira et exploitera une mine de Minerai dans la Zone du Projet et exploitera,
développera et commercialisera le Minerai extrait de la Zone du Projet en vue produire environ
huit millions (8.000.000) de tonnes de Minerais par an (dont environ trois millions (3.000.000) de
tonnes de Minerais par an sont destinés à l'exportation et environ cinq millions (5.000.000) de
tonnes de Minerais par an sont destinés à la transformation par la Raffinerie); et >

427

14
(c)

2.3

2.4
2.4.1

2.4.2

2.4.3

aux fins des précédents alinéas, la Société construira et exploitera les Infrastructures du Projet et
toutes les installations qu'elle jugera utiles ou nécessaires pour le transport et l'exportation du
Minerai et des Produits Miniers,

(Les paragraphes (a), (b) et (c) ci-dessus, ensembles, le « Projet »
Nature du Projet

La Société accepte et reconnait que l'objectif principal du Projet est la production et exportation
de 1,6 millions (1.600.000) de tonnes de Produit Minier et que les Activités Minières sont
accessoires à cet objectif principal. À cet effet la Société s'engage à affecter le Mineraï exploité et
développé dans la Zone Minière en priorité à la transformation afin de produire et exporter
environ 1,6 millions (1.600.000) de tonnes de Produit Minier par an. Les Parties reconnaissent
que la Société pourra exporter le Minerai avant la Date de Première Production Commerciale
d'Alumine uniquement selon le régime du Code Minier.

Concession Minière

La Concession Minière confère à la Société le droit exclusif d'effectuer, dans la Zone Minière,
sans limitation de profondeur, tous travaux d'exploitation de la mine de Minerais.

La Concession Minière confère également à la Société le droit exclusif de mener (ou faire mener
pour son compte et sous son contrôle) toutes activités commerciales dans la Zone Minière.

Conformément à l'article 35 du Code Minier, la Concession Minière constitue un droit immobilier,
divisible, amodiable et susceptible d'hypothèque pour garantir des emprunts de fonds destinés à
la réalisation du Projet.

Article 3. DUREE DE LA CONVENTION

3.1

Entrée en vigueur

La présente Convention entrera en vigueur à la date de survenance du dernier des évènements suivants:

3.2

(i) l'obtention de l'avis juridique favorable de la Cour Constitutionnelle,

(ii) la ratification par l'Assemblée Nationale,

(iii) la promulgation par le Président de la République de Guinée de la loi de ratification de la
Convention, et

(iv) sa publication au Journal Officiel de la République de Guinée (la « Date d’Entrée en
Vigueur »).

Durée de la Convention

La présente Convention entrera en vigueur à la Date d'Entrée en Vigueur et restera en vigueur pendant
toute la période de validité de la Concession Minière prévue pour vingt-cinq (25) ans à compter de son
octroi (« Durée Initiale »), sauf si elle a été prorogée et sous réserve de la résiliation de la Convention
conformément à l'Article 27 ci-après.

3.3

Renouvellement la Convention

À l'issue de la Durée Initiale la Convention pourra être renouvelée à la demande de la Société dans les
mêmes conditions et pour les mêmes périodes que la Concession Minière conformément au Code Minier. {

15

Article 4. DECLARATIONS ET GARANTIES

ai
411

412

4.2

Déclarations et garanties générales

Chacune des Parties déclare et garantit à l'autre Partie être en mesure de répondre à compter de
la Date d'Entrée en Vigueur à toutes les obligations lui incombant au titre de la présente:
Convention et avoir obtenu toutes les autorisations nécessaires en vertu du droit qui lui est
applicable afin de conclure et exécuter la Convention.

Sauf indication contraire dans la présente Convention, aucune déclaration ou garantie n'a été,
préalablement à la conclusion de la Convention, faite ou donnée par ou pour le compte de l'une
quelconque des Parties dans l'intention d'inciter l'autre Partie à conclure la Convention. Toute
déclaration ou garantie qui aurait été faite ou donnée avec cette intention est nulle et sans effet.

Garanties de l’Investisseur

L'Investisseur déclare et garantit à l'État qu'à la date de la présente Convention:

(a)

(b)

(c)

(d)

®

(g)

{h)

Q]

43

L'État déclare et garantit à l'investisseur qu'à la date de la présente es

les informations fournies à l'État ou ses cadres, employés, agents ou conseils lors des
négociations intervenues dans le cadre de la présente Convention sont libres de toute fausse
déclaration ou de toute omission intentionnelle;

elle est une personne morale, dûment constituée en tant que société en vertu des lois en vigueur
dans la juridiction de sa constitution;

la Société Holding est détenue, directement ou indirectement, à cent pourcent (100%) par le
sponsor, Monaco Resources Group S.AM. une société enregistrée à Monaco (numéro
11S05525) dont le siège social est situé à Athos Palace, 2 rue de la Lüjerneta 98000 Monaco et
que la Société est détenue directement ou indirectement à soixante-dix-huit virgule cinq pourcent
(78,5 %) par la Société Holding ;

il n'existe aucun litige, action, réclamation, enquête, procédure arbitrale ou autre en cours ou
susceptible de survenir impliquant l'investisseur et aucune ordonnance, décision, injonction,
décret ou jugement n'a été rendu à son encontre qui mettrait en cause, ou serait susceptible de
mettre en cause, sa capacité à respecter ses engagements et exécuter ses obligations au titre de
la Convention et du code minier;

elle ne fait l'objet d'aucune enquête de la part de quelqu'un ou de sanctions internationales,
d'ordre pénales ou non, en lien avec des faits de fraude, corruption ou blanchiment d'argent;

elle possède les pouvoirs et l'autorité nécessaires aux termes de ses documents constitutifs et
des lois en vigueur dans la juridiction de sa constitution pour détenir en propriété et exploiter ses
biens et pour exercer ses activités et sera capable et valablement tenue de conduire et gérer le
Projet dans la Zone du Projet et de s'acquitter de ses obligations aux termes de la Convention;

elle est en mesure de mobiliser toutes les ressources financières et techniques requises pour
répondre à ses obligations aux termes de la Convention;

la Convention est dûment signée par un représentant dûment autorisé de l'investisseur et est
opposable à l'Investisseur conformément aux conditions qui y sont énoncées; et

la Société Holding s'engage à procéder à une augmentation de capital de la Société pour un
montant équivalent à cinquante millions de Dollars dans les douze (12) mois qui suivent la Date
d'Entrée en Vigueur.

Garanties de l'État

Le
[à O7
-16- (NW /

(} |
[A7

(a) le Ministre et le Ministre en charge du Budget agissent en tant que représentants dûment

autorisés de l'État et possèdent les pouvoirs et l'autorité nécessaires ainsi que l'entière capacité
pour signer et exécuter la présente Convention;

(b) iln'existe aucun accord (auquel l'État est partie) conférant à un Tiers un quelconque droit sur tout
ou partie des Infrastructures du Projet de nature à empêcher ou retarder de manière significative
l'exécution de ses obligations au titre de la Convention ;

(c) l'exécution et la remise de la présente Convention et l'exécution des obligations et l'exercice des
droits prévus par la présente Convention en vertu de ses termes ne seront pas contraires aux
dispositions existantes du Droit Guinéen ;

(d) il n'existe aucun autre titre minier (à l'exception de la Concession Minière), réclamation, bail,
licence, contrat d'exploitation (ou demande de titre minier, réclamation, bail, licence, contrat
d'exploitation) visant à autoriser ou permettre la prospection ou l'extraction du Minerai par une

personne autre que la Société dans la Zone Minière;

(e) il n'existe aucune restriction (autre que mineure) qui pourrait affecter la réalisation du Projet dans
la Zone du Projet;

(f) iln'existe aucune procédure administrative ou judiciaire ou litige en cours, relatif à un Titre Minier,
pouvant affecter de manière défavorable la réalisation du Projet, la Zone du Projet, ou l'attribution
de la Concession Minière à la Société; et

(g) à compter de la Date d'Entrée En Vigueur, les droits et les obligations de l'État et de l'investisseur
en vertu de la Convention seront valables et légales en vertu du Droit Guinéen et chacun de l'État
et de l'investisseur jouira pleinement et valablement en République de Guinée de ses droits, et

sera en mesure de répondre valablement à toutes ses obligations, découlant des stipulations de
la Convention; et l'État fera son affaire de toute démarche ou procédure législative ou autre
requise en République de Guinée pour assurer la validité et la légalité de la présente Convention.

Article 5. DÉCOUVERTES DE SUBSTANCES AUTRES QUE LE MINERAI DANS LA ZONE DU
PROJET

5.1 Si, dans la Zone du Projet, la Société découvre des ressources minérales ou des matériaux

miniers autres que le Minerai (une « Découverte »), la Société doit immédiatement en informer le
Ministre par écrit.

52 La Société peut soumettre au Ministre un plan pour la recherche plus approfondie et le

développement de la Découverte (un « Plan de Découverte »).

5.3 Le Plan de Découverte soumis par la Société au Ministre doit être approuvé ou rejeté par le
Ministre dans les six (6) mois ou dans un délai d'un (1) mois après le dépôt à nouveau du Plan de
Découverte incluant tout amendement ou modification tel que convenu entre le Ministre et la

Société.

5.4 En cas d'absence de réaction de la part de l'État dans un délai de six (6) mois suivant son dépôt
où dans un délai d'un (1) mois suivant le dépôt à l'État d'un Plan de Découverte révisé incluant
tout amendement ou modification tel que convenu entre l'État et la Société le Plan de Découverte

sera considéré comme approuvé.

5.5 Sous réserve de l'approbation du Plan de Découverte par l'État, la Société peut demander l'octroi
d'un permis de recherche autorisant d’autres travaux de Prospection concernant la Découverte et
l'État s'engage à, attribuer en priorité le permis de recherche concernant la Découverte à la
Société.

VE

js) y 17-
#

5.6

ET

5.8

59

Tout permis de recherche octroyé à la Société par l'État concernant la Découverte sera soumis
aux dispositions du Code Minier.

Si le Plan de Découverte est rejeté par l'État ou si la Société choisit de ne pas déposer de
demande pour un permis de recherche concernant la Découverte dans un délai d'un (1) mois
suivant l'approbation de l'État du Plan de Découverte, l'État peut proposer le Permis de
Recherche concernant la Découverte à un Tiers et la Société devra permettre à un tel Tiers de
mener ses activités autorisées dans la Zone du Projet conformément au Droit Guinéen, sous
réserve toutefois que cela ne perturbe en aucune manière les activités de la Société.

L'État facilitera un accord entre la Société et un Tiers auquel il est octroyé un permis de recherche
ou un autre Titre Minier concernant la Découverte afin de prévoir une coexistence paisible et
l'exercice des droits respectifs de la Société et du Tiers sur la zone de chevauchement de leurs
activités de manière à ce les activités de la Société ne soient pas perturbées.

L'octroi à la Société d’un Titre Minier concernant la Découverte ne sera pas couvert par la
présente Convention.

Article 6. DROITS ACCORDÉS

6.1

Titre de propriété sur le Minerai

L'État accepte sans réserve et reconnait expressément que la Société acquière la pleine et entière
propriété et le titre juridique sur le Minerai dès son extraction du sol dans la Zone du Projet.

6.2
6.2.1

(a)
(b)

(c)
6.3
6.3.1

(a)

(b)

(a)

Droits de la Société dans la Zone du Projet

Sous réserve de la présente Convention, l'État accorde à la Société les droits suivants dans la
Zone du Projet:

d'accéder et d'occuper toutes zones couvertes par la Zone du Projet;

de mener toutes Opérations Minières au sein de la Zone du Projet qui sont nécessaires ou utiles
afin d'exercer les droits et obligations de la Société en vertu de la présente Convention et afin de
s'engager dans toutes les autres activités qui sont raisonnablement nécessaires ou utiles pour
réaliser les éléments du Projet qui relèvent de sa responsabilité en accord avec les Bonnes
Pratiques de l'Industrie; et

de prospecter, développer et transformer le Minerai conformément à la Concession Minière.
Droits de la Société dans le cadre du Projet

Sous réserve de la présente Convention et du Droit Guinéen, l'État accorde à la Société les droits
suivants dans le cadre du Projet:

de prospecter, développer, exploiter, transformer, commercialiser, vendre et exporter Sans
restriction aucune le Minerai;

de construire, exploiter et utiliser les Infrastructures du Projet et toute autre installation qui serait
utile ou nécessaire à la réalisation du Projet sous réserve d'obtenir les permis, autorisations et
approbations nécessaires à la réalisation du Projet;

d'exploiter, de transformer, de traiter, de commercialiser, de vendre et d'exporter le Minerai et les
Produits Miniers sur le marché international;

d'échanger librement le Minerai et les Produits Miniers et d'en déterminer le prix conformément
au marché international; ©

a)
&. æ

# -18-

ü

&)

Q)

6.4
6.4.1

6.42

6.4.3

d'obtenir des financements pour le Projet:
de disposer librement de ses biens à son gré:

d'embaucher et de licencier librement ses employés et ouvriers en conformité avec le Droit
Guinéen;

d'ouvrir une carrière sous réserve d'obtenir les autorisations préalables conformément à l'Article
73 du Code Minier (à l'octroi desquelles l'État fournira une assistance raisonnable) pour utiliser
les matières premières nécessaires pour le développement et la construction des Infrastructures
du Projet;

de jouir de la libre circulation en Guinée de son personnel, de ses biens et produits;

d'importer librement des biens et services ainsi que les fonds nécessaires au Projet sous réserve
des dispositions de la présente Convention:

de transporter ou de faire transporter le Minerai et les Produits Miniers, dans un lieu
d'entreposage, de stockage, de transformation ou de chargement, pendant toute la durée de la
Convention et pour les six (6) mois suivants; et

d'établir des usines de traitement, de raffinage et de conditionnement dans la Zone du Projet pour
le Minerai et les Produits Miniers.

Contrat d'approvisionnement du Minerai et des Produits Miniers

L'État se réserve le droit de faire acheter et de commercialiser par la SOGUIPAMI pour l'Année
Civile suivante, une quantité de production de Produit Minier et du Minerai à hauteur de la
participation de SOGUIPAMI dans la Société au moment où ce droit est exercé. Sous réserve des
contrats d'approvisionnement ou d'achat à long terme, présents ou futurs, conclus par la Société
et de tout accord avec les Bailleurs de Fonds pour le financement du Projet, la Société discutera
de bonne foi avec l'État ou la SOGUIPAMI des termes et conditions permettant de vendre à la
SOGUIPAMI au maximum 50% de la production de Minerai et de Produit Minier revenant à la
Société. Dans la mesure où il n'existerait pas de production disponible en quantité suffisante pour
satisfaire les besoins de la SOGUIPAMI au-delà de la part qui lui est réservée en vertu du Code
minier, l'État et la Société se rapprocheront pour discuter de solution permettant d'accommoder
les besoins de la SOGUIPAMI et/ou de termes et conditions d'une éventuelle expansion de la
production de Minerai ou de Produit Minier.

Si l'État souhaite exercer ce droit, il doit alors notifier sa demande à la Société au plus deux (2)
mois avant la fin d'une Année Civile, pour les contrats d'achat portant sur la production de Produit
Minier de l'Année Civile suivante.

La Société est tenue de conclure un tel contrat pour la quantité disponible aux conditions
notamment financières du marché en vigueur et à des conditions qui ne sont pas moins
favorables que celles octroyées par la Société à tout autre acheteur au cours de l'Année Civile en
question, pour une quantité et une durée similaires.

Article 7. OBLIGATIONS DES PARTIES

71
7151

Obligations de l'investisseur

La Société Holding s'engage à se conformer et se porte fort de ce que la Société se conformera à
ses obligations en vertu de la présente Convention et du Droit Guinéen.

La Société s'engage à indemniser l'État et ses fonctionnaires et agents de toute action et

responsabilité et à les détenir indemne en cas de décès ou de blessures aux personnes ou de
dommages aux biens résultant d'un manquement de l'investisseur aux obligations du Droit

-19-

ÿ

744

7.2
T2

7.2.2

7.2.3

7.2.4

Guinéen à laquelle il est soumis ou aux termes de la présente Convention dans la conduite du
Projet.

La Société Holding est tenue de garantir pendant toute la durée de la Convention les obligations
de la Société en vertu de la présente Convention.

La Société s'engage à payer toutes les indemnisations rendues nécessaires dans le cadre des
activités prévues à la présente Convention, en particulier celles dues aux propriétaires de terrains
privés conformément au standard du Droit Guinéen ou autres standards internationaux imposés
par les Bailleurs de Fonds.

Obligations de l’État

L'État s'engage à se conformer à ses obligations en vertu de la présente Convention, de la
Concession Minière pour l'exploitation du Minerai octroyé à la Société au sein de la Zone Minière.

À la demande de la Société, l'État s'engage conformément au Droit Guinéen et à la Convention à
faire ses meilleurs efforts pour fournir toute assistance à la Société ou toute procédure impliquant
les populations locales ou riveraines en ce qui concerne les procédures administratives de l'État
nécessaires pour faciliter la réalisation du Projet et à faire ses meilleurs efforts pour que toute
Autorité compétente leur délivre l'ensemble des consentements, permis et autorisations requis
pour permettre la réalisation du Projet conformément au Droit Guinéen et à la Convention.

À la demande de la Société, l'État faire ses meilleurs efforts pour fournir toute assistance dans les
négociations et discussions avec les Autorités publiques, entités ou personnes publiques ou
contrôlées par l'État (y compris le Port Autonome de Conakry et l'Agence National
d'Aménagement des Infrastructures Minières), ainsi que les communautés locales si nécessaires
pour la réalisation du Projet.

L'État s'engage à ne pas faire de traitement discriminatoire entre l'Investisseur ou tout
Sous-traitant et les autres investisseurs qui prendraient part au même type de projet en Guinée.

Article 8. GARANTIE ET INDEMNITÉ

8.1

Garantie

Les Parties se garantissent mutuellement la bonne et ponctuelle exécution de leurs devoirs et obligations
respectifs en vertu de la présente Convention et des Documents du Projet.

8.2
8.2.1

8.2.2

Indemnisation et exonération de responsabilité

Sous réserve de l'Article 8.2.2 ci-dessous, si l'investisseur ou l'État ne parviennent pas à
observer ou à exécuter l'un quelconque de ses devoirs ou l’une quelconque de ses obligations (et
ce compris, en ce qui concerne l'État, au titre des remboursements de crédits de TVA) envers
l'une des Parties en vertu de la présente Convention, ou si l'Investisseur ou l'État omet de payer
toute somme (impôts, taxes, droits, etc.), dette, dommages, intérêts, frais ou dépenses dus par
l'investisseur ou l'État à l'une des Parties en vertu ou en rapport avec la présente Convention, la
Partie redevable de l'obligation omise doit indemniser la Partie lésée pour tous les dommages
directs supportés par elle en raison d'un tel manquement ou d'un tel non-paiement et doit, dès la
première demande écrite, payer à la Partie lésée, sans aucune déduction ou compensation, le
montant de ce dommage direct.

Une Partie est exonérée de sa responsabilité vis-à-vis de l'autre Partie dans la mesure où le
t ou d'une faute intentionnelle de cette dernière au titre de la

-20-
Article 9. PHASE DE CONSTRUCTION
9.1 Obligations durant la phase de construction
La Société entreprendra toutes les activités de construction dans la Zone du Projet conformément à la

présente Convention, aux Bonnes Pratiques de l'Industrie, au Droit Guinéen et aux conditions stipulées
dans la présente Convention.

9.2 Obligations de l'État relatives à la phase de construction
L'État s'engage:
(a) à accorder toute autorisation ou tous permis nécessaires (en ce compris les permis de construire)
à la Société pour le démarrage de la construction des Infrastructures du Projet; et
(b) à assister la Société pour l'octroi de tous permis nécessaires à la réalisation du Projet.
9.3 Programme de Travaux pour la phase de construction
9.3.1 Engagement à un programme de travaux

La Société se conformera aux exigences du programme minimum de travaux stipulés aux
conditions de la présente Convention et du Droit Guinéen.

9.3.2 Programme et budget annuels de construction

(a) Pour chaque Année Civile, la Société devra préparer un programme de travaux et un budget pour
les activités de construction dans la Zone du Projet devant inclure la capacité prévue de la
Raffinerie et l'Exploitation Minière visée par la Convention (le « Programme de Travaux »).

(b) La Société devra soumettre un projet du Programme de Travaux pour approbation du Ministre
dans un délai maximum de trois (3) mois avant la fin de l'Année Civile qui précède l'Année Civile
du Programme de Travaux en question.

(c) L'État se réserve le droit de procéder à sa charge, à toute surveillance technique conformément
au Droit Guinéen, sous réserve que l'État donne à l'investisseur un préavis raisonnable sauf en
cas d'urgence.

9.3.3 Notification et approbation des modifications

(a) À tout moment, mais pas plus d’une fois par Année Civile, la Société pourra soumettre pour
approbation au Ministre, un Programme de Travaux révisé pour l'Année Civile en cours.

(b) Sile Programme de Travaux n'a pas été approuvé ou rejeté par le Ministre dans un délai de trente
(30) Jours après sa soumission ou dans un nouveau délai de trente (30) Jours à compter du
nouveau dépôt au Ministre avec les amendements et modifications qui auront été convenus entre
le Ministre et la Société, le Programme de Travaux révisé est réputé approuvé à cette date.

(c) Si le Ministre refuse de consentir au Programme de Travaux modifié, la Société pourra déférer le
litige conformément à l'Article 29.

Article 10. EXTRACTION, TRANSFORMATION ET PRODUCTION COMMERCIALE

10.1 Date de la Première Production Commerciale d’Alumine

10.1.1 Sous réserve des Articles 10.1.4 and 10.1.5 ci-dessous, les Parties conviennent que la Date de E
Première Production Commerciale d’Alumine devra intervenir au plus tard le 31 décembre S

1

rt

10.1.2

10.1.3

10.1.4

10.1.5

10.1.6

L'État coopéra de bonne foi et fournira ses meilleurs efforts pour permettre à la Société de tenir
ce délai.

La Société s'engage à réaliser l'intégralité des investissements nécessaires à la réalisation du
Projet. Sans préjudice à ce qui précède, la Société devra réaliser ou contracter fermement tout
engagement en vue de réaliser : :

{i) d'ici le 31 décembre 2019, les travaux préparatoires de développement et de
construction du Projet pour un montant minimum de 10% du Montant Total des

Investissements,
ii) d'ici le 31 décembre 2020, 30% du Montant Total des Investissements;
(iii) d'ici le 31 décembre 2021, 50% du Montant Total des Investissements ; et

(iv) d'ici le 31 décembre 2022, 100% du Montant Total des Investissements.

La Société informera trimestriellement l'État par notification écrite de l'état d'avancement de la
réalisation du Projet selon un format à convenir entre les Parties. Si l'une quelconque des étapes
prévues à l'Article 10.1.2 ci-dessus n'est pas respectée pour des raisons qui ne sont pas
imputable à des manquements de l'investisseur au titre de la Convention, la Société en avisera le
Ministre, et les Parties discuteront de bonne foi les aménagements raisonnables aux délais
prévus à l'Article 10.1.2 ci-dessus afin de l'adapter aux circonstances invoquées par la Société.

Sans préjudice des stipulations de l'Article 10.1.3, lorsque la Société considère qu'elle a atteint
pour chaque étape prévue à l'Article 10.1.2 le pourcentage exigé à cette date du Montant Total
des Investissements, la Société notifiera par écrit au Ministre en joignant un rapport préparé
conformément à l'Article 21.4 exposant les investissement réalisés ou contractés fermement en
vue d'être réalisés pour atteindre le pourcentage exigé du Montant Total des Investissements à
cette date.

Dans l'hypothèse où la Date d'Entrée en Vigueur ne survienne pas au plus tard le 30 juin 2018 la
Date de Première Production Commerciale sera reportée pour une période correspondant à la
période écoulée du 30 juin 2018 à la Date d'Entrée en Vigueur.

Dans l'hypothèse où il existe un cas de Force Majeure ou un manquement de la part de l'État au
titre de la présente Convention qui empêche la Société d'atteindre la Date de Première
Production Commerciale d'Alumine avant le 31 décembre 2022, la Société en avisera le Ministre
et cette date sera reportée pour une période correspondant au retard causé par le manquement
de l'État ou par le cas de Force Majeure. En particulier, et sans préjudice de l'Article 10.1.5
ci-dessus), l'État reconnait que la survenance de la Date de Première Production Commerciale
d'Alumine au plus tard le 31 décembre 2022 dépend de la satisfaction par l'État de l'ensemble de
ses obligations suivantes:

(i) l'accès au Chemin de Fer Existant Conakry — Débélé dans les termes et conditions
prévus à l'Article 23.1.4 ;

(ii) l'accès et la mise à disposition de la Société du Terrain de la Raffinerie et l'accès et la
mise à disposition du Terrain Portuaire dans les termes et conditions prévus aux Articles
23.5 et 23.6; et

(ii) l'octroi prompt et le maintien, conformément au Droit Guinéen, de toutes les
autorisations, consentements, approbations gouvernementaux devant être émis par
l'État ou une quelconque Autorités pour commencer ou poursuivre les Activités du Projet.

La Société s'engage à effectuer toutes les demandes auprès des autorités guinéennes
conformément au Droit Guinéen dans les délais convenables afin d'atteindre la Date de Première

222-

10.1.7

10.1.8

10.2

Production Commerciale d'Alumine au plus tard le 31 décembre 2022 et les Parties s'engagent à
respecter leurs obligations respectives au titre des Accords d'Infrastructures.

Sous réserve que 90% du Montant Total des Investissements permettant de réaliser le Projet ait
été investi ou contracté fermement en vue d'être investi au 31 décembre 2022, dans l'hypothèse
où la Date de Première Production Commerciale d’Alumine ne surviendrait pas au plus tard le 31
décembre 2022 pour des raisons qui ne sont pas constitutifs de Force Majeure ou de
manquement de la part de l'État au titre de la présente Convention, la Société justifiera à l'État
des raisons du retard et pourra demander à l'État un délai supplémentaire de douze (12) mois (31
décembre 2023) pour parvenir à la Date de Première Production Commerciale d’Alumine. Ce
délai supplémentaire sera accordé par l'État si les raisons pour lesquelles la Date de Première
Production Commerciale d'Alumine ne peut survenir au plus tard le 31 décembre 2022 ne sont
pas dues à des manquements de la Société.

Sans préjudice à l'Article 27.1 et sous réserve de l'Article 10.1.5, si la Date de Première
Production Commerciale d'Alumine ne se produit pas dans le délai prévu par l'Article 10.1.1, l'État
aura le droit de réclamer à la Société de verser des indemnités de retard à l'État pour les
montants et selon le calendrier prévues dans l'article 41 du Code Minier.

Maintien de la Production Commerciale

La Société doit maintenir la Production Commerciale suivant la Date de Première Production Commerciale
d'Alumine, sauf si elle ne peut pas être maintenue du fait d'un Cas de Force Majeure ou de la chute
significative du prix de la bauxite du cours de l'alumine rendant le Projet déficitaire sans aucune perspective
de générer les retours raisonnables pour l'investisseur.

10.3

Traitement du Minerai

Sous réserve de l'obligation d'approvisionner la Raffinerie et de l'Article 6.4, l'investisseur est libre
d'exporter le Minerai vers toute autre installation de traitement d'alumine à l'étranger avant ou après la Date
de Première Production Commerciale d'Alumine, en vue d'en assurer le traitement ou la transformation.

10.4
10.4.1

10.42

10.43

Transport du Minerai et des Produits Miniers

Les Parties reconnaissent que la SOGUIPAMI pourra librement définir les termes et conditions
(notamment, en ce qui concerne les conditions de prix, de délai de livraison, de sécurité et
d'assurance) pour l'exportation de la part de Minerais et de Produits Miniers qui lui revient en
conformité avec le Droit Guinéen.

Les Parties reconnaissent que la Société pourra librement définir les termes et conditions
(notamment, en ce qui concerne les conditions de prix, de délai de livraison, de sécurité et
d'assurance) pour l'exportation de la part de Minerais et de Produits Miniers qui lui revient en
conformité avec le Droit Guinéen.

Sans préjudice des stipulations de l'Article 10.4.2, la Société s'engage à discuter de bonne foi de
toute offre de transport de la part de Minerais et de Produits Miniers revenant à la Société en vue
de son exportation qui lui serait faite par un transporteur maritime entièrement détenu par l'État
ou par tout autre transporteur maritime que l'État désignera à la Société (le "Transporteur
Désigné"). Sous réserve des arrangements contractuels conclus par la Société pour le transport
et l'export de sa part de Minerais et de Produits Miniers (et notamment les contrats
d'approvisionnement et les contrats de vente du Minerai ou du Produit Minier) et les accords de
financements avec les Bailleurs de Fonds, la Société donnera une préférence au Transporteur
Désigné :

(i) si les termes et conditions (notamment, en ce qui concerne les conditions de prix, de
délai de livraison, de sécurité et d'assurance) proposés par le Transporteur Dési sont
sensiblement similaires aux offres reçues d'autres transporteurs étrangers :et

S

3. qu
10.5
10.5.1

10.5.2

(ii) si les navires utilisés pour le Transporteur Désigné respectent les normes internationales
de navigabilité et détiennent des certificats de maintenance valides délivrés par la
Lloyds ou autres organismes similaires.

Fourniture d'Énergie

Dans le cadre du développement de projets hydroélectriques menés en République de Guinée,
et notamment les projets hydroélectriques de Souapiti et de Kaleta (les "Projets
Hydroélectriques"), la Société s'engage à s'approvisionner en énergie d'environ 80MW pour la
réalisation du Projet et la conduite des Activités du Projet, ainsi que l'utilisation des Infrastructures
de Transport sous condition de pouvoir convenir de contrats d'achat et de fourniture d'électricité,
de conventions de raccordement et autres conventions, accords ou contrats nécessaires à des
conditions normales de marché. L'État apportera tout son soutien et toute assistance nécessaire
à la Société et l'opérateur, l'exploitant ou la ou les sociétés de projet développant les Projets
Hydroélectriques en vue de la signature de contrats d'achat et de fourniture d'électricité et afin de
permettre l'accès et le raccordement des Infrastructures du Projet au réseau électrique alimenté
par le Projets Hydroélectriques. Les conditions commerciales, techniques et financières d'achat
et de fourniture d'électricité, ainsi que les conditions d'accès et de raccordement aux réseaux
feront l'objet de conventions entre la Société et l'opérateur, l'exploitant ou la ou les société(s) de
projet développant les Projets Hydroélectriques (et notamment de contrats d'achat et de
fourniture d'électricité, de conventions de raccordement et autres conventions, accords ou
contrats nécessaires pour les besoins du présent Article).

Avant la fourniture effective à la Société d'énergie par les Projet Hydroélectriques pour la
réalisation des Activités du Projet en quantité suffisante et selon les termes et conditions prévus
aux contrats d'achat et de fourniture d'électricité, de conventions de raccordement et autres
conventions, accords ou contrats requis à cet effet, l'État reconnait que la Société pourra avoir
recours à des solutions alternatives pour fournir l'énergie en vue de la réalisation des Activités du
Projet.

Article 11. RÉHABILITATION ET FERMETURE DE L'EXPLOITATION DANS LA ZONE DU PROJET

112.1

11.3
11.3.1

Obligations liées à la fermeture et à la réhabilitation

La Société est tenue de se conformer aux obligations de la présente Convention concernant la
fermeture et la réhabilitation des sites au sein de la Zone du Projet.

La fermeture de la Zone du Projet, sous réserve de l'Article 22.3 ou sauf accord contraire des
Parties, implique l'enlèvement par le titulaire de toutes les installations se trouvant dans la Zone
du Projet et la Zone du Projet doit retrouver des conditions stables de sécurité, de productivité
agricole, sylvicole et d'aspect visuel aussi proches que possible de celles dans lesquelles elle se
trouvait préalablement au début des Opérations Minières.

Réhabilitation

Avant l'expiration de tout Titre Minier ou préalablement à la rétrocession ou au retrait, volontaire
ou non, de toute zone dans la Zone du Projet, la Société est tenue de remettre en état les sites
dans la Zone du Projet affectés par toutes Opérations Minières conformément au Plan de Gestion
Environnementale et Sociale approuvé en vertu de l'Article 14.2 et au Code Minier. La Société
doit rendre à ces sites et lieux affectés un niveau similaire à celui dans lequel ils étaient avant
l'exécution des travaux de construction et les Opérations Minières. Ces sites doivent, autant que
possible, retrouver des conditions stables de sécurité, de productivité agricole, sylvicole et
d'aspect visuel proches de leur état d'origine, adéquats et acceptables.

Financement de la réhabilitation

NE

#

AL, "24
Le Programme de Travaux préparé conformément aux termes de l'Article 9.3.2 devra inclure une provision
nécessaire pour minimiser l'impact environnemental des Opérations Minières et pour assurer la
réhabilitation du site conformément au Plan de Gestion Environnementale et Sociale approuvé en vertu de
l'Article 14.2 et du Droit Guinéen.

11.32
(a)

()

(c)

(d)

114
11.41

Compte fiduciaire

La Société est tenue de constituer, pour chaque exercice fiscal, une réserve déductible du
résultat imposable. Les réserves ainsi constituées seront destinées à la réhabilitation de la Zone
du Projet.

Toute somme affectée par l'Investisseur, la Société ou tout Affilié à la réhabilitation sera en
franchise d'impôt sur les bénéfices industriels et commerciaux et sera librement utilisée par la
Société à cet effet.

À l'issue de la réhabilitation de la Zone du Projet conformément au Code Minier et aux Bonnes
Pratiques de l'Industrie, le solde des réserves non utilisées sera rétrocédé à la Société ou tout
Affilié.

A défaut de constituer la réserve pendant deux exercices successifs, la Société sera tenue sur
l'injonction de l'État de conclure auprès d'une banque approuvée par l'État, une garantie à
première demande du montant stipulé par le Plan de Gestion Environnementale et Sociale pour
couvrir l'ensemble des obligations environnementales de la Société liées à la réhabilitation de la
Zone du Projet.

Fermeture

Fermeture ordonnée

La Société s'assurera qu'une fermeture programmée des Opérations Minières est effectuée conformément
au Droit Guinéen et à la Convention et de manière suffisamment préparée pour que la fermeture
intervienne de manière rapide et efficace et pour que les communautés impliquées et concernées par les
effets de la cessation des activités soient préparées.

11.42
(a)

(b)

11.43

Plan de fermeture

Sans préjudice à l'Article 11.4.1, la Société doit, en collaboration avec l'Autorité compétente de la
Zone Minière et la communauté locale, élaborer un plan de fermeture des Opérations Minières,
au moins six (6) mois avant la date de fermeture afin de préparer la communauté locale à la
cessation des Opérations Minières, conformément à la présente Convention et au Droit Guinéen
(le « Plan de Fermeture »).

Le Plan de Fermeture incorporera les principes et les recommandations issus du Planning for
Integrated Mining Toolkit ainsi que ceux formulés par l'international Council on Mining and
Minerals. Ce document devra fournir toutes précisions utiles relatives à la stabilisation
géophysique des lieux d'exploitation des Opérations Minières, l'impact de celle-ci sur la qualité
des eaux et la faune dans un périmètre de dix (10) kilomètres autour de la Zone Minière. Il devra
également préciser les modalités pour assurer la décontamination du sol, le comblement des
mines exploitées et l'assainissement des lieux ainsi que leur remise en état naturel à l'expiration
de chaque période de cent quatre-vingts (180) Jours après la cessation des Opérations Minières.

Avis de fermeture

Sans préjudice de l'Article 11.4.1 ci-dessus, la Société doit aviser le Ministre de ses intentions de fermer
toute Opération Minière située dans la Zone Minière au minimum douze (12) mois avant la date prévue de
fermeture. La Société soumettra le Plan de Fermeture établi conformément à l'Article 11.4.2.

11.44

Obligation de sécuriser le site fermé \@
Ÿ
)

Avant l'expiration de toute Concession Minière, la Société devra sécuriser le site affecté par la fermeture
des Opérations Minières afin d'assurer la sécurité du public et des Utilisateurs ou Occupants Fonciers.
Sans restreindre la généralité de ce qui précède, la Société doit:

(a)

(b)

(c)

(d)

11.4.5

sceller de façon permanente tous les puits, incluant les puits d'accès et d'aération, le cas
échéant; ù

enlever toutes les lignes de transport d'électricité destinées uniquement à l'usage de la Société
ou tout Sous-traitant;

terrasser tous les escarpements, les puits et les précipices créés par les Opérations Minières afin
de les sécuriser et, lorsque nécessaire, clôturer les précipices afin d'éviter toute chute
accidentelle et installer des panneaux de mise en garde si nécessaire; et

sécuriser et renforcer tous les barrages d'eau, les bassins de résidus ou de déblais pour éviter
tout effondrement.

Cession des biens et des actifs lors de la fermeture du site

Sous réserve de l'exercice par l'État de son droit de préemption au titre de l'article 83 du Code Minier, tous
les biens immeubles tels que les bâtiments, usines, clôtures (à l'exception de tout élément nécessaire à la
sécurité) doivent être démolis, sauf accord contraire de l'État ou, le cas échéant, du Tiers propriétaire du
terrain sur lequel est établi l'immeuble concerné. La Société doit également à la fermeture de la mine,
enlever tous les biens meubles et réhabiliter les sites conformément au plan de fermeture et au plan de
gestion environnementale et sociale.

115
115.1

11.5.2

11.53
(a)

(b)

(c)

11.54

11.5.5

Inspection post-fermeture et rapports

L'État devra procéder à une inspection du site et préparer un rapport sur la réhabilitation de tout
site d'Opérations Minières ayant été fermé par la Société, qui sera soumis aux services
techniques compétents de l'État.

Les services techniques compétents de l'État doivent préparer un avis se prononçant sur le
résultat de la réhabilitation du site d'Opérations Minières ayant été fermé par la Société.

L'avis des services techniques compétents de l'État doit comporter:

une évaluation de l'application des mesures d'atténuation ou de remédiation préconisées dans le
Plan de Gestion Environnementale et Sociale, l'étude d'impact sanitaire et dans le programme
d'appui au développement sanitaire de base des collectivités géographiquement concernées par
le Projet;

une analyse du système sanitaire de la zone d'implantation comprenant l'identification des
dangers potentiels, l'évaluation du degré d'exposition et la caractérisation des risques majeurs
avec un calcul de la probabilité de survenance d'infections mortelles; et

une analyse du système environnemental du site comprenant une description de l'environnement
physique, biologique et sociologique.

Si les services techniques compétents de l'État sont d'avis que la réhabilitation du site affectée
par la fermeture des Opérations Minières a été correctement effectuée, la Société sera libérée de
toute responsabilité en lien avec le site et toutes sommes restantes dans le compte de réserve ou
représentées par la provision à la date de l'avis visé ci-dessus seront restituées à l'investisseur
ou, le cas échéant, la garantie bancaire sera échue ou retirée.

Si les services techniques compétents de l'État, agissant d’une manière raisonnable, sont d'avis
que la Société n'a pas rempli ses obligations relatives à la fermeture et à la réhabilitation des sites
ayant fait l'objet des Opérations Minières conformément à la présente Convention et au Droit
Guinéen, et sans préjudice de toute autre action pouvant être menée à l'encontre de la Société,

-26-

ils notifieront par écrit une mise en demeure à la Société indiquant les manquements constatés
par les services techniques et donnant un délai de cent-vingt (120) jours pour remédier aux
manquements constatés. À défaut d'une telle remédiation dans le délai prescrit, la réhabilitation
et la réparation des dommages sanitaires et environnementaux du site affecté par la fermeture
des Opérations Minières sera menée aux frais de la Société par le Ministre en charge de
l'Environnement en relation avec les Autorités compétentes et toutes sommes restant sur le
compte affecté à la provision à la date de l'avis visé ci-dessus seront affectées ou, le cas échéant,
la garantie bancaire sera demandée, au règlement de telles dépenses.

Article 12. REGIME FISCAL ET DOUANIER
12.1 Système comptable et d'audit

12.11 La Société est tenue de comptabiliser ses opérations et de présenter ses états financiers
conformément aux normes et principes comptables en vigueur en République de Guinée.

12.1.2 À la fin de chaque exercice comptable (Année Civile), la Société devra communiquer au Ministre,
au plus tard le 30 juin de l'exercice suivant, ses états financiers (bilan, comptes de résultat et
tableau des flux de trésorerie) présentés dans le respect des principes comptables aux normes
SYSCOHADA, et certifiés par un commissaire aux comptes reconnu, compétent et agréé en
Guinée et y ayant un bureau.

12.1.3  Auxfins de vérification et d'audit par le personnel autorisé de l'État, la Société donnera accès aux
documents comptables ainsi qu'aux pièces justificatives. La fréquence et la durée des
vérifications et audits par l'État devront être raisonnables et ne devront pas perturber le
fonctionnement normal de la Société.

12.1.4 Compte tenu des spécificités du Projet, la Société est autorisée à tenir sa comptabilité en Dollars.
12.2 Régime fiscal et douanier

12.2.1 La Société et les Sous-traitants sont soumis aux impôts, taxes, redevances, contributions et
droits de douanes applicables en République de Guinée à la date de la présente Convention sous
réserve des stipulations de la présente Convention (y compris Annexe C) à compter de la Date
d'Entrée en Vigueur.

12.2.2 Les stipulations de l'Article 33.1.1 s'appliqueront dans le cadre de toute Modification des Impôts
Pertinents.

12.3 Listes Minières

12.3.1 La Société sera tenue d'établir et de faire agréer annuellement par l'État des listes minières dans
les conditions prévues par le Code Minier.

12.3.2 Afin de bénéficier du régime douanier, et du bénéficie des exonérations de taxe et impôts, prévus à
l'Annexe C de la Convention, la Société devra établir et soumettre à l'agrément du Ministre et du Ministre en
charge du Budget pour leur approbation une liste minière (la "Liste Minière de Construction"), avant le
début de la phase construction.

12.3.3 Dansles trente (30) Jours à compter de la Date de Première Production Commerciale d'Alumine, la
Société devra établir et soumettre à l'agrément du Ministre et du Ministre en charge du Budget pour leur
approbation une liste minière (la "Liste Minière d'Exploitation") pour la durée de validité restante à courir
de la Convention.

12.3.4 Les Listes Minières seront mises à jour périodiquement par la Société dans les conditions prévues
par le Code Minier. Les Listes Minières devront contenir l'intégralité des Listes Minières des Sous-traitants,
lesquelles doivent apparaître dans une rubrique Spee établie au nom de chaque Sous-traitant,
conformément à l'article 166 alinéa 6 du Code Minier. KE,

Ô
12.3.5 Les Sous-traitants bénéficieront, dans le cadre de l'exécution des prestations qui leur seront
confiées par la Société, des dispositions spécifiques de la Convention et du Code Minier qui leur sont
expressément applicables, et notamment de celles prévues par le Code Minier. À ce titre, les Sous-traitants
établiront et soumettront à l'agrément du Ministre et au Ministre en charge du Budget) des listes minières
(dans les mêmes conditions que celles applicables à la Société aux termes de la Convention et du Code
Minier). $

Article 13. PARTICIPATION DE L'ÉTAT
13.1 Participation au capital de la Société non soumise à contribution de l'État

13.1.1 Une participation non contributive et non susceptible de dilution, représentant 5% du capital
social de la Société (la « Participation Non-Contributive de l'État ») sera accordée à l’État
(agissant par l'intermédiaire de la SOGUIPAMI ou de toute autre personne morale à participation
majoritairement publique qu'il pourra désigner) au plus tard à la Date d'Entrée en Vigueur

13.12 La Participation Non-Contributive de l'État est libre de toutes charges et ne fera l'objet d'aucun
appel de fonds auxquels seront soumis les Actionnaires de la Société, dans le cadre du
financement de la Société ou du Projet.

13.1.3 La Participation Non-Contributive de l'État (ou tout intérêt en découlant) ne peut être vendue,
transférée ou cédée à personne et ne pourra faire l'objet de nantissement, d'hypothèque ou
d'autre sûreté quelconque.

13.1.4 La Participation Non-Contributive de l'État inclura le droit de recevoir tout dividende ou toute
distribution à compter de la décision de distribution en proportion de sa participation dans le
capital social, et ce, à compter du jour où l'État deviendra actionnaire de la Société, étant précisé
qu'aucun dividende ne sera distribué avant la date à laquelle la Société aura généré un bénéfice
distribuable conformément au Droit Guinéen.

13.1.5  L'Investisseur devra faire le nécessaire afin que les Actionnaires concluent ou accèdent au pacte
d'actionnaires avec l'État (ou avec la personne morale à participation majoritairement publique
qu'il aura désignée) avec effet à la date à laquelle l'État deviendra actionnaire de la Société.

13.1.6  L'Investisseur mènera et fera le nécessaire pour que soient menées toutes les actions et signera
tous les documents qui peuvent être raisonnablement exigés en vue de procéder au transfert à
l'État (ou de la Personne qu'il désignera) de la Participation Non-Contributive de l'État.

13.1.7 Les Parties reconnaissent expressément que la Participation Non-Contributive de l'État pourra
revêtir la forme d'actions de préférence prévues par le droit d'OHADA.

13.2 Participation Contributive de l'État au capital de la Société

132.1 L'État (agissant par l'intermédiaire de la SOGUIPAMI ou de toute autre entité publique
appartenant à l'État qu'il pourra désigner) aura le droit (mais non pas l'obligation) de souscrire
des actions de la Société (la « Participation Contributive ») qui représenteront (après la
Souscription) au maximum vingt pourcent (20%) au total du capital social émis par la Société.

13.2.2 Toute participation pouvant être acquise par l'État dans le capital social de la Société au-delà de
la Contribution Non-Contributive en application de l'Article 13.2 sera une Participation
Contributive.

132.3 L'option accordée à l'État devra être exécutée au plus tard deux (2) ans après la Date d'Entrée en
Vigueur et sera exécutée par l'État en une seule fois. Cette option doit porter sur l'intégralité des
vingt pourcent (20%) du capital social émis par la Société.

ci-dessus afin d'acquérir des actions de la Société, il doit en informer la Société par écrit indiquan

-28- E +
[fu

13.2.4 Si l'État décide de lever en totalité ou en partie l'option d'achat mentionnée à l'Article 13.1.2 Ÿ
13.2.5

132.6

13.2.7

13.2.8

13.2.9

13.2.10

13.2.11

13.2.12

13.2.18

le nombre d'actions qu'il souhaite souscrire (une « Notification d’Exercice »). La date
d'exercice est la date à laquelle la Notification d'Exercice est signifiée à l'investisseur
conformément à l'Article 37.2 (la « Date d'Exercice »).

Sans préjudice des autres stipulations de l'Article 13.2, pour permettre à l'État de souscrire à sa
Participation Contributive, la Société veillera à ce que chaque Actionnaire (autre que l'État)
renoncera à son droit préférentiel de souscription.

Le Prix d'Exercice sera égal à la valeur de marché à la Date d'Exercice de la Participation
Contributive à souscrire conformément à la Notification d'Exercice.

La Société devra répondre à toute Notification d'Exercice par écrit dans les quatre-vingt-dix (90)
Jours à partir de sa réception en indiquant le Prix d'Exercice pour la Participation Contributive,
laquelle réponse devra être accompagnée du détail et de la méthode, ou des méthodes utilisées,
pour calculer le Prix d'Exercice.

Si l'État est d'accord avec le Prix d'Exercice proposé par la Société, l'État devra verser en
numéraire le Prix d'Exercice dans les quarante-cinq (45) Jours suivants la réception de l'avis de
l’Investisseur proposant le Prix d'Exercice.

Si l'État n'est pas d'accord avec la base de calcul utilisée par la Société pour le Prix d'Exercice,
dès que possible après la notification par l'investisseur à l'État du Prix d'Exercice proposé, la
Société et l'État se réuniront et feront tout effort raisonnable pour se mettre d'accord sur le Prix
d'Exercice. Si les Parties n'arrivent pas à se mettre d'accord sur le Prix d'Exercice dans un délai
de soixante (60) Jours, les Parties devront en référer à un Expert Indépendant conformément à
l'Article 29.2. Le Prix d'Exercice tel que déterminé par l'Expert Indépendant liera les Parties et
sauf erreur grossière sera insusceptible de recours.

L'État peut révoquer une Notification d'Exercice à tout moment avant le règlement du Prix
d'Exercice sans autre obligation.

Le Prix d'Exercice doit être payé ou réglé par l'État en numéraire, par virement bancaire
international sur tout compte que la Société aura notifié préalablement à l'État (en ce compris à
l'étranger); ou

Après le complet paiement par l'État du Prix d'Exercice, la Société émettra au nom de l'État (ou
son représentant) des actions de la Société représentant le pourcentage du capital social émis de
la Société souscrit en vertu de la Notification d'Exercice en question, calculé à la Date d'Exercice
(la « Date de Transfert ») et mettra à jour le registre des Actionnaires de la Société à cet effet.

L'État (ou son mandataire) aura droit à tous les droits et avantages liés aux actions émises en
vertu de l'Article 13.2.12 à partir de la Date de Transfert (y compris le droit de recevoir tous
dividendes, distributions ou de tout remboursement du capital de la Société à compter de la Date
de Transfert, étant précisé qu'aucun dividende ne sera distribué avant la date à laquelle la
Société aura généré un bénéfice distribuable conformément au Droit Guinéen.

Article 14. PROTECTION DE L'ENVIRONNEMENT

14.1

Prise en compte de l'Environnement

Toutes les activités minières du Projet réalisées dans la Zone du Projet devront être conduites de manière
diligente afin qu'il puisse être raisonnablement possible de:

(a)

minimiser et limiter autant que de possible tout impact sur l'Environnement, y compris la pollution
et la dégradation des écosystèmes et de la diversité biologique résultant des Opérations

Minières; NS $
(b) réhabiliter et remettre en état les sites qui ont fait l'objet d'Opérations Minières dans leur état initial
ou dans un état rendant leur utilisation possible conformément à la présente Convention, aux
Bonnes Pratiques de l'Industrie et au Droit Guinéen.

142 Évaluation et gestion d'impact environnemental et social
142.1 Mise à jour de l'EIES

En tant que de besoin, la Société s'engage à actualiser l'étude d'impact environnemental et social
(« l'Étude d'impact Environnemental et Social » ou « l'EIES ») dans les meilleurs délais et soumettre
une copie à l'État.

142.2 Obligation de préparer un Plan de Gestion Environnementale et Sociale

La gestion des impacts environnementaux et sociaux des Opérations Minières et des activités du Projet est
faite sur la base d'un plan de gestion environnementale et sociale établi par la Société sur la base des
conclusions de l'EIES et soumis pour l'approbation par le Ministre en charge de l'Environnement
conformément à l'Article 14.2.5 contenant le plan de minimisation, de réduction, de limitation ou
d'annulation de l'impact environnemental et social découlant des Opérations Minières et des
Infrastructures du Projet, le plan d'indemnisation des Utilisateurs et Occupants Fonciers affectés par les
Opérations Minières ou les activités du Projet, le plan de gestion santé-sécurité, le plan de gestion des
risques et des dangers, le plan d'urgences environnementales et le plan de réhabilitation des sites suite à la
cessation ou à la fermeture des Opérations Minières et des Infrastructures du Projet (le « Plan de Gestion
Environnementale et Sociale »).

142.3 Plan de Gestion Environnementale et Sociale

Le Plan de Gestion Environnementale et Sociale préparé par la Société doit contenir ce qui suit:

(a) identification des impacts environnementaux naturels et humains majeurs probables, tels que
prévus par le Code de l'Environnement de Guinée;

(b) objectifs généraux quant à chaque impact environnemental majeur et moyen de minimiser un tel
impact;

(c) objectifs détaillés quant à chaque impact environnemental majeur et la façon de réduire un tel
impact;

(d) moyens détaillés de réalisation des objectifs environnementaux;

(e) calendrier de mise en œuvre;

(f) budget projeté et calendrier pour atteindre les objectifs environnementaux;

(g) poste du dirigeant ou de l'employé qui, au sein de la Société, sera en charge de mettre en œuvre
le Plan de Gestion Environnementale et Sociale;

{h) plan du projet de réhabilitation en continu pour la Zone du Projet pendant les Activités du Projet et
coûts annuels anticipés;

(i) plan du projet de réhabilitation pour la Zone du Projet à la fin des Activités du Projet et les coûts
anticipés; et

(6) coûts anticipés pour le projet définitif de réhabilitation de l'Opération Minière tenant compte de

chaque année d'exploitation de la Concession Minière, dans l'éventualité où la réhabilitation
définitive devait être réalisée au cours d'une année où toutes les Opérations Minières
cesseraient.

142.4 Révision du Plan de Gestion Environnementale et Sese CU S=
-30- { (Lo

ke

\y
142.5 Approbation de l'EIES et du Plan de Gestion Environnementale et Sociale révisé.

(a) L'EIES et tout Plan de Gestion Environnementale et Sociale révisés doivent être soumis par la

(b) si l'ÉIES ou le Plan de Gestion Environnementale et Sociale (selon le cas) n'a pas été approuvé

conformément à l'alinéa (a) ci-dessus, l'EIES ou le Plan de Gestion Environnementale et Sociale
(selon le cas) sera considéré comme approuvé à cette date.

1426  Différend relatif à EIES ou au Plan de Gestion Environnementale et Sociale

En cas de différend relatif à l'EIES ou au Plan de Gestion Environnementale et Sociale, les Parties
règleront le litige conformément à l'Article 29.1.

142.7 Mise en Œuvre du Plan de Gestion Environnementale et Sociale

La Société devra mettre en œuvre et se conformer au Plan de Gestion Environnementale et Sociale
approuvé par le Ministre en charge de l'Environnement.

14.3 Protection des ressources forestières

14.3.1 Les défrichements consistant à Couper ou à extirper des arbres ou des végétaux ainsi que les
travaux de fouille, d'exploitation de mines et de carrières, de construction de voies de
communication dans la Zone du Projet sont soumis à l'autorisation préalable du Ministre en
charge des Forêts et le cas échéant à la délivrance d'un permis de coupe où de défrichement.

143.2 Les espèces animales et végétales identifiées par le Code Forestier et le Code de de la Faune ou
leurs textes d'application comme protégées dans la Zone du Projet ne pourront être coupées,
abattues ou mutilées lors des Activités du Projet exécutées dans le cadre de la mise en œuvre du
Projet, qu'après autorisation préalable du Ministre en charge des Forêts et du Ministre en charge
de l'Environnement.

144 Rapport annuel

À compter de la Date de Première Production Commerciale, au plus tard le 1°" mars de chaque Année
Civile la Société devra soumettre au Ministre en charge de l'Environnement un rapport de suivi de la mise
en œuvre continue du Plan de Gestion Environnementale et Sociale couvrant les points énumérés à
l'Article 14.2.3 portant sur l'Année Civile précédente. Un tel rapport doit être détaillé de façon suffisante afin
que le Ministre en charge de l'Environnement puisse vérifier l'efficacité du Plan de Gestion
Environnementale et Sociale.

14.5 Urgence
En cas d'urgence ou de circonstances extraordinaires, la Société aura l'obligation de prendre

immédiatement toutes les mesures nécessaires qu'elle jugera appropriées pour limiter les effets de
l'urgence ou des circonstances extraordinaires. Pour les besoins du présent Article, l'expression,

ae

“ urgence » ou « circonstances extraordinaires » désigne toute situation ou événement, actuel ou
imminent, résultant d'un fait naturel ou causé par l'homme, causant ou susceptible de causer la mort, des
blessures ou préjudices corporels à toute Personne, des dommages aux biens ou aux ressources
naturelles, si une action immédiate n’est pas prise.

Article 15. TRANSPARENCE ET LUTTE CONTRE LA CORRUPTION
15.1 Engagement de l'investisseur

L'Investisseur s'engage à se conformer, et fera en sorte que ses dirigeants, représentants et salariés et
Sous-traitants se conforment aux dispositions anti-corruption du Droit Guinéen ainsi que des législations
des pays dans lesquels la Société, la Société Holding ou les Sous-traitants ont leur siège social ou exercent
une activité commerciale (ensemble les « Lois Anti-Corruption ») et mènera ses activités dans l'État en
respectant ses obligations aux termes des Lois Anti-Corruption.

15.2 Engagement de l'État

L'État garantit et s'engage à ce que l'ensemble des fonctionnaires, agents gouvernementaux,
représentants, Affiliés ou toute autre Personne agissant pour le compte de l'État ou de toute Autorité à
quelque niveau de l'État que ce soit (les « Fonctionnaires de l'État ») respectent les Lois Anti-Corruption.

De plus, l'État s'engage à ce qu'aucun des avantages ou bénéfices qu'il percevra dans le cadre de la
Convention, ne soit détourné afin de servir, directement ou indirectement, l'intérêt personnel d'un
Fonctionnaire de l'État.

Par ailleurs, l'État garantit et s'engage à respecter à tout moment les principes édictés par l'Initiative pour la
Transparence des Industries Extractives (ITIE).

15.3 Transparence

Les Parties reconnaissent et s'engagent à ce que le présent Article 15 ainsi que tous les paiements
effectués par l'investisseur, un Affilié, Sous-traitant, ou leurs dirigeants ou représentants respectifs à l'État
ou à des Fonctionnaires de l'État constituent des informations publiques et soient rendus publics
conformément aux normes de transparence internationales telle que l'ITIE.

15.4 Compréhension des Parties
154.1 Les Parties à la présente Convention reconnaissent que:

(a) l'offre, la sollicitation ou l'acceptation d'une offre, promesse ou cadeau de nature pécuniaire ou
autre, y compris des facilités de paiement, directement ou au moyen d'intermédiaire, faite à ou
reçu d'un Tiers ou un Fonctionnaire de l'État, afin que ledit Tiers ou Fonctionnaire de l'État agisse
ou s’abstienne d'agir dans le cadre de l'exercice de fonctions officielles dans le but d'obtenir une
faveur ou un avantage commercial quelconque; et

(b) tout acte de complicité à tout acte décrit à l'Article 15.4.1(a), y compris toute incitation, aide,
conspiration en vue de commettre ou toute autorisation à la commission de tels actes, constituent
des actes contraires au Droit Guinéen, aux Lois Anti-Corruption et à la présente Convention, et
sont des actes susceptibles d'entraîner des sanctions notamment mais pas uniquement de
nature pénale.

15.42 L'État poursuivra la conduite d'agissements tels que décrits à l'Article 15.4.1 conformément aux
Lois Anti-Corruption, demandera, le cas échéant, au gouvernement de tout État étranger de
prendre des mesures coercitives et coopérera pleinement avec tout gouvernement étranger qui
prendrait de telles mesures.

ÿ
N NS
Article 16. DISPOSITIONS HABILITANTES
16.1 Droit d'accès au territoire

Sous réserve des dispositions du Code Minier relatives aux zones fermées, protégées ou interdites et sous
réserve des conditions énoncées aux présentes, la Société ou tout Sous-traitant bénéficiera, outre les
droits qui lui sont conférés par tout Titre Minier émis dans la Zone du Projet:

(a) d'un droit d'entrée et d'occupation de la Zone du Projet;

(b) d‘un droit exclusif d'entrée et d'occupation de la Zone du Projet, après l'extinction des droits et
l'indemnisation des Utilisateurs ou Occupants Fonciers; et

(c) du droit d'utiliser et de construire dans la Zone du Projet des routes, chemins de fer,
canalisations, pipelines, égouts, drains, câbles, lignes ou autres installations similaires
nécessaires aux activités visées par la Convention.

16.2 Non-ingérence dans les Droits des Tiers

16.2.1 La Société s'engage à mettre en œuvre tous moyens raisonnables, et de faire en sorte que ses
Sous-traitants mettent en œuvre tous moyens raisonnables, afin de minimiser l'impact que
l'exercice des droits qui leurs sont conférés par la présente Convention ou par tout Titre Minier
octroyé dans la Zone du Projet aura sur les droits des Utilisateurs ou Occupants Fonciers, tels les
droits de pêche, de pâturage, de coupe de bois et d'agriculture ou les droits de passage.

16.2.2 Aucune disposition de la présente Convention ou Titre Minier ne créera automatiquement un droit
pour la Société ou les Sous-traitants de déplacer un Utilisateur ou Occupant Foncier ou le droit
d'occuper, d'acquérir ou d'accéder à la propriété privée de Tiers ou faisant l'objet d'un Titre Minier
détenu par un Tiers.

16.23 La Société s'engage à ne pas interférer avec, occuper ou accéder à un terrain qui fait l'objet d'un
Titre Minier détenu par un Tiers à moins qu'elles n'aient conclu un accord avec ce Tiers
l'autorisant à le faire dans des conditions qui minimisent la perturbation de l'exercice des droits du
Tiers en vertu du Titre Minier qu'il détient.

16.3 Relocalisation des Occupants Fonciers

Si la Société juge, en agissant de manière raisonnable, la présence de tout Utilisateur ou Occupant Foncier
incompatible avec la bonne conduite des Opérations Minières, elle pourra en demander la relocalisation.
Dans le cadre de cette relocalisation, l'État s'engage à faciliter toutes démarches et procédures
administratives par tous les moyens raisonnables et appropriés et la Société s'engage à indemniser tout
Tiers, Utilisateur ou Occupant Foncier conformément aux normes de la SFI.

16.4 Pâturage et culture par les Utilisateurs ou les Occupants Fonciers

La Société doit donner aux Utilisateurs ou Occupants Fonciers situés à l'intérieur de la Zone du Projet, un
droit de pâturage ou la possibilité de cultiver pourvu que de telles activités ne nuisent pas aux activités du
Projet. Si la Société juge, en agissant de manière raisonnable, que de telles activités nuisent aux activités
du Projet, elle en avise le Ministre et les Utilisateurs ou Occupants Fonciers en précisant la date à laquelle
les Utilisateurs ou Occupants Fonciers doivent cesser leurs activités, ainsi que la période pour laquelle les
activités doivent cesser et des alternatives raisonnables pour permettre aux Utilisateurs ou Occupants
Fonciers de continuer d'exercer un droit de pâturage ou la possibilité de cultiver.

16.5 Patrimoine culturel

En cas de découverte d'un site archéologique au cours des Opérations Minières, la Société mettra à jour
les éléments du patrimoine culturel national, meubles et immeubles, et s'engage à ne pas déplacer ou

détruire ce site ou ces éléments et à en informer l'État dans les meilleurs délais À é
NN ñ d

-33- 'N)

Les sites culturels traditionnels seront préservés, leur destruction totale ou partielle ou leur déplacement se
fera après adhésion préalable de la communauté ou des communautés concernées.

16.6
16.6.1

16.6.2

Protection des forêts

En application du Code Minier, les défrichements consistant à couper ou à extirper des arbres ou
des végétaux ainsi que des travaux de fouille, d'exploitation de mines, de construction de voies
de communication dont l'exécution est envisagée dans la Zone du Projet ou dans une Aire Marine
Protégée (AMP) sont soumis à l'autorisation préalable du ministre en charge des Forêts et, le cas
échéant, à la délivrance d'un permis de coupe ou de défrichement.

La Société est tenue d'adresser une demande au Ministre en vue de l'obtention desdites
autorisations accordées par arrêté du ministre concerné.

Article 17. MODALITÉS D'OPÉRATIONS

17.4
d7141

17122)

17.1.3

17.1.4

17.15

17.1.6

172

Conduite des opérations minières

La Société devra exercer ses droits et obligations respectifs en vertu de la présente Convention
et de la Concession Minière conformément à leurs conditions respectives et selon les Bonnes
Pratiques de l'Industrie et le Droit Guinéen.

La Société devra faire tous les efforts raisonnables pour mener à bien les Opérations Minières,
construire et exploiter les Infrastructures du Projet et mettre en œuvre le Projet efficacement,
économiquement et avec une diligence raisonnable.

La Société devra faire tous les efforts raisonnables pour optimiser le taux de transformation et de
récupération du Minerai de la Zone du Projet conformément aux Bonnes Pratiques de l'Industrie
et pour traiter et commercialiser les Produits Miniers aux taux prévus par toute étude de
faisabilité.

La Société peut utiliser de nouvelles méthodes de transformation si ces méthodes améliorent le
taux de récupération des Produits Miniers.

La Société devra préparer et mettre en œuvre un code de bonne conduite pour la conduite des
Opérations Minières et la mise en œuvre du Projet conformément au Droit Guinéen (un Code de
Bonne Conduite).

L'Investisseur doit se conformer au Code de Bonne Conduite et l'investisseur doit s'assurer que
tout Sous-traitant adhère et se conforme au Code de Bonne Conduite.

Sous-traitants

La Société peut nommer un ou plusieurs Sous-traitants, qui peuvent être un Affilié, pour l'exécution de leurs
droits et obligations respectifs en vertu de la présente Convention, sous réserve des conditions suivantes:

(a)

(b)

(c)

elle demeure en tout temps entièrement responsable de ses obligations en vertu de la présente
Convention;

elle s'est assurée que le Sous-traitant a les capacités financières et les compétences techniques
pour exercer les obligations qui lui sont déléguées conformément à la présente Convention, aux
Bonnes Pratiques de l'Industrie et au Droit Guinéen;

tout accord entre il/elle et tout Sous-traitant doit contenir les termes appropriés par lesquels le
Sous-traitant reconnaît les termes de la présente Convention dans la mesure où ils sont
applicables aux activités entreprises par un tel Sous-traitant, le Sous-traitant doit accepter et

adhérer au Code de Bonne Conduite; et | À
a
7

Lo
(d)

173
17.8.1

17.3.2

17.3.3

17.3.4

17.4

elle veille à ce que la supervision de ses Sous-traitants soient suffisantes pour qu'il/elle soit
informé de toutes les fois où les pratiques de ses Sous-traitants le ou la mettent en risque
significatif de violation de la présente Convention.

Transactions entre l'investisseur et ses Affiliés

Toute transaction entre l'investisseur et ses Affiliés pour l'exécution de services ou pour l'achat
de marchandises afférant à ou ayant trait aux Opérations Minières, que ce soit sous forme de
contrat ou autre type d'arrangement tel que le détachement de personnel, doit être documenté, et
en conformité avec les prix pratiqués au regard du principe de pleine concurrence établi par
l'OCDE. Les dispositions du Droit Guinéen et les meilleures pratiques de l'OCDE en matière de
prix de transfert sont applicables à ces opérations, y compris les mesures contre l'érosion de la
base d'imposition et le transfert de bénéfices (BEPS).

Sur demande de l'État, la Société devra fournir à l'État dans les meilleurs délais toutes les
informations et documents concernant les transactions effectuées avec l'investisseur ou tout
Affilié, et notamment les informations suivantes :

D nature effective de l'activité, ses modalités d'exercice et les risques assumés;

O moyens mis en œuvre (personnels et qualifications, immobilisations corporelles, propriété et
exploitation des actifs incorporels, bilans, comptes de résultat par produit, marges
dégagées, composition des actifs et des comptes de charges); et

D méthode de détermination des prix de transfert et éléments la justifiant.

Afin de résoudre préventivement toute difficulté rencontrée, la Société pourra solliciter un accord
préalable de l'État en matière de prix de transfert en donnant les informations et documents visés
à l'Article 17.3.2 ainsi tout autre pièce ou autre document requis par le Code Général des Impôts
guinéen ou autre réglementation en vigueur. Si l'État donne un tel accord préalable en matière de
prix de transfert de prix, cet accord préalable constituerait une prise de position formelle de
l'administration.

Toutes les transactions entre la Société, la Société Holding ou ses Affiliés seront faites en
conformité avec la présente Convention et le Droit Guinéen et les meilleures pratiques de l'OCDE
en matière de prix de transfert sont applicables à ces opérations, y compris les mesures contre
l'érosion de la base d'imposition et le transfert de bénéfices (BEPS).

Agent d’approvisionnement

Lorsque la Société retient les services d'un agent d'approvisionnement, tous les prix de vente des
marchandises feront l'objet d'une énumération détaillée afin de distinguer le prix effectif, la commission,
l'escompte et les honoraires de l'agent.

17.5
17.5.1

17.5.2

Préférence aux biens et services nationaux

La Société doit accorder et doit s'assurer que tout Sous-traitant accorde la préférence aux
Personnes guinéennes pour l'approvisionnement en biens et prestations de services (incluant les
contrats d'expédition et de transport de marchandises) nécessaires pour le Projet, à condition
que ces Personnes guinéennes offrent des biens ou des services à des prix, quantités, qualités et
délais de livraison requis pour la bonne conduite du Projet.

La Société doit promouvoir et privilégier et doit s'assurer que tout Sous-traitant promeut et
privilégie l'achat de biens et de matériaux nécessaires pour le Projet qui sont fabriqués ou
disponibles en Guinée à condition qu'ils soient de prix, quantités, qualités et délais de livraison

requis pour la bonne conduite du TE %e
Fe
il

-35- te

\}
V
17.6 Entretien et inspection
17.6.1 Équipements sécuritaires

La Société doit maintenir en bon état de fonctionnement et doit s'assurer de l'usage et du fonctionnement
sécuritaires qui sont faits de toute la machinerie, des équipements ou autres biens utilisés dans le cadre
des Opérations Minières, y compris les équipements de pesée et de mesure.

17.6.2 Méthode pour déterminer les quantités de Minerai

(a) La Société devra conserver tout son matériel de mesure et de pesée utilisé lors d'Opérations
Minières en bon état de fonctionnement et conforme aux Bonnes Pratiques de l'Industrie.

{b) La méthode de mesure ou de pesée du Minerai extrait résultant des Opérations Minières et des

Produits Miniers transformés pour la vente commerciale ou pour tout autre type de transaction est

soumise à l'approbation du Ministre qui peut, sous réserve d'un préavis de 24 heures à la

Société, tester ou examiner l'équipement de mesure ou de pesée utilisé dans les Opérations
Minières.

(c) La Société ne doit en aucune façon altérer ou corriger la méthode de mesure ou de pesée qu'elle
emploie ou changer les appareils, équipements ou autres installations utilisés à cet effet sans
l'approbation écrite du Ministre.

(d) Toute altération et correction des appareils, équipements ou autres installations pour mesurer ou
peser le Minerai et les Produits Miniers se fera en présence d'un représentant autorisé du
Ministre (ou de toute autre Personne qu'il aura désigné).

17.6.3 Appareils défectueux

(a) Toute défaillance ou tout problème avec l'équipement de mesure ou de pesée ou la méthode de
mesure ou de pesée du Minerai ou de tout Produit Minier sera corrigé sans délai.

b) Sauf avis contraire du Ministre, toute défaillance ou problème avec l'équipement de mesure ou de
pesée ou la méthode de mesure ou de pesée, sauf manifestement connu, est présumé avoir duré
pour la période la plus courte entre (i) le dernier mois écoulé, ou (ii) la date à laquelle a eu lieu le
dernier test de mesure ou la dernière vérification de l'équipement, sauf accord contraire des
Parties. Tout paiement à l'État qui résulte de la période de défaillance de l'équipement doit être
ajusté pour tenir compte de la défaillance ou du problème pour la période ainsi présumée.

(c) Accès et inspection par l'État

Sans préjudice de toute obligation ou droit d'inspection par l'État des Opérations Minières en vertu du Code
Minier, les représentants dûment autorisés de l'État peuvent à tout moment, aux heures normales
d'ouverture de la Société, accéder aux sites du Projet afin d'inspecter, d'examiner, de vérifier ou de
procéder à l'audit de tous les éléments d'actif, comptes de gestion, registres, équipements, appareils,
données et autres informations ayant trait au Projet, aux Opérations Minières et aux Infrastructures du

Projet, à condition que cette inspection ne nuise pas au déroulement normal des activités de la Société.
7.6.4 Frais d'inspection à la charge de l'État

Les frais d'inspection incluant les frais de déplacement sont à la charge de l'État, à l'exception des frais liés
à l'obtention de toute documentation à laquelle l'État a droit pour la vérification des prix des Produits
Miniers. Dans le but d'assurer l'exercice efficace des droits d'inspection, d'obsewation, de vérification et
d'audit par l'État, la Société fournira aux représentants dûment autorisés de l'État, à titre gracieux, toute
assistance raisonnable, accès à ses employés et représentants, ainsi que l'accès aux Infrastructures du
Projet et autres installations de la Société, à condition que cette inspection ne perturbe pas le déroulement
normal des activités ou de la M.

Ÿ.d=

À -36-
\ À L
\ VA J

AN
Article 18. FINANCEMENT DU PROJET ET ASSURANCES
18.1 Bonnes pratiques financières

L'Investisseur et les Affiliés s'engagent à mobiliser les fonds suffisants pour réaliser le Projet selon les
meilleures pratiques en vigueur en ce qui concerne le financement du Projet. Sans préjudice à la généralité
de ce qui précède, tout emprunt, crédit, assurance ou toute autre opération de financement effectué par
l'investisseur ou un Affilié dans le cadre des opérations découlant de ja Convention doit être contracté sur
la base des conseils de l'OCDE concernant la sous-capitalisation et le transfert de prix. Un rapport
synthétique portant sur les conditions de financement à chaque stade du financement du Projet, y compris
l'identité des Bailleurs de Fonds, le montant des capitaux propres et de la dette, les catégories de dette et
les taux d'intérêt et échéances de remboursement doit être soumis à l'État dans un délai de soixante (60)
Jours suivant la signature de la convention portant sur le stade de financement du Projet en question.

18.2 Monnaies du financement

Les monnaies du financement des activités visées par la Convention peuvent être libellées en Franc
Guinéen ou toutes autres devises.

18.3 Monnaie du Projet et transfert

18.31 La Société sera autorisée à ouvrir ses comptes bancaires en Euros, Dollars ou toute autre devise
et en francs guinéens en Guinée et à l'étranger.

18.3.2 La BCRG autorise la Société à ouvrir un compte spécial pour les Produits Miniers et un compte
spécial pour le Minerai (« Compte Spécial ») auprès d'une banque internationale de premier
ordre de son choix. Le Compte Spécial sera intitulé “ nom du titulaire - Guinée ”. Le Compte

Spécial sera ouvert selon les normes internationales requises en la matière, notamment le
respect du process know your customer (KYC) que pourrait exiger la banque domiciliatrice.

18.33 Le Compte Spécial enregistrera exclusivement les recettes d'exportation issues de la vente des
Produits Miniers et du Minerai.

18.34 Pour toutes opérations sur le Compte Spécial, l'État consent, sans pouvoir soulever d'exception,
que la Société en tant que titulaire unique dudit compte, est la seule entité habilitée à ordonner
tout mouvement. La Société pourra faire tout débit et crédit sur le Compte Spécial et disposera
seule du pouvoir d'ordonner tout mouvement sur le Compte Spécial, sous réserve de toutes
stipulations contraires dans les documents de financements conclus avec les Bailleurs de Fonds.

18.35  Pourles besoins du calcul des réserves internationales de la BCRG et de la collecte des données
pour la balance de paiement, la Société autorisera la banque teneuse, Sous réserve de toute
réglementation applicable à la banque teneuse du Compte Spécial, à convenir avec la Société et
la BCRG d'un moyen de monitoring sur les comptes spéciaux qu'il détient lui permettant, en
dehors du relevé Swift, de suivre en temps réel les différents flux sur le Compte Spécial.

18.3.6  L'Investisseur, les Sous-traitants et les Bailleurs de Fonds auront droit au libre transfert, sans
restriction sous réserve des retenues à la source prévues par le Code Minier et le code général
des impôts guinéen ou stipulations de la présente Convention, ni coût (à l'exception des frais
normaux) à l'étranger des fonds, des dividendes et des produits de capitaux investis, des
produits de la liquidation ou de réalisation de leurs avoirs ainsi que tous les autres actifs
appartenant à l'investisseur. L'Investisseur, les Sous-traitants et les Bailleurs de Fonds pourront
librement échanger, acheter ou convertir sans restriction (notamment quant au montant échangé,
acheté ou converti, en une seule fois ou de manière cumulée) le franc guinéen en devises et
inversement au cours officiels de la BCRG).

18.3.7  L'Investisseur et les Sous-traitants pourront, librement et à tout moment, contracter, payer ou
transférer à l'étranger, en une ou plusieurs fois, des fonds pour effectuer tout paiement ou
remboursement aux Bailleurs de Fonds (ou leurs représentants et agents). \Y nu

Ÿ /

37- q LA
18.3.8

18.3.9

18.3.10

18.3.11

18.3.12

18.4
18.4.1

18.4.2

18.4.3

Les employés expatriés embauchés par l'investisseur auront droit de transférer librement à
l'étranger, sans restriction, ni coût (à l'exception des frais normaux), tout ou partie des salaires ou
autres éléments de rémunération qui leurs sont dus. Ils seront également librement en droit
d'échanger, acheter ou convertir sans restriction (notamment quant au montant échangé, acheté
ou converti, en une seule fois ou de manière cumulée) le Franc Guinéen en devises et
inversement àu cours officiels de la BCRG), à la condition d'acquitter la taxe sur les revenus et
autres impôts selon le Droit Guinéen.

L'Investisseur pourra librement, sans restriction, ni coût (à l'exception des frais et commissions
dus à tout bailleur de fonds, le cas échéant) souscrire des emprunts auprès de Bailleurs de Fonds
étrangers ou guinéens, à partir de l'étranger ou de la République de Guinée, en Franc Guinéen
ou en devises pour les besoins du financement du Projet ; et créditer, en tout ou partie, toutes
avances consenties par les Bailleurs de Fonds sur des comptes à l'étranger autre que le Compte
Spécial, sans aucune obligation de rapatriement en République de Guinée des avances
créditées sur lesdits comptes, dans la mesure où ils ne constituent pas des recettes d'exportation
de la Société.

L'Investisseur pourra librement consentir toute sûreté ou garantie au profit des Bailleurs de Fonds
sur le Compte Spécial ou autres comptes bancaires détenus en République de Guinée ou à
l'étranger par la Société pour les besoins de tout financement octroyé par un Bailleur de Fonds
pour la réalisation du Projet.

Pendant une période de vingt-cinq (25) années à compter de la Date d'Entrée en Vigueur de la
Convention, aucune modification du régime décrit dans cet Article 18 ayant un impact négatif sur
l'investisseur, les Bailleurs de Fonds ou tout Sous-traitant, et notamment lui faisant supporter
directement ou indirectement des coûts supplémentaires significatifs, ne sera applicable aux
Bailleurs de Fonds, à l'investisseur ou tout Sous-traitant.

Néanmoins, si une modification du Droit Guinéen s'avère avoir un effet plus favorable sur
l'Investisseur, les Bailleurs de Fonds ou tout Sous-traitant direct et exclusif que le régime dont il
bénéficie déjà à la date de signature de la présente Convention, alors ces modifications
s’appliqueront automatiquement et dès leur entrée en vigueur à l'Investisseur ou tous Bailleurs de
Fonds ou tout Sous-traitant. Ainsi, notamment, l'investisseur, tous Bailleurs de Fonds ou tout
Sous-traitant pourrait se prévaloir de toutes modifications ayant pour effet de réduire ses charges
fiscales ou douanières.

Garantie du financement

L'État apporte son soutien et support aux Bailleurs de Fonds pour la mise en place de tout
financement en vue de la réalisation du Projet qui serait raisonnablement demandé par les
Bailleurs de Fonds, en consultation avec la Société, étant toutefois entendu que l'État n'engagera
envers les Bailleurs de Fonds aucune obligation ou responsabilité de nature financière (y
compris de garantie) en faveur de l'investisseur concernant ses obligations dans le cadre de
financement du Projet en vertu de la présente Convention.

Au titre des droits réels accordés par la Convention et sous réserve du Droit Guinéen, la Société
est habilitée à fournir aux Bailleurs de Fonds les sûretés, réelles et personnelles, requises sur
tous ses actifs mobiliers et immobiliers, tangibles et intangibles, y compris sur les Infrastructures
du Projet, pour les prêts, crédits et avances (y compris avance en fonds de roulement) qu'elle

obtiendrait pour le financement du Projet.

L'État approuvera sous réserve du Droit Guinéen toute sûreté qui pourra être constituée par la
Society Holding sur ses actions de la Société au profit des Bailleurs de Fonds (ou de leurs
successeurs, subrogés et ayant droits). À cet effet l'État approuvera, en tant que de besoin et
sous réserve du Droit Guinéen, tout cessionnaire, adjudicataire, subrogé ou ayant droit de la
Société en cas de réalisation de toute sûreté sur ces actions de la Société, )

de >
\

38"
18.5 Assurances

48.5.1 La Société, ainsi que les entreprises travaillant pour son compte, sont soumises aux dispositions
du code des assurances de la République de Guinée. À tout moment pendant la durée de la
présente Convention la Société maintiendra, souscrira et s'assurera que Ses Affiliés et les
Sous-traitants maintiennent et souscrivent à toutes les polices d'assurance auprès des sociétés
d'assurance contre tous les types de risques et à des montants et autres conditions qui sont
généralement souscrites par des opérateurs miniers prudents de renommée internationale.

18.52 À niveau équivalent de prix et d'engagement de règlement en devises, la Société devra
privilégier, et s'assurera que Ses Affiliés et les Sous-traitants privilégieront la souscription des
assurances auprès de sociétés d'assurances guinéennes à condition que les polices souscrites
soient réassurées auprès de sociétés internationales œuvrant dans le domaine de la
réassurance à des conditions correspondantes à celles pratiquées pour ce type d'assurance.

Article 19. PERSONNEL ET EMPLOIS
19.1 Conformité avec les normes de travail

La Société doit respecter et s'assurer que les Sous-traitants respectent, les dispositions du Code du Travail
guinéen et le Droit Guinéen en matière de travail et d'emploi et les dispositions de la présente Convention.

19.2 Préférence à la main d'œuvre locale

19.2.1 Dans le choix des employés pour réaliser le Projet et exploiter les droits accordés en vertu de la
présente Convention, l'investisseur doit remplir, et s'assurer que les Sous-traitants remplissent,
dans la mesure du possible 100% des postes disponibles ayant des exigences de compétences
faibles ou n'exigeant pas de main d'œuvre qualifiée exclusivement avec du personnel guinéen à
des conditions de travail (y compris rémunération) conformes aux meilleures pratiques locales.

19.22 Dans le choix des employés pour réaliser le Projet et exploiter les droits accordés en vertu de la
présente Convention et sans préjudice aux obligations d'atteindre les pourcentages prévus à
l'Article 19.3, l'investisseur doit remplir, et s'assurer que tout Affilié et Sous-traitant remplisse,
dans la mesure du possible les postes disponibles pour les travailleurs qualifiés et les cadres
avec du personnel guinéen.

19.3 Emploi du personnel expatrié

Sous réserve de l'Article 19.2, les Parties conviennent que la Société pourra employer un nombre
raisonnable d'expatriés tel qu'indiqué à l'article 108 du Code Minier, ayant des qualifications spécifiques ou
une expertise particulière. Il est entendu que les quotas indiqués à l'Article 108 du Code Minier pourront
être revus d'un commun accord si les besoins du Projet le justifient à condition que la Société ait respecté
ses engagements au titre de l'Article19.5 et 19.6 de la présente Convention.

19.4 Visas et permis de travail du personnel expatrié

19.4.1 Sur demande de la Société ou des Sous-traitants et suite au dépôt des pièces justificatives
nécessaires auprès de l'État conformément au Droit Guinéen, y compris, notamment, d'une
description des qualifications, de l'expérience ou de toute autre information pertinente concernant
l'employé concerné, l'État s'engage à accorder au personnel expatrié employé aux fins du Projet,
pour une durée de deux (2) années minimum, renouvelable, les autorisations requises, incluant
les visas d'entrée et de sortie, les permis de travail ou tout autre permis requis par le Droit
Guinéen. Ces autorisations et permis seront délivrés sous vingt-et-un (21) Jours à compter de la
date de dépôt du dossier complet auprès de l'Autorité compétente. L'État s'engage
expressément à accorder l'ensemble des visas ou permis de travail demandés pour toute la
durée du Projet et à accorder le renouvellement de tout visa ou permis de travail ainsi délivré sur

\®

W
19.42

19.5
19,5.1

(e)

tb)

(c)

(d)

(e)

®

()
19.6
19.6.1

19.6.2

19.6.3

demande de la Société ou des Sous-traitants dans les mêmes conditions que la première
demande.

Les employés expatriés ainsi que les membres de leur famille, conjoints et enfants à charge,
devront également obtenir un visa pour pouvoir entrer et résider en Guinée et ce visa sera délivré,
à titre individuel, à la demande de l'intéressé ou de l'employeur, selon les cas, et soumis au Droit
Guinéen. Ce visa sera délivré sous vingt-et-un (21) Jours à compter de la date de dépôt du
dossier complet auprès de l'Autorité compétente. L'octroi et le renouvellement du visa

s'effectueront sous les mêmes conditions que pour les employés expatriés.
Formation et perfectionnement du personnel guinéen

Pour la durée de la présente Convention, la Société est tenu d'établir et de mettre en œuvre un
programme de formation, de perfectionnement et de planification de la relève des employés
guinéens, des cadres et des fournisseurs des Sous-traitants qui favorise le plus possible le
transfert de technologie, des connaissances et des compétences au bénéfice des entreprises et
du personnel guinéens incluant:

la formation continue des employés de la Société afin de perfectionner leurs compétences et
assurer des expériences pratiques supplémentaires,

l'amélioration annuelle des qualifications des employés embauchés aux fins du Projet en les
inscrivant à des cours ou des stages organisés en République de Guinée où à l'étranger,

l'accueil régulier des diplômés des écoles professionnelles et des universités pour des stages de
mise en situation professionnelle pour une durée de six (6) mois;

des stages de découverte de l'entreprise réguliers pour les élèves et étudiants guinéens en
formation initiale pour une durée de deux (2) mois;

un plan annuel pour la participation des employés à des opérations minières menées à l'étranger
afin de leur donner l'expertise dans les différents secteurs de l'activité minière;

l'amélioration continue des compétences des entreprises et du personnel guinéens; et
la maximisation des possibilités d'emploi en Guinée;
Le Programme de Formation et de Perfectionnement

Dans un délai de six (6) mois à compter de la Date d'Entrée en Vigueur de la présente
Convention, la Société est tenue de soumettre à l'approbation de l'Office National de la Formation
et du Perfectionnement Professionnel (ONFPP) un programme de formation et de
perfectionnement (le « Programme de Formation et de Perfectionnement ») conformément
au Droit Guinéen pour assurer que les personnes de nationalité guinéenne disposent des
compétences nécessaires pour assumer les postes de cadre au sein de la Société dans les
meilleurs délais.

Le Programme de Formation et de Perfectionnement soumis par la Société à l'ONFPP sera
approuvé ou rejeté par l'ONFPP dans un délai de trois (3) mois à compter de la date de la
soumission où dans un délai d'un (1) mois à compter de la date de nouvelle soumission du
Programme de Formation et de Perfectionnement intégrant les amendements et modifications
convenus entre l'ONFPP et la Société.

Si le Programme de Formation et de Perfectionnement soumis par la Société n'a pas été rejeté
ou approuvé par l'ONFPP dans un délai de trois (8) mois à compter de la date de sa soumission
ou d'un (1) mois à compter de la date de la nouvelle soumission à l'ONFPP intégrant les
amendements et modifications qui auront été convenus entre eux, le Programme de Formation et
de Perfectionnement est réputé approuvé à cette date. G

-40- n
l'AS
19.6.4

19.6.5

19.7

19.7.1

19.7.2

19.8
19.8.1

19.8.2

19.8.3

19.8.4

19.8.5

19.8.6

19.8.7

Le Programme de Formation et de Perfectionnement approuvé sera adopté par la Société
comme le Programme de Formation et de Perfectionnement Professionnel et la Société réalisera
ses mesures.

Pour la durée de la présente Convention, la Société soumettra annuellement au Ministère en
charge de l'Emploi et au Ministère en charge des Mines un rapport sur le recours à l'emploi des
Guinéens, qui détaillera les progrès pour parvenir aux quotas définis dans le Code Minier et la
présente Convention, ainsi que ses activités en faveur de la création d'emploi et du renforcement
des capacités guinéennes.

Formation institutionnelle et Promotion du Secteur

La Société s'engage, à la demande de l'État, à contribuer à la formation de fonctionnaires de
l'État, notamment par le biais de programmes de formation continue ou détachements
temporaires ou en Guinée ou à l'étranger selon un budget annuel convenu avec l'État.

La Société s'engage, à la demande de l'État, à contribuer à la promotion du secteur minier en
Guinée, notamment par le biais de programmes de visites de délégation, conférence ou
séminaires ou en Guinée ou à l'étranger selon un budget annuel convenu avec l'État.

Normes de travail, de santé et de sécurité

la Société doit respecter et faire en sorte que les Sous-traitants respectent les Bonnes Pratiques
de l'Industrie, ainsi que les normes de travail internationalement reconnues par rapport à ses
employés et à la protection de leur santé et sécurité.

la Société n'utilisera pas et fera en sorte que les Sous-traitants n'utilisent pas le travail forcé, ni le
travail des enfants, tels que définis dans la déclaration de politique générale de la Société
Financière Internationale (SFI) sur le travail forcé et le travail des enfants dans des conditions
préjudiciables de mars 1988.

la Société ne peut pas exercer ou promouvoir, et fera en sorte que les Sous-traitants n'exercent
pas ou ne promeuvent pas, la discrimination à l'embauche, dans la rémunération, l'accès à la
formation, la promotion, la résiliation ou la retraite fondée sur la race, l'origine nationale ou
sociale, la caste, la naissance, la religion, le handicap, le sexe, les responsabilités familiales,
l'état matrimonial ou les opinions politiques.

la Société doit, et fera en sorte que les Sous-traitants, installent et utilisent les dispositifs de
sécurité reconnus et modernes et observent les standards de sécurité modernes reconnus
conformément aux Bonnes Pratiques de l'Industrie.

la Société doit et fera en sorte que les Sous-traitants forment leurs employés en conformité avec
les procédures de santé et de sécurité et les pratiques conformes aux Bonnes Pratiques de
l'Industrie.

la Société doit et fera en sorte que les Sous-traitants (a) construisent, entretiennent et opèrent
des programmes et des installations de santé au service des employés embauchés aux fins du
Projet; et (b) installent, entretiennent et utilisent des dispositifs et équipements de santé
modernes et utilisent des procédures et précautions de santé modernes en conformité avec les
normes médicales internationales reconnues.

Tout logement fourni par la Société ou les Sous-traitants doit être construit selon des normes qui
offrent des conditions de vie adaptées et nécessaires pour la santé et le bien-être et qui

répondent aux normes d'hygiène du Droit Guinéen. \P
Ne

\

-41-
Article 20. DÉVELOPPEMENT DE LA COMMUNAUTÉ LOCALE ET CONTENU LOCAL
20.1 Convention de développement et plan de développement de la communauté locale

20.1.1 Dans le but de promouvoir le développement économique et social en Guinée, la Société doit,
conformément à la présente Convention et au Droit Guinéen et dans le cadre d'un Plan de
Développement Communautaire, conclure une convention de développement de la communauté

locale dans laquelle est située la Concession Minière ou de celle se trouvant dans son immédiat
voisinage.

20.1.2 La convention de développement de la communauté locale doit être conforme aux dispositions
du Code Minier, et doit d'une part définir les conditions de la contribution de la Société à la
communauté locale et d'autre part un plan pour l'amélioration et le développement de la

communauté locale (le « Plan de Développement Communautaire »).

20.13 Dans le cadre de l'élaboration et de la conclusion du Plan de Développement Communautaire, la
Société devra tenir compte des droits, coutumes et traditions de la communauté locale. L'État
s'engage à assister la Société, à la demande de cette dernière, dans le cadre de ses discussions

et de la négociation de la convention de développement local avec la communauté locale.

20.1.4 La Société devra mettre en œuvre le Plan de Développement Communautaire pour la
communauté se trouvant dans la Zone du Projet et verser annuellement au bénéfice de la
communauté locale un montant correspondant à 0,5% du chiffre d'affaires de la Société au cours

de l'exercice fiscal précédent ou des biens et matériaux d'une valeur équivalente fournis aux
communautés locales affectées dans la Zone du Projet, conformément à la convention de
développement de la communauté locale et au Plan de Développement Communautaire.

20.2 Identification de la communauté locale

Pour les besoins de cet Article 20, une communauté locale s'entend comme une communauté établie dans,
et à proximité de, la Zone du Projet à la date de la Concession Minière et dans les limites établies par le
Code Minier et affectée par les Activités du Projet. La Société travaillera avec l'État et les autorités
administratives compétentes pour identifier les communautés locales conformément aux dispositions du
Code Minier.

20.3 Politique de Contenu Local

La Société s'engage à soumettre à l'État pour approbation dans un délai de trois (8) mois à partir de la Date
d'Entrée en Vigueur de la Convention un plan portant sur le contenu local correspondant aux meilleures
pratiques modernes dans la matière pour promouvoir un développement économique local durable.

Article 21. INFORMATION SUR LES SUBSTANCES MINÉRALES ET RAPPORTS REQUIS
21.1 Dossiers et rapports à jour

Pendant toute la durée de la présente Convention, la Société doit préparer et maintenir des dossiers et
rapports exhaustifs, précis, transparents et à jour concernant les activités menées au sein de la Zone du
Projet conformément aux termes de la présente Convention, aux Bonnes Pratiques de l'Industrie et au Droit
Guinéen. L'original ou une copie conforme des dossiers et rapports doit être conservé en tout temps en
Guinée et facilement accessible pour examen par le Ministre pendant les horaires de fonctionnement de la
Société. Les dossiers, rapports ou données sur le Minerai, autres que les échantillons de forage, peuvent
être conservés en format électronique.

21.2 Rapports requis

Droit Guinéen, de la présente Convention ou de la Concession Minière. De plus, là Société doit soumettre, *

Là

La Société doit soumettre au Ministre ou à toutes Autorités appropriées tous les rapports requis en vertu "NS

-42-

tous les rapports dans la forme requise afin de satisfaire aux exigences de l'État en vue de la mise en
application de l'initiative pour la Transparence dans les Industries Extractives (ITIE).

213 Rapport sur les dépenses annuelles

Jusqu'à la fin de la phase de construction, la Société doit préparer et soumettre au Ministre sur une base
annuelle, au plus tard quatre-vingt-dix (90) Jours après la fin de chaque Année Civile, un rapport sur les
dépenses annuelles liées au Projet et un rapport Sur les dépenses annuelles liées aux activités de
Développement, dûment signé par un ingénieur minier ou par un géologue ayant les qualifications requises
conformément aux pratiques internationales en vigueur. Les rapports doivent être suffisamment détaillés
pour déterminer le montant des dépenses éligibles pour remplir les engagements au titre du Programme de
Travaux et du budget, et permettre l'identification de tels montants dans le cadre d’un audit par l'État ou par
des auditeurs.

21.4 Rapport final des dépenses cumulatives

Quand les dépenses du Projet ont atteint le Montant Minimum d'investissement stipulé à l'Article Erreur !
Source du renvoi introuvable., l'investisseur doit préparer où faire préparer un rapport de dépenses
éligibles, signé par leur représentant en Guinée, attestant que le Montant Minimum d'investissement a été
atteint. Le rapport de dépenses doit être suffisamment détaillé pour identifier dans le cadre d’un audit par
l'État ou par ses auditeurs, le montant et le type de dépenses éligibles au titre du Montant Minimum
d'investissement, sur une base annuelle et cumulative.

Article 22. ELEMENTS D'ACTIF ET EQUIPEMENTS
22.1 Acquisition

L'Investisseur ou tout sous-traitant peut acheter, détenir, construire et exploiter tous les actifs et
équipements requis pour mener les activités du Projet au titre de la Convention, conformément à la
Convention et au Droit Guinéen.

22.2 Cession ou Réexportation

Sous réserve des dispositions de l'Article 22.3, l'investisseur ou tout sous-traitant a le droit de vendre, de
céder ou de réexporter de quelque manière que ce soit tous les actifs, à l'exclusion des Titres Miniers, qui
sont requis pour les activités prévues à la présente Convention et détenus par l'investisseur ou tout
sous-traitant.

22.3 Acquisition des éléments d'actif et équipements du Projet par l'État

22.31 Sous réserve des droits des Bailleurs de Fonds au titre de tout document de financement, en cas
de fermeture ou d'abandon définitifs (sauf dus à un manquement de l'État) d'un site à l'intérieur
de la Zone Minière, la Société devra notifier par écrit à l'État la fermeture ou l'abandon et l'État

disposera d'un droit de préemption pour acquérir tout élément d'actif ou équipement du Projet
appartenant à la Société et utilisé sur le site de la Zone Minière faisant l'objet de la fermeture ou
de l'abandon selon le cas (i) à sa valeur comptable résiduelle auditée sauf en cas de Force
Majeure ou (ii) en cas de Force Majeure à sa valeur de marché conformément aux Articles 22.3.2
à 22.3.5 ci-dessous

22.3.2 Le prix applicable aux éléments d'actif et équipements acquis en application de l'Article 22.3 sera
déterminé par un cabinet international d'évaluation qualifié (le "Cabinet d'Évaluation des

Équipements) choisi par les Parties, conformément aux principes reconnus internationalement
pour les méthodes d'évaluation.

22.33 Si l'État, l'Autorité ou la collectivité locale habilitée n'exerce pas son option au titre de l'Article
22.3.1 dans un délai de trois (3) mois à compter de la réception de la notification de l'investisseur
à cet égard, l'investisseur sera libre de céder de tels éléments d'actif ou équipements à sa

a | Gr
“ -43-
22.34

22.3.5

22.4

En cas de désaccord entre les Parties pendant un délai de soixante (60) Jours sur la désignation
du Cabinet d'Évaluation des Équipements, la Partie la plus diligente pourra saisir une Expert
Indépendant dont la décision liera les Parties, et sera insusceptible de tout recours.

La valeur de marché des éléments d'actifs et équipement du Projet déterminée par le Cabinet
d'Évaluation des Équipements choisi par les Parties ou désigné par l'Expert au titre de cet Article
liera les Parties, et sera insusceptible de tout recours.

Détention des éléments d’actif et équipements du Projet par un Affilié

Si un Affilié de l'investisseur cesse d'être détenu par le Sponsor, l'investisseur doit, avant que la filiale
cesse d'être détenue exclusivement par l'Investisseur, faire en sorte que tout élément d'actif ou
équipement du Projet appartenant à cet Affilié et utilisé sur le site de la Zone du Projet soit transféré à
l'Investisseur ou à un Affilié.

Article 23. INFRASTRUCTURES ET ACCES

23.1

23.1.1

23.1.2

23.1.3

23.1.4

23.2
23.2.1

23.2.2

23.2.3

23.3
23.3.1

23.3.2

Utilisation des Infrastructures Communes

L'État s'engage à ce que la Société ait accès et puisse utiliser les Infrastructures Communes à
des conditions équitables et non-discriminatoires par rapport aux autres usagers de la même
catégorie.

La Société respectera les conditions d'accès et d'utilisation applicables à ces installations, telles
que prévues dans les Conventions d'infrastructure.

Dans les termes et conditions à convenir dans les Conventions d'Infrastructure, nonobstant les
dispositions qui précèdent, la Société devra cependant prendre à sa charge toute réparation ou
frais de remise en état des infrastructures publiques existantes résultant d'une utilisation
excédant l'usure normale de ces installations.

L'État fera en sorte que la Société et les Sous-traitants aient un accès continu au Chemin de Fer
Conakry — Débélé Existant et aux Infrastructures Portuaires suffisant pour permettre la réalisation
du Projet conformément à la Convention. Les modalités de mise en œuvre de l'accès au Chemin
de Fer Conakry - Débélé Existant et aux Infrastructures Portuaires seront négociées et conclues
avec les parties concernées aux termes d'Accords d'infrastructure.

Construction des Infrastructures du Projet

La Société devra concevoir, financer, réaliser et mettre en œuvre les Infrastructures du Projet
conformément à la Convention et aux Bonnes Pratiques de l'industrie.

La Société devra supporter l'investissement nécessaire au design, à la construction, à
l'exploitation, à la maintenance de l'intégralité des Infrastructures du Projet.

L'État s'engage à apporter tout son soutien au Projet et à faciliter l'ensemble des démarches
entreprises pour la réalisation des Infrastructures du Projet, ainsi que pour l'obtention de tout
consentement, autorisation, permis ou approbation requis par le Droit Guinéen pour la
conception, la construction, l'exploitation, réalisation et la maintenance des Activités du Projet.
Utilisation des Infrastructures de Transport par des Tiers

Les Infrastructures de Transport seront planifiées, conçues, et construites pour les besoins du

Projet, tout en préservant la possibilité d'une extension éventuelle de capacité.

&
Sans préjudice des stipulations ci-dessus, les Infrastructures permettront également 7 e
A + ue

= LA
(a)

(b)
23.33

(a)

(b)

(c)

(a)

23.8.4

23.3.5

23.3.6

23.4

23.5
23.5.1

un régime multi-utilisateur et multi-usage dans l'hypothèse où les Activités du Projet n'utiliseraient
pas la totalité de leur capacité disponible ; et

des extensions de capacité au-delà de la capacité prévue pour les Activités du Projet.

Les Parties reconnaissent et conviennent à cet égard que les tiers auront un droit d'accès aux
voies de communication et un droit d'utiliser les services faisant partie des Infrastructures de
Transport dès lors que :

l'accès des autres utilisateurs ne met pas en danger, ni ne cause aucun obstacle ni aucune gêne
substantielle aux Activités du Projet ou à la réalisation ou l'extension des Infrastructures du
Projet, à l'exclusion de toute gêne mineure ;

l'accès des autres utilisateurs est soumis à la conclusion d'une Convention d'infrastructure
préalable acceptable pour la SBG que l'investisseur négociera avec les Tiers, et l'Etat s'engage à
apporter tout son soutien dans ces négociations;

l'accès d'autres utilisateurs n'entraîne pas de modification du système d'exploitation de la

Société, sauf accord préalable et écrit de la Société (qui ne pourra être refusé que pour des
raisons dûment justifiées) ; et

Aucun investissement supplémentaire nécessaire pour l'accès d'autres utilisateurs ne sera à la
charge de la Société et, à cet égard, la Société pourra demander aux utilisateurs de payer tout ou
partie des coûts liés aux investissements supplémentaires requis, ainsi que des droits d'usage ou
d'utilisation des Infrastructures de Transport, et l'État apportera tout son soutien aux négociations
entre la Société et tous tiers.

Si les conditions permettent la mise en œuvre d'un tel régime multi-utilisateur et multi-usage,
l'investisseur aura la priorité d'utilisation pour toutes les Infrastructures de Transport, y compris
pour les Infrastructures ayant fait l'objet d'une extension de capacité financée par l'investisseur.

Les voies de communication établies ou aménagées par l'investisseur à l'intérieur de la Zone du
Projet, pourront alors être utilisées, dans les conditions définies ci-dessus, par l'État ou par les
tiers qui en feront la demande.

La Société s'engage à collaborer de bonne foi avec tout Tiers désirant utiliser ou accéder à tout
ou partie des Infrastructures du Transport afin d'étudier la faisabilité d'une telle utilisation ou d'un
tel accès et d'en déterminer les conditions qui seront formalisées dans l'accord contractuel visé
ci-dessus.

Utilisation par la Société des infrastructures construites par les Tiers

Sous réserve des droits de priorité ou d'autres droits ou privilèges qui pourront subsister sur les
infrastructures construites par les Tiers, l'État fournira ses meilleurs efforts pour que la Société et
les Sous-traitants puisse y avoir accès et les utiliser pour les besoins du Projet selon les
conditions à déterminer avec le Tiers concerné et qui n'entraîneront aucune gêne substantielle
pour les opérations de ce Tiers, ni n'entraîneront de perte de revenu significatif pour ce Tiers.

Terrain Portuaire

L'Etat assistera la Société à obtenir un droit d'accès et d'occupation convenable du Terrain
Portuaire pour les besoins d'exportation de ses Produits Miniers et d'importation de biens,
équipements, matériels, matières premières et consommables nécessaires pour ses opérations
minières et pour la transformation de bauxite en alumine (y compris, le cas échéant, par
l'utilisation de barges). Ces infrastructures seront construites et aménagées en concertation avec
l'autorité portuaire (ou, le cas échéant, son concessionnaire, délégataire ou opérateur) de façon à
permettre une intégration efficace de la gestion ces infrastructures, installations et constructions
avec d'autres infrastructures (existantes ou à construire). Les modalités de mise en œuvre de ce

-45-

Ÿ
droit et de l'intégration de ces infrastructures seront négociées et conclues avec les parties
concernées (notamment l'autorité portuaire ou tout concessionnaire, délégataire ou opérateur de
celui-ci) aux termes des Accords d'infrastructure conclus entre elles.

23.52 Les Infrastructures Communes et/ou le Terrain Portuaire doivent permettre à la Société
d'entreprendre toutes les activités nécessaires ou requises en vue de l'exportation d'environ 1,6
million de tonnes par an de Produits Miniers et d'environ 3 millions de tonnes par an de Minerais,
ainsi que d'entreprendre toutes les activités nécessaires ou requises en vue de l'importation de
tous équipement, matériels, produits finis, fioul, matières premières, ou autres permettant la
réalisation du Projet.

23.5.3 À l'exception de la réalisation des travaux nécessaires pour les besoins du Projet, la Société
n'aura aucune obligation d'entreprendre d'autres travaux ou aménagement au sein du Port
Autonome de Conakry, et en particulier la Société n'a aucune obligation d'entreprendre de
travaux de remblaiement, de dragage du chenal au sein du domaine portuaire, ou autres travaux
sur le Terrain Portuaire.

23.6 Terrain de la Raffinerie

23.6.1 L'État s'engage à accorder à la Société un titre de propriété sur le Terrains de la Raffinerie, qui
doit être libre de toute servitude, sureté, droit, privilèges, droit de préemption ou autre droit ou
options accordé à tout Tiers.

23.6.2 La Société est tenue de demander conformément au Droit Guinéen tous les autorisations et
permis de Droit Guinéen et dans la mesure où le Droit Guinéen l'exige préparer une étude
d'impact environnementale et sociale en conformité avec le Droit Guinéen. Les Parties
reconnaissent que le Terrain de la Raffinerie doit permettre à la Société d'entreprendre toutes les
activités nécessaires ou requises en vue de la production et de l'exportation d'environ 1,6 million
de tonnes par an de Produits Miniers, toutes les activités nécessaires ou requises en vue de la
construction et de l'exploitation de la Raffinerie, et la constitution de sûreté de premier rang au
profit des Bailleurs de Fonds dans le cadre du financement du Projet.

Article 24. CONFIDENTIALITE
241 Informations confidentielles

Tous les documents et informations (techniques, commerciaux ou financiers) communiqués entre les
Parties dans le cadre ou en lien avec la présente Convention, en ce compris, les rapports, plans, données
et informations qui ne sont pas tombés dans le domaine public sont confidentiels (les « Informations
Confidentielles ») sous réserve des stipulations des Articles 24.2 et 24.3.

242 Maintien de la confidentialité des informations

Chaque Partie fera en sorte que les Informations Confidentielles de l'autre Partie qu'elle recevrait ou
détiendrait soient maintenues confidentielles à tout moment, sous réserve des Articles 24.3. Chaque Partie
doit s'assurer que ses actionnaires, ses experts techniques, ses conseils professionnels, ses cadres et ses
employés destinataires autorisés des Informations Confidentielles de l'autre Partie ne divulguent pas les
Informations Confidentielles et ne les utilisent pas d'une façon inappropriée, notamment à des fins
personnelles ou pour servir les intérêts d'autres personnes.

243 Divulgation autorisée des Informations Confidentielles
Toute divulgation d'informations Confidentielles appartenant à une Partie par l'autre Partie est soumise à

l'accord écrit préalable de la première Partie, étant précisé que les Informations Confidentielles pourront
être divulguées sans besoin d'accord écrit préalable aux personnes suivantes:

(2) les employés de la Partie divulgatrice; «, &
N fe

_ IL
(b) les Sous-Traitants et les Affiliés de la Partie divulgatrice;

(c) les banques et les autres institutions financières ainsi que leurs successeurs autorisés qui ont
accordé des prêts ou fournis tous autres services financiers à l'investisseur ou aux Affiliés;

(d) les comptables, commissaires aux comptes, avocats ou autres conseillers juridiques ou
financiers engagés par la Partie divulgatrice;

(e) les actionnaires de l'investisseur;

(f) l'État, le Ministre ou toute Autorité;

(g) toute bourse ou tout organisme de contrôle ou organisme gouvernemental dont dépendent
l'investisseur ou tout Affilié, dans la limite de ce que la loi ou le règlement applicable requièrent;

{h) toutes juridictions compétentes dans le cadre de procédure judiciaire ou d'arbitrage; ou

() les nouveaux actionnaires potentiels de l'investisseur,

à condition que les Informations Confidentielles ne soient divulguées que dans la limite de ce qui est
raisonnablement nécessaire aux fins requises et à condition que les Personnes mentionnées aux alinéas
(b), (c), (d) (à l'exception des avocats et conseillers juridiques tenus à une obligation de confidentialité par
les règles déontologique qui leur sont applicables), (e) et (i) ci-dessus aient préalablement agréés à la
transmission d'informations Confidentielles, de données ou de rapports qui leur serait faite par un
engagement de confidentialité avec la Partie divulgatrice de portée équivalente à celle contenue dans la
présente Convention.

24.4 Période de confidentialité

Les Informations Confidentielles seront maintenues confidentielles à compter de la date à laquelle les
Informations Confidentielles auront été reçues d'une Partie et jusqu'au cinquième (5ème) anniversaire de
la résiliation de la Convention.

24.5 Responsabilité en cas de divulgation d'informations Confidentielles

245.4 En cas de violation par l'une des Parties des dispositions de cet Article 24, la Partie défaillante
devra indemniser l'autre Partie de toutes pertes résultant d'un tel manquement.

24.5.2 Les différends concernant la violation de cet Article et le montant de l'indemnisation devront être
résolus par application de l'Article 29.

Article 25. FORCE MAJEURE

25.1 Cas de Force Majeure

25.14 Pour les besoins de la présente Convention, un « Cas de Force Majeure » désigne tout
évènement, acte ou circonstance:

(a) imprévisible, irrésistible et hors du contrôle ou indépendant de la volonté d'une Partie; et
(b) qui rend impossible l'exécution par cette Partie de ses obligations.

Sans limiter la portée générale de l'Article 25.1.1, les évènements suivants peuvent (si les conditions à
l'Article 25.1.1 sont réunies) constituer un Cas de Force Majeure:

(c) toute guerre (déclarée ou non) impliquant la Guinée;

(d) toute insurrection armée, les troubles civils, un blocus, des émeutes, un sabotage, ou un

embargo;
(} Y]

(e) toutes grèves, lock-out ou autres actions et conflits syndicaux;

(f) toutes catastrophes naturelles incluant les épidémies, tremblements de terre, tempêtes,
inondations, éruptions volcaniques, cyclones, tsunami ou autres intempéries et les explosions et
incendies.

étant toutefois précisé que des difficultés économiques affectant une Partie ne sauraient être considérées
comme un Cas de Force Majeure.

25.2 Notification de la Force Majeure

Si l'une des Parties estime qu'elle se trouve empêchée de remplir l'un quelconque de ses engagements en
vertu de la Convention du fait d'un Cas de Force Majeure, elle doit, dans un délai de quinze (15) Jours à
compter de la date à laquelle le Cas de Force Majeure l'affecte pour la première fois, notifier à l'autre Partie
l'existence d'un Cas de Force Majeure affectant ses obligations en vertu de la présente Convention et les
obligations affectées.

25.3 Conséquence de la Force Majeure

Lorsque l'une des Parties estime qu'elle se trouve empêchée de remplir l'un(e) quelconque de ses
engagements ou de ses obligations en vertu de la présente Convention au sein de la Zone du Projet en
raison d'un Cas de Force Majeure, un tel empêchement ne saurait constituer un défaut à la présente
Convention.

Ne constitue pas un Cas de Force Majeure au sens de la Convention ou du Code Minier tout acte ou
évènement dont il aura été possible de prévoir la survenance et pour lesquels des mesures de précautions
auraient pu être prises en vue de se prémunir contre ses conséquences en faisant preuve d'une diligence
raisonnable. De même, ne constitue pas un Cas de Force Majeure tout acte ou évènement qui rendrait
seulement l'exécution d'une obligation plus difficile ou plus onéreuse pour la partie affectée.

25.4 Effet de la Force Majeure sur la Convention

Si l'exécution de la Convention par l'une des Parties est suspendue en raison d'un Cas de Force Majeure,
alors son obligation de satisfaire à tous ses engagements en vertu de la présente Convention est
suspendue pendant la durée du Cas de Force Majeure et le terme de la Convention et de la Concession
Minière seront prolongé de tout délai pour lequel un cas de Force Majeure a provoqué la suspension de
l'exécution des engagements en vertu des présentes. La Partie empêchée devra toutefois s'acquitter des
obligations prévues à l'Article 25.2.

25.5 Obligation d’atténuer le Cas de Force Majeure

Tant qu'un Cas de Force Majeure continue d'affecter une Partie, cette Partie doit faire tous les efforts
raisonnables compatibles avec les Bonnes Pratiques de l'Industrie pour atténuer et réduire ses effets sur
l'exécution de ses obligations en vertu de la présente Convention dans le but de reprendre l'exécution de
ses obligations dès que possible et l'autre Partie doit prendre toutes les dispositions raisonnables pour
assurer dès que possible la reprise normale de l'exécution des obligations de la Partie affectée par le Cas
de Force Majeure.

25.6 Rencontre pour examiner les effets d’un Cas de Force Majeure

25.6.1  Sila survenance d'un Cas de Force Majeure continue d'affecter la capacité d'une Partie à remplir
tout ou partie de ses obligations en vertu de la présente Convention pour une période excédant
un (1) mois, les Parties se rencontreront dans les plus brefs délais pour examiner les effets d’un
tel Cas de Force Majeure sur l'exécution ultérieure de la Convention.

25.6.2 Les Parties rechercheront toute solution permettant d'adapter le Projet initial à la nouvelle
situation ep-prenant en particulier toute mesure permettant à l'investisseur de poursuivre le

Fo A
are
Î\ | A -48-
Ÿ
257 Désaccord

En cas de désaccord sur les mesures à prendre six (6) mois après la survenance du Cas de Force Majeure,
une procédure pourra être engagée selon l'Article 29, à la requête d'une Partie.

Article 26. CESSION
26.1 Transfert de la Convention

L'Investisseur ne pourra céder, ou transférer des droits ou obligations au titre de la présente Convention ou
en ce qui concerne la Société, la Concession Minière sans accord préalable de l'État à l'exception des
sûretés, privilèges, hypothèques accordées aux établissements financiers intervenant dans le cadre du

financement du Projet et sous réserve des Articles 26.2 et 26.3 ci-dessous.
26.2 Cession à un Tiers

26.21  L'Investisseur (un « Cédant ») ne pourra céder ou transférer tout ou une partie de ses droits et
obigations au titre de la présente Convention (la « Cession Proposée ») à un Tiers cessionnaire
(le « Cessionnaire Envisagé ») qu'avec le consentement écrit préalable de l'État après avoir fait
l'objet d'un avis favorable de la Commission Nationale des Mines, à la condition que les
conditions prévues à l'Article 26.2.2 soient respectées.

26.2.2 Les conditions suivantes s'appliquent à toute Cession Proposée faite à un Cessionnaire

Envisagé:

(a) tous les droits et taxes dus par le Cédant à l'État à la date de réalisation de la Cession Proposée
ou du transfert aient été payés;

(b) la Cession Proposée, le Cédant et le Cessionnaire Envisagé respectent le Droit Guinéen et la
présente Convention;

(c) la Cession Proposée comprend la cession et le transfert de tous (et pas seulement une partie) les
droits et obligations de l'investisseur en vertu de la présente Convention;

(a) lorsque le Cédant est la Société, la Cession Proposée devra être accompagnée du transfert ou
de la cession de la Concession Minière;

(e) lorsque le Cédant est la Société, le Cessionnaire Envisagé doit être une société de droit guinéen;

(f) le Cessionnaire Envisagé dispose des capacités techniques et des ressources financières pour

exécuter les termes de la présente Convention;

(g) le Cessionnaire Envisagé devra conclure un où plusieurs actes de substitution (dans une forme
acceptable pour le Ministre) en vertu duquel il acceptera d'être lié par et de se conformer aux
droits et obligations au titre de la présente Convention et de la Concession Minière, et une copie

de cet acte sera remise au Ministre; et

{h) le Cessionnaire Envisagé devra faire en sorte de fournir une garantie de bonne exécution de ses
obligations contractuelles émise par sa société mère ou par un tiers satisfaisant pour le Ministre.

26.3 Cession aux Affiliés
26.3.1 Sous réserve de l'Article 26.4, l'investisseur pourra céder, transférer ou sous-traiter les droits qui

ui sont accordés en vertu de la présente Convention à tout Affilié (un « Cessionnaire Affilié »),
sous réserve d'en notifier au préalable le Ministre et à la condition de satisfaire aux conditions

visées ci-dessous: e.
AU\ -49-
(a)

(b)

(c)
(d)
(e)
Q]

(g)

26.4
26.4.1

26.4.2

26.4.3

26.4.4

26.4.5

(a)
(b)
(c)

26.5

l'Investisseur a donné les détails de l'identité du Cessionnaire Affilié, ses actionnaires et
propriétaires bénéficiaires ultimes (y compris leurs noms respectifs, adresses et informations sur
le statut sociétal) et leurs actionnariats directs et indirects dans le Cessionnaire Affilié;

tous les taxes et droits dus par l'investisseur à l'État à la date de réalisation de la cession ou du
transfert ont été payés; ,

la Cession Proposée, l'investisseur et le Cessionnaire Affilié respectent le Droit Guinéen;
le Cessionnaire Affilié est une société constituée en République de Guinée;
le Cessionnaire Affilié a signé les actes visés à l'Article 26.2.2(g);

le Cessionnaire Affilié à la capacité technique et les ressources financières pour exécuter les
obligations de l'investisseur au titre de la Convention; et

le Cessionnaire Affilié est tenu de re-transférer à l'Investisseur les droits qui lui auront été cédés,
transférés ou sous-traités dès lors que le Cessionnaire Affilié cesse d'être un Affilié de la Société.

Cession des actions de la Société

Toute acquisition directe ou indirecte, partielle ou cumulée, égale ou supérieure à cinq pour cent
(5 %) du capital de la Société doit être soumise à la validation du Ministre.

Toute cession directe ou indirecte des actions de la Société ou d'un Cessionnaire Affilié
entraînant un changement de contrôle direct ou indirect de cette société devra faire l'objet d'un
accord préalable de l'État.

Toute cession à un Tiers des actions de la Société ou d'un Cessionnaire Affilié n'entrainant pas
de changement de contrôle direct ou indirect de cette société devra faire l'objet d'une validation
de l'État.

Pour les fins de cet Article 26.4 la validation désigne la non-opposition par écrit de la part du
Ministre pendant une période de trente (30) Jours à compter de la réception de la notification d'un
projet de changement d’actionnariat.

Par dérogation à l'Article 26.4.2 de la Convention, le Ministre approuve, par les présentes, tout
changement de contrôle de la Société lié :

une opération boursière pouvant mener à un changement de contrôle de l'Investisseur ;
une réorganisation n’affectant pas le contrôle Indirect ; ou

à la réalisation de l'une quelconque des suretés consenties aux Bailleurs de Fonds pour le
financement du Projet.

La cession non-conforme est nulle et sans effet

Toute cession, ou autre transfert par l'Investisseur d’une partie ou de la totalité de ses droits, intérêts et
obligations de la présente Convention ou tout transfert d’un che le capital de la Société qui n'est

pas conforme aux modalités de l'Article 26, est nulle et sans >

-50-
Article 27. RESILIATION

27.4 Limitation des Cas de Résiliation

La Convention ne pourra être résiliée, à l'initiative de la Partie affectée, qu'en cas survenance de l'un
quelconque des évènements énumérés limitativement dans cet Article 27 ou en cas de consentement
mutuel des Parties (un « Cas de Résiliation »).

27.2 Cas de Résiliation par l'État

La Convention ne pourra être résiliée, à l'initiative de l'État, qu'en cas survenance de l'un quelconque des
Cas de Résiliation suivants :

27.2.1 Le retrait de la Concession Minière conformément à l'article 88 du Code Minier ;

27.22 la survenance d'un cas de Force Majeure non remédié conformément aux dispositions de l'Article
25 (Force Majeure) ci-dessus ;

27.2.3 sous réserve des Articles 10.1.5 et 10.1.6 ci-dessus, si la Date de Première Production
Commerciale d'Alumine ne survient pas au plus tard le 31 décembre 2022.

273 Cas de Résiliation par la Société

La Convention ne pourra être résiliée, à l'initiative de la Société, qu'en cas de survenance de l'un des
quelconques Cas de Résiliation suivants:

27.3.1 la survenance d'un cas de Force Majeure non remédié conformément aux dispositions de l'Article
25 (Force Majeure) ci-dessus ;

27.32 le retrait, abrogation ou annulation de la Concession Minière ou de toutes autres autorisations
gouvernementales en violation des dispositions du Droit Guinéen ou de la Convention par l'État ;

27.3.3  sila Société n'a pas, ou perd, l'accès -aux Infrastructures Communes conformément à l'Article
23.1 ou le titre de propriété sur le Terrain de Raffinerie ou son droit d'usage et d'occupation
exclusif sur le Terrain Portuaire conformément aux Articles 23.5 et 23.6 dans les conditions ne lui
permettant pas, ou plus, de démarrer ou poursuivre les Activités du Projet dans les conditions
prévues à la Convention;

27.3.4 la prise de toute mesure d'expropriation, de confiscation et de nationalisation.
274 Préavis

27.41 La résiliation de la Convention ne pourra intervenir qu'après une mise en demeure adressée par
la Partie n'étant pas à l'origine de la survenance du Cas de Résiliation (la «Partie Innocente») à
l'autre Partie (la « Partie Défaillante »).

27.4.2 En cas de survenance de l'un quelconque des Cas de Résiliation, la Partie Défaillante disposera
d'un délai de quatre-vingt-dix Jours (90) Jours à compter de la date de réception de la mise en
demeure visée à l'Article 27.4.1 ci-dessus de remédier au Cas de Résiliation, à défaut de quoi la
Partie Innocente pourra adresser une notification de résiliation de la Convention à la Partie
Défaillante et la Convention sera résiliée de plein droit et sans formalité à l'issue d'une période de
quatre-vingt-dix Jours (90) Jours notification de résiliation de la Convention.

27.5 Conséquences de la résiliation de la Convention
antérieurement à la date de résiliation au titre de la Convention ou de la Concession Minière.

. +2

27.5.1 La résiliation de la Convention n'affectera en aucun cas les obligations des Parties Ne
27-5:2)

27.53
(a)

(b)

(co)

(d)

(e)

(Q]

En cas de résiliation anticipée de la Convention conformément aux dispositions de cet Article 27,
la Société devra remettre à l'État toute recherche géologique effectuée par elle et restituera
également tout document de recherche ou prospection, études de faisabilité et autre données qui
lui auraient été remis par l'État.

Sort des Infrastructures du Projet

Sous réserve des droits des Bailleurs de Fonds au titre de tout document de financement, et de

tout accord direct (ou lettre de confort) à signer entre l'État et les Bailleurs de Fonds:

(i) en cas de résiliation de la Convention conformément aux stipulations de l'Article 27.2.1et
27.2.3, l'État aura l'option de racheter toutes les Infrastructures du Projet (à l'exclusion de
la Raffinerie) à leur valeur de marché, et le prix applicable aux Infrastructures du Projet
acquis en application de cet Article 27.5.3() sera déterminé par un cabinet international
d'évaluation qualifié par les Parties (le “Cabinet D'évaluation des Infrastructures")
conformément aux principes reconnus internationalement pour les méthodes
d'évaluation; et

(ii) en cas de résiliation de la Convention conformément aux stipulations de l'Article 27.3.2,
27.3.3 ou 27.3.4, l'État aura l'obligation de racheter, à la demande de la Société, toutes
les Infrastructures du Projet (à l'exclusion de la Raffinerie) à leur valeur de marché et le
prix applicable aux Infrastructures du Projet acquis en application de cet Article 27.5.3
sera déterminé par le Cabinet D'évaluation des Infrastructures, conformément aux
principes reconnus internationalement pour les méthodes d'évaluation.

En cas de désaccord entre les Parties pendant un délai de soixante (60) Jours sur la désignation
du Cabinet d'Évaluation des Infrastructures, la Partie la plus diligente pourra saisir une Expert
Indépendant dont la décision liera les Parties, et sera insusceptible de tout recours.

La valeur de marché des éléments d'actifs et équipement du Projet déterminée par le Cabinet
d'Évaluation des Infrastructures choisi par les Parties ou désigné par l'Expert au titre de cet
Article liera les Parties, et sera insusceptible de tout recours.

Les Parties reconnaissent et acceptent que l'exploitation de la Raffinerie puisse continuer,
indépendamment de l'Opération Minière, après la résiliation de la Convention sans autres
formalités que celles applicables à la date d'envoi de la notification de résiliation conformément à
l'Article 27.4.2.

L'État s'engage à émettre, si requis par le Droit Guinéen en vigueur après la date d'envoi de la
notification de résiliation conformément à l'Article 27.4.2, tous autorisations, permis et
consentements requis la poursuite des Activités du Projet en lien direct avec la Raffinerie en
conformité avec le Droit Guinéen à des coûts et conditions raisonnables.

Les Parties s'engagent également à ce que tous les Accords d'infrastructures nécessaires à la
poursuite de l'exploitation de la Raffinerie soient amendés, au besoin, en des termes satisfaisants
pour toutes les parties concernées afin de permettre la poursuite de l'exploitation de la Raffinerie.

Article 28. L'INDEMNISATION

28.1.1

Sauf en cas d'indication expresse contraire dans la présente Convention, toute Partie qui
causerait un préjudice à une autre Partie (la « Partie Fautive ») dans le cadre de la présente
Convention (en ce compris, notamment, la violation de toute obligation de la Partie Fautive
découlant de la Convention), sera tenue d'indemniser l'autre Partie (la « Partie Non-Fautive »)
de l'intégralité du préjudice et dommage subis du fait de la Partie Fautive (le « Dommage »),
même si le Dommage subi ne résulte pas d'un Cas de Résiliation, conformément à l'Article 27

(l«indemnisation»). | %
A Q

LU -52-
28.1.2 Le Dommage recouvre tout préjudice direct ou indirect, matériel ou immatériel, subi par la Partie
Non-Fautive, comprenant la valeur de remplacement de toute ou partie des Infrastructures du
Projet, tous les coûts, pertes de revenus et de profit actuels et futurs, tous coûts, dépenses,
intérêts et honoraires raisonnables d'avocats, de conseillers juridiques et d'experts et aux
débours encourus par la Partie Non-Fautive.

28.13 Sauf indication contraire, le montant de l'indemnisation sera payé en Dollar américain (ou toute
autre devise étrangère acceptable pour la Partie Non-Fautive) et si l'État est la Partie Fautive, le
montant de l'indemnisation doit être payé sur un compte étranger de la Société.

Article 29. REGLEMENT DES DIFFÉRENDS
29.1 Règlement amiable

29.1.1 Concernant tout litige, différend, plainte ou conflit entre les Parties, né de la présente Convention,
de tout Titre Minier ou en relation avec ceux-ci relatifs à leur existence, validité, interprétation,
exécution, mise en application, leur caractère raisonnable, leur inapplicabilité, leur violation ou
leur résiliation ou encore les conséquences de leur nullité ou de tout litige relatif à toute obligation
non contractuelle y afférent (ci-après un « Différend »), les Parties au Différend conviennent de
tenter en premier lieu de résoudre ce Différend à l'amiable.

29.12 Encas de Différend, les Parties au Différend doivent, dans les dix (10) Jours suivant la réception
d'une notification écrite d'une Partie à l'autre Partie (une « Notification de Différend ») tenir une
réunion (une « Réunion de Différend ») afin de résoudre le Différend. Chaque Partie au
Différend devra faire tout ce qui est raisonnablement possible pour envoyer un représentant qui a
le pouvoir de régler le Différend afin qu'il assiste à la Réunion de Différend.

29.13 Si le Différend n'est pas réglé dans les trente (30) Jours après réception de la Notification de
Différend, qu'une Réunion de Différend ait eu lieu ou non, les dispositions des Articles 29.2 ou
29.3 s'appliqueront, le cas échéant.

29.2 Recours à un Expert Indépendant

29.2.1 Quand spécifié ou requis par cette Convention ou si les Parties au Différend en conviennent par
écrit, un Différend sera réglé par un Expert Indépendant conformément à cet Article 29.2. Toute
Personne proposée ou nommée en tant qu’expert en vertu de cet Article 29.2 sera indépendante
des Parties au Différend et aura l'expertise pertinente au Différend ou à la matière concernée (un
« Expert Indépendant »). Dans tous les autres cas, le Différend sera réglé conformément à
l'Article 29.8.

29.2.2 Chaque Partie au Différend peut notifier à l'autre Partie au Différend par écrit qu'elle souhaite
soumettre le Différend qui n'est pas spécifié ou requis par la présente Convention d'être réglé par
un Expert Indépendant et, après une telle notification et dans les quinze (15) Jours suivant la
réception d’une telle notification, les Parties au Différend doivent s'efforcer de s'entendre sur le
fait de soumettre le Différend à un Expert Indépendant en vertu du présent Article 29.2. Si, durant
cette période (de quinze (15) Jours), les Parties au Différend ne s'entendent pas sur le fait de
confier le règlement du Différend à un Expert Indépendant, chaque Partie au Différend peut
soumettre le Différend à l'arbitrage conformément à l'Article 29.8.

29.23 Les Parties au Différend doivent s'entendre sur la nomination de l'Expert Indépendant et se
mettre d'accord avec l'Expert Indépendant sur les termes de sa mission. Si les Parties au
Différend n'arrivent pas à s'entendre sur l'identité de l'Expert Indépendant, ou si la personne
proposée est incapable ou ne souhaite pas agir, alors, à l'expiration d'un délai de quinze (15)
Jours à compter de la date de réception de la demande de toute Partie au Différend pour la
nomination dudit Expert Indépendant, chaque Partie au Différend aura le droit de demander qu'un
Expert Indépendant soit nommé par le Centre International d'Expertise conformément ne

re
29.24

29.2.5

(a)

(b)

(c)

(d)

(e)

29.2.6

29.3
29.3.1

29.3.2

29.3.3

29.3.4

29.3.5

dispositions relatives à la nomination d'experts prévues par le Règlement d'Expertise de la
Chambre de Commerce Internationale.

Si l'Expert Indépendant n'était pas en mesure ou refusait de continuer à agir comme Expert
Indépendant, les Parties au Différend nommeront un remplaçant conformément aux procédures
prévues aux Artictes 29.2.2 et 29.2.8. i

L'Expert Indépendant sera nommé sur la base suivante:
l'Expert Indépendant doit agir comme un expert et non comme un arbitre;

la décision de l'Expert Indépendant (en l'absence d'erreur manifeste) à force obligatoire, est
définitive et exécutoire pour les Parties au Différend, sauf recours à l'arbitrage tel que prévu à
l'Article 29.3;

l'Expert Indépendant doit décider de la procédure à suivre pour la résolution du Différend ou de la
question soulevée et sera prié de remettre sa décision motivée par écrit, dans les trente (30)
Jours après sa nomination, ou dès que possible par la suite;

les Parties au Différend devront se conformer et mettre en œuvre la décision de l'Expert
Indépendant sans délai et au plus tard dans les quinze (15) Jours après qu'elle ait été rendue par
l'Expert Indépendant; et

Sauf accord contraire entre les Parties au Différend, l'Expert Indépendant seul doit décider si les
honoraires de l'Expert Indépendant seront supportés par la Partie perdante.

Toute audience ou conférence tenue par un Expert Indépendant aura lieu à Conakry et se
déroulera en français (à moins que les Parties n'en conviennent autrement et pourvu qu’une
traduction simultanée soit disponible, et une telle traduction étant aux frais de la Société).
L'Investisseur peut demander qu'une telle audience ou conférence ait lieu hors de Guinée, à
condition que l'État y consente, et que la Société prenne en charge toute dépense additionnelle
encourue par les Parties au Différend et par l'Expert Indépendant liée au déplacement.

Arbitrage

À défaut d'un règlement amiable dans les conditions prévues à l'Article 29.1 ci-dessus, chaque
Partie peut soumettre le Différend à l'arbitrage conformément à cet Article 29.8.

Les Parties conviennent de saisir le Centre International pour le Règlement des Différendés relatifs
aux Investissements (le « CIRDI ») pour règlement par voie d'arbitrage, conformément à la
Convention pour le Règlement des Différends relatifs aux Investissements entre états et
ressortissants d’autres états (la « Convention CIRDI »).

Les Parties conviennent que pour les besoins de l'article 25 de la Convention CIRDI, la
transaction réalisée au moyen de la Convention est un investissement et tout Différend tel que
mentionné ci-dessus est un différend survenant directement à l'occasion d'un investissement
contrôlé par des ressortissants d'autres états contractant à la Convention CIRDI et doit être
considéré comme un investissement réalisé par un ressortissant de ces états pour les besoins de
l'application de la Convention CIRDI.

Les Parties renoncent à tous les recours contre toute sentence rendue en application des
stipulations précédentes devant toutes juridictions étatiques auxquelles elles peuvent
valablement renoncer.

Si, pour une raison quelconque, le Différend ne relève pas de la compétence de la juridiction
CIRDI, sera tranché définitivement suivant le Règlement d'arbitrage de la Chambre de

fs

E

Commerce Internationale (CCI) par trois (3) arbitres nommés conformément à ce ie

»

: INT
29.3.6

29.3.7

29.3.8

29.3.9

Dans ce cas, le siège de l'arbitrage sera à Paris, France et l'arbitrage est conduit en langue
française.

Les Parties ne sont pas déchargées de leurs obligations découlant de la Convention pendant le

déroulement de l'arbitrage. Toutefois, l'introduction de la procédure d'arbitrage suspend
l'exécution de la mesure contestée pendant le déroulement de l'arbitrage. s

Les Parties conviennent que tout Différend ayant un lien avec un autre différend découlant de
l'une quelconque des Accords d'infrastructure ou en relation avec l'une quelconque des Accords
d'infrastructure peut faire l'objet d'une jonction des deux procédures.

Les Parties reconnaissent que la sentence rendue suite à un arbitrage en vertu de la Convention
est exécutoire et définitive.

L'État reconnait qu'au sens de la Convention CIRDI l'objet de la présente Convention porte sur un
«investissement» et que l'investisseur est un « investisseur étranger ».

Article 30. AUTONOMIE

30.1.1

80.1.2

30.1.3

Les stipulations des Articles 11, 14, 23, 24, 27.5, 29, 31 et 32 survivront à la résiliation de la
présente Convention.

Les stipulations des Articles 11, 14, 28, 24, 27.5, 29 ,31 et 32 sont valables et ont force exécutoire
nonobstant l'ilégalité, la nullité ou l'inapplicabilité de toute autre disposition de la présente
Convention.

Lorsqu'un Différend survient, tous les termes de la présente Convention autres que ceux faisant
l'objet du Différend continuent à s'appliquer en attendant la sentence arbitrale finale.

Article 31. DROIT APPLICABLE

31.1

31.2

31.3

Sous réserve des dispositions de l'Article 30.2 ci-dessous, la présente Convention est régie par le
Droit Guinéen.

Lorsque des dispositions de la présente Convention modifient, excluent ou contredisent le Droit
Applicable, les dispositions de la présente Convention prévaudront. Il est expressément reconnu
et accepté par l'État que la présente Convention comporte des dérogations au Droit Guinéen et
que ces dérogations auront force de loi entre les Parties et prévaudront sur le Droit Guinéen.

En cas de contlit entre les Parties concernant l'interprétation de la présente Convention ou du
Droit Guinéen, l'Article 29 (Règlement des Différends) s'appliquera.

Article 32. RENONCIATION A L'IMMUNITÉ

Dans la limite de ce qui est prévu par le Droit Guinéen, les Parties, de manière irrévocable et
inconditionnelle renoncent expressément par les présentes à toute immunité de juridiction et d'exécution
dont elles pourraient bénéficier pour les besoins de l'exécution de toute décision ou sentences arbitrale
rendue en relation avec la Convention.

Article 33. EXPROPRIATION

33.1.1

L'État s'engage expressément à ne pas, (i) directement ou indirectement, que ce soit en
application de tout(e) loi, code, règlement, décision ou des contrats avec des Tiers, exproprier,
nationaliser, saisir, prendre possession, confisquer, réquisitionner, affecter ou modifier la À
propriété ou l’utilisation de tout ou d'une partie des actifs de l'Investisseur ou Sous-traitant, ou OX)
NV
prendre une mesure ou série de mesures qui aurait directement ou indirectement l’un quelconque
des effets décrits en paragraphe (i) ci-dessus.

33.1.2 Aucune opération entreprise par l'investisseur où Sous-traitant dans la Zone du Projet ne peut
faire l'objet d’une nationalisation, d’une expropriation, d'une confiscation ou réquisition par | État
(sauf en cas de réquisition pour des raisons de sécurité publique). $

33.1.3 Aucune Personne détenant une partie ou la totalité du capital de l'investisseur ou de Sous-traitant
ne peut être contrainte ou de toute autre manière obligée par la loi de transférer sa participation
audit capital à quiconque.

33.1.4 S'il existe des différends sur la nationalisation, l’expropriation, la confiscation ou la réquisition
entre les Parties, les dispositions de l'Article 29 trouveront à s'appliquer.

Article 34. STABILISATION

341.1 Pour les besoins du présent Article 34, les expressions suivantes auront le sens qui leur est
donné ci-dessous:

« Impôt Pertinent désigne tout Impôt:

(i) payable par l'investisseur ou tout Sous-traitant direct et exclusif (y compris tout impôt
exigible ou déductible par l'investisseur ou tout Sous-traitant direct et exclusif relatif aux
dividendes ou autres distributions aux actionnaires effectués ou à effectuer par
l'investisseur ou tout Sous-traitant direct et exclusif), et

(ii) que l'investisseur ou tout Sous-traitant direct et exclusif est tenu de prendre en compte, si
et dans la mesure où l'investisseur ou tout Sous-traitant direct et exclusif n'a pas de droit
immédiat de récupération, indemnité ou de remboursement contre un tiers solvable.

«Modification des Impôts Pertinents désigne l'introduction éventuelle après la date de la
présente Convention d'un Impôt Pertinent applicable à l'Investisseur ou tout Sous-traitant direct
et exclusif non listé à l'Annexe C ou tout changement dans l'application ou l'interprétation d'un tel
Impôt Pertinent (y compris la durée, le taux, la fréquence, la base de frais ou d'autres dispositions
applicables à cet Impôt Pertinent) survenant après la date de la présente Convention.

34.1.2 Pendant une période de vingt-cinq (25) années à compter de la Date d'Entrée en Vigueur de la
Convention, aucune Modification des Impôts Pertinents ayant un impact négatif sur l'investisseur
ou tout Sous-traitant direct et exclusif, et notamment lui faisant supporter directement ou
indirectement des coûts supplémentaires, ne sera applicable à l'Investisseur ou tout Sous-traitant
direct et exclusif.

34.1.3 Néanmoins, si une Modification des Impôts Pertinents s'avère avoir un effet plus favorable sur
l'investisseur ou tout Sous-traitant direct et exclusif que le régime dont il bénéficie déjà au titre de
la présente Convention, alors ces modifications s'appliqueront automatiquement et dès leur
entrée en vigueur à l'investisseur ou tout Sous-traitant direct et exclusif. Ainsi, notamment,
l'investisseur ou tout Sous-traitant direct et exclusif pourrait se prévaloir de toutes modifications
ayant pour effet de réduire ses charges fiscales ou douanières.

Article 35. DISPOSITIONS DIVERSES

35.1 Modifications de la Convention

35.1.1 La présente Convention ne peut être modifiée ou amendée qu'avec l'accord écrit des Parties. ni

il
35.12 Toute modification de la présente Convention devra faire l'objet d'un avenant signé par les
Parties et son entrée en vigueur sera soumise à la ratification de l'avenant par la Cour Suprême
et l'Assemblée Nationale de la République de Guinée et sa publication dans le Journal Officiel.

35.2 Intégralité de la Convention

35.2.1 La présente Convention constitue l'intégralité de l'accord des Parties relatif aux matières traitées
par la présente Convention.

352.2 La présente Convention remplace tout autre accord antérieur, en ce compris le Mémorandum,

toutes les lettres, déclarations, engagements et projets conclus préalablement à la signature des
présentes et ayant le même objet ou pourtant sur la même matière que la présente Convention.

35.23  Encas de conflit entres les stipulations de la Convention et les dispositions de tout autre texte de
quelque nature que ce soit en République de Guinée en vigueur à la date de la présente
Convention (à l'exception de la constitution), les stipulations de la Convention s'appliqueront.

35.3 Non renonciation

35.3.1 Le fait pour l'une des Parties d'omettre de se prévaloir, en tout ou partie, de tout droit, pouvoir ou
privilège qui lui est conféré aux termes des présentes ne pourra être considéré comme
constituant une renonciation au ou un abandon dudit droit, pouvoir ou privilège qui pourra être
exercé à n'importe quel moment.

35.32 Toute renonciation par l'une des Parties à tout droit, pouvoir ou privilège qui lui est conféré par les
présentes devra être, pour être valablement effectuée, notifiée par écrit.

35.4 Bonne foi

Chacune des Parties à la Convention s'engage expressément à agir de bonne foi vis-à-vis des autres
Parties dans l'exercice de ses droits et obligations en vertu de la présente Convention.

35.5 Force obligatoire

La présente Convention lie les Parties et leurs successeurs, cessionnaire, subrogés et ayant droits
autorisés.

35.6 Frais de la Convention

Chacune des Parties doit assumer ses propres frais, notamment juridiques, ou autres charges encourus
dans le cadre de la mise en application de la présente Convention.

35.7 Effets d’une disposition illégale

35.7.1 Si une stipulation de la présente Convention est déclarée nulle, illégale ou inopposable, en tout
ou en partie par tout tribunal ou organe administratif dont la compétence est reconnue et
acceptée préalablement et de manière formelle, par les Parties à la présente Convention, cette
stipulation ou, le cas échéant, partie d'une telle stipulation sera réputée ne pas faire partie de la
présente Convention. Toutes les autres stipulations de la présente Convention demeureront en
vigueur et lieront les Parties tant que leurs effets juridiques et économiques ne sont pas affectés
de manière matériellement défavorable.

35.7.2 À la suite d'une déclaration de nullité, d'illégalité ou d'inopposabilité d'une stipulation de la
Convention conformément à l'Article 35.7.1, les Parties doivent entreprendre de bonne foi des
négociations visant à modifier la présente Convention de manière à refléter les intentions
originales de chacune des Parties le plus fidèlement possible de manière valable, légale et
exécutable. En l'absence d'une entente entre les Parties dans un délai de soixante (60) Jours à :)
compter de la déclaration de nullité, d'ilégalité ou d'inopposabilité d'une stipulation de la , &
Convention (ou tout autre délai convenu entre les Parties), l'une des Parties peut déférer l'affaire Ne

V9

257-
: al

pour règlement en envoyant une Notification de Différend conformément à l'Article 29.1.2 par un
Expert Indépendant conformément à l'Article 29.2.

35.8 Retard de paiement et intérêts

Si une Partie omet de payer toute somme payable par lui en vertu de la présente Convention y compris les
remboursements de crédits de TVA dès lors que ces sommes ne sont pas disputées, elle paie
immédiatement sur la demande par la partie à laquelle le paiement devait être fait des intérêts sur le
montant en souffrance à partir de la date d'échéance jusqu'à la date du paiement effectif à un taux égal à
(a) pour les paiements en devises, deux (2) pourcent au-dessus du LIBOR au jour du paiement et (b)
pour les paiements en Francs Guinéen majoré de deux points au-dessus du taux de base applicable de la
BCRG au jour du paiement. Ces intérêts courent sur une base journalière et sont calculés
trimestriellement.

35.9 Régularisation en réponse au refus de l'autorisation ou de l’approbation

Tous les droits, plans, rapports demandant l'autorisation ou l'approbation du Ministre ou de tout autre
organe qu'il aura désigné doivent être autorisés ou approuvés s'ils respectent la présente Convention et le
Droit Guinéen. Le Ministre ou tout autre organe qu'il aura désigné doit notifier à l'Investisseur par écrit son
refus, ses raisons et les commentaires et demandes de corrections ou de rectifications de ce défaut s’il
refuse d'autoriser ou approuver de tels droits, plans et rapports. Le Ministre ou tout autre organe qu'il aura
désigné doit autoriser ou approuver les droits, plans et rapports après rectification par l'investisseur
conformément aux commentaires et demandes faites par le Ministre dans sa notification de refus.

Le défaut de réponse du Ministre ou tout autre organe qu'il aura désigné ou autre autorité ou administration

guinéenne dans un délai de quarante-cinq (45) Jours suivant la notification sera réputé répondu

favorablement à la demande de l'investisseur.

Article 36. LANGUE

36.1.1 La présente Convention est rédigée en français.

36.1.2 Tous les rapports, notifications, communications ou autres documents établis en application de la
Convention, doivent être rédigés en langue française.

Article 37. NOTIFICATION

37.1 Forme de notification

Sauf disposition contraire de la Convention, toute notification donnée dans le cadre de la Convention devra

se faire sous la forme écrite en langue française et être transmise à son destinataire par lettre

recommandée avec accusé de réception (ou par service de coursiers international si à l'étranger) aux

adresses ci-dessous:

37.1.1 Toutes notifications à la République de Guinée doivent être valablement faites au Ministre des
mines et de la géologie à l'adresse ci-dessous:

Ministère des Mines et de la Géologie
BP: 295 Conakry, République de Guinée

37.1.2 Toutes notifications à l'investisseur doivent être faites à l'adresse suivante:
Société des Bauxites de Guinée

Cité Chemin de fer,

Immeuble Boké, 5ème Étage, & ÿ-
F A

BP : 6236 Conakry,
République de Guinée

À l'attention de: Monsieur Alpha Diallo
37.2 Date de la notification

En l'absence de preuve de réception antérieure, tout avis ou autre communication est jugé comme
valablement transmis:

(a) en cas de livraison en personne, à la date à laquelle il est livré à l'adresse indiquée ci-dessus;

(b) en cas de livraison par lettre recommandée avec accusé de réception (sauf courrier par avion)
quatre (4) Jours après l'envoi;

(c) en cas de livraison par courrier par avion, sept (7) Jours après l'envoi;

(a) °n cas de livraison par coursier international, sept (7) Jours après la remise entre les mains d'un
tel coursier.

37.3 Changement de détails de notification

Tout changement d'adresse ou de télécopie par une Partie devra être notifié à l'autre Partie dans les
conditions prévues par le présent Article 87 avec un préavis d'au moins dix (10) Jours. Ke

ñ je

-59-
La Convention est signée en six (6) exemplaires originaux en français:

EN FOI DE QUOI les Parties ont signé la présente Convention à la date indiquée dans la première phrase

de la présente Convention.

Pour République de Guinée

Par:

Monsieur Abdoulaye MAGASSOUBA

Ministre des PA de AUS

= 2,

Par: R\t'A

Docteur Mohamed Li

Ministre du Budget
Pour SBG Bauxite and Alumina N.V 8 AZ
P/Administrateur Général/P.O J ‘e)

} {

Par: :

Monsieur Sébastien MAURI
Directeur Juridique

fr É
ne Gén!

-60-
ANNEXE A
COPIE DE LA CONCESSION MINIERE

af À À
PRESIDENCE DE LA REPUBLIQUE REPUBLIQUE DE GUINEE
Travail - Justice — Solidarité

RECRETARIAT GENERAL DU GOUVERNEMENT
© pecReT Nenzoiér 045 imm/scc.
PORTANT OCTROI D’UNE CONCESSION MINIERE A LA
SOCIETE DES BAUXITES DE GUINEE (SBG)-SA.

LE PRESIDENT

Vu La Constitution ;

Vu La Loi L/2011/006/CNT du 09 septembre 2011, portant Code Minier de la
République de Guinée ;

Vu Le Décret D/2011/112/PRG/SGG du 11 avril portant attributions et Organisation
du Ministère des Mines et de la Géologie ;

Vu Le Décret D/2015/226/PRG/SGG du 26 Décembre 2015, portant nomination du
Premier Ministre, Chef du Gouvernement ;

Vu Le Décret D/2015/127/PRG/SGG du 30 Décembre 2015, papas Structure du
Gouvernement ;

Vu Le Décret D/2016/003/PRG/SGG du 03 Janvier 2016, portant nomination des
membres du Gouvernement ;

Vu Les résultats de l’étude de faisabilité corrigée d'exploitation des gisements de Bauxite dans
les Préfectures de Kindia, Dalaba et Pita, soutenue par l'étude d' impact environnemental
et social sanctionnée par un certificat de conformité, délivré par le Ministère de
l'Environnement, des Eaux et Forêts ;

Vu La demande de Concession Minière, en date du 30 juillet 2015, confirmée par la demande en
date du 08 octobre 2015;

Sur Recommandation du Ministère des Mines et de la Géologie.
DECRETE

Article 1”: Il est accordé à la SOCIETE DES BAUXITES DE GUINEE SA.
(SBG-SA.), dont le siège social est établi à Conakry, Cité Chemin de RCE - Immeuble
Boké, BP : 6236, République de Guinée, E-mail : ).
(+31) 629 538 101/ (+224) 622 405 651 / (+224) 657 201 672, Une Concession m
de prospection et d'exploitation du minerai de Bauxite, sur une superficie totale de C q
cent deux Kilomètres carrés (502 Km), dans les Préfectures de Kindia, Dalaba et Pita.
2.1 Conformément aux dispositions visées à l'Article 39 du Code Minier de la

République de Guinée, la durée de validité de la présente Concession est fixée à Vingt
cinq (25) ans, renouvelable.

2.2 La présente Concession est inscrite dans le Registre des Titres Miniers ouvert à cet
effet à la Division Informations Géologiques et Minières (DIGM.) du Centre de
Promotion et de Développement Miniers / Ministère des Mines et de la Géologie sous le
Numéro N°A2016/ M er /DIGM/CPDM.
Article 3: Conformément au plan 1/200 000 de la feuille Kindia NC-28-XVIID), le
périmètre de la Concession ainsi accordée est défini par les coordonnées géographiques
ci-dessous :

POINTS LATITUDE NORD LONGITUDE OUEST
A 10° 33° 52” 12° 39° 42”
B 10° 351522 12° 30° 00°
(6 10° 18° 35° 12° 30° 00°
D 10° 18° 35° 12° 39° 42”

Voir plan et limites de la Concession en annexe.

Article 4: Conformément aux dispositions de l’Article 75 du Code Minier, pendant la
période de validité du présent Titre, l'Etat guinéen peut entreprendre ou faire
entreprendre à l’intérieur de la Concession définie ci-dessus des opérations de
recherches et/ou d'exploitation de substances minérales autres que la Bauxite, sous
réserve que lesdites opérations ne causent pas de préjudice à la conduite normale des
activités de la SOCIETE DES BAUXITES DE GUINEE SA. (SBG-SA.),

Article 5 : Conformément aux dispositions de l'Article 108 du Code Minier, le Titulaire
de la présente Concession, la SOCIETE DES BAUXITES DE GUINEE SA.
(SBG-SA.), a l'obligation d'employer à égalité de compétences les nationaux guinéens
en priorité.

Article 6: Le Titulaire, la SOCIETE DES BAUXITES DE GUINEE SA.
(SBG-SA.), est tenu de commencer les travaux de développement dans un délai
maximum d'un an, à compter de la date d'octroi de la présente Concession,
conformément aux dispositions de l'Article 41du code Minier.

Article 7 : Pendant toute la durée de validité du présent titre minier, la SOCIETE DES
BAUXITES DE GUINEE SA. (SBG-SA.), et/ou ses sous traitants directs sont tenus
conformément aux dispositions de l'Article 81 du code minier de fournir des rapports
d'activités, des statistiques de production, de vente ou tout autre document exigé de
l'Administration minière.

Article 8: Au titre de la présente Concession minière, les obligations de son Titulaire,
la SOCIETE DES BAUXITES DE GUINEE SA. (SBG-SA.), relatives au respect de
la réglementation de l'hygiène et de la sécurité des travailleurs, à la préservation de
l’environnement et à la remise en état des zones affectées par les travaux sont régies
conformément aux dispositions visées aux articles 64, 104, 143 et 144 du Code Minier,
aux articles 20, 60, 69 du Code de l'Environnement.

Article 9: Outre les dispositions mentionnées ci-dessus, le Titulaire, la SOCIETE
DES BAUXITES DE GUINEE SA. (SBG-SA.), est soumise au paiement :

e Des frais d'instruction des dossiers, fixés forfaitaires suivant l’Arrêté Conjoint
N°A2008/3765./MEF- MMG/SGG. du 10 Octobre 2008 à Trois mille (3000)
Dollars US par Concession Minière, soit au total Trois mille (3000) Dollars
US, à verser au Compte du CPDM, à la Banque Centrale de la République de
Guinée.

-63-

+ D'un droit de timbre, fixé suivant l’Arrêté Conjoint N°A2008/3765./MEF-
MMG/SGG. du 10 Octobre 2008 à Cinq mille (5000) Dollars US par Km?, soit
au total : Deux millions cinq cent dix mille (2 510 000) Dollars US dont :

- Un million sept cent cinquante sept mille (1 757 000) Dollars US, au
Compte Devise N°41 11 069 du Trésor Public à la Banque Centrale de la
République de Guinée;

- Sept cent cinquante trois mille (753 000) Dollars US, payables en Francs
Guinéens au taux du jour, au Compte GNF N°41 11 326 du Fonds
d’investissements Miniers, à la Banque Centrale de la République de
Guinée ;

+ D'une redevance superficiaire annuelle fixée suivant l'Arrêté Conjoint
N°A2008/ 3765./MEF-MMG/SGG. du 10 Octobre 2008 à Cent cinquante
Dollars US par Km? (150 $US/Km?/an), soit au total : Soixante quinze mille
(75 000) Dollars US, payables en Francs Guinées au taux du jour de la Banque
Centrale de la République de Guinée, au lieu d'implantation de la Concession
susvisée.

Cinq copies certifiées du reçu de versement de ladite redevance doivent être
déposées obligatoirement au CPDM, pour enregistrement.

+ Des Frais de publication au Journal Officiel de la République, au Compte du
Service JO/Secrétariat Général du Gouvernement (SGG), à la Banque Centrale
de la République de Guinée.

Article 10: Avant l'expiration de la période pour laquelle la présente Concession a été
accordée à la SOCIETE DES BAUXITES DE GUINEE SA. (SBG-SA.), il pourrait
y être mis fin et faire l’objet de retrait par l'Etat Guinéen aux conditions suivantes :

+ Le manquement par le Titulaire, la SOCIETE DES BAUXITES DE GUINEE
SA. (SBG-SA.), aux obligations lui incombant en vertu des Articles 5. 6. 7, 8 et
9 ci-dessus.

+ Les autres causes de retrait énoncées à l'article 88 du code minier pour

l'exécution desquelles une mise en demeure écrite n'aura pas produit d'effet
dans un délai de trente (30) jours.

Article 11: Le Ministère des Mines et de la Géologie est chargé de l'application du
présent Décret.

Article 12: Le présent Décret qui abroge toutes dispositions contraires, prend effet à
compter de sa date de signature et sera enregistré et publié au Journal Officiel de la
République.

Conakry, Le. Er 2016
ï pe
RE)
SSEUR ALP NDE
-64-
ANNEXE B

INFRASTRUCTURES DE TRANSPORT

pi n.
là
12

13

22

2.3

24

ANNEXE C

IMPOTS ET DOUANE
ANNEXE FISCALE ET DOUANIERE

1. RÉGIME FISCAL

Principes généraux

La Société et ses sous-traitants directs sont assujettis pendant toute la durée de la Convention, pour
ce qui concerne les Opérations Minières, aux impôts, droits, taxes et redevances de nature fiscale
conformément aux dispositions du Code général des Impôts, du Code Douanier et à celles du Code
Minier en vigueur à la date de signature de la Convention. Toutefois, en raison des spécificités, du
caractère intégré et industriel du projet et des investissements qu'il requiert, les dispositions
spécifiques de la présente Convention, y compris les dispositions suivantes s'appliquent nonobstant
toutes dispositions contraires de droit commun.

Les impôts, taxes, droits, contributions, cotisations, prélèvements et redevances auxquels la Société
et ses sous-traitants directs sont assujettis sont calculés, recouvrés et exigibles dans les conditions
prévues par les textes en vigueur à la date de signature de la Convention, sous réserve des
dispositions de la Convention.

Sur sa demande, la Société pourra bénéficier de toute disposition fiscale et douanière plus
avantageuse accordée à toute entreprise ayant des activités similaires et comparables en Guinée.

Taxes minières
Droits fixes

Les droits fixes auxquels la Société est assujettie seront déterminés et dus conformément au Droit
Applicable à la date de signature de la présente Convention.

Redevance superficiaire

La Société est, au titre de la Concession, assujettie à la redevance superficiaire conformément à
l'article 160 du Code Minier.

Taxe sur l'extraction des substances minières

La Société est assujettie à la taxe sur l'extraction des substances minières conformément aux
dispositions de l'article 161 du Code Minier pour la part de bauxite exportée en l'état.

La part de bauxite destinée à l'alimentation de la Raffinerie ne sera pas soumise à la taxe sur
l'extraction des substances minières.

Taxe à l'exportation des substances mines () {
a Ed

La Société est assujettie à la taxe à l'exportation des substances minières conformément aux dispositions
de l'article 163 du Code Minier.

25

2.6

3.2

33

3.4

3.5

3.6

3.7

3.7.1

Taxe sur les substances de carrières

La Société est assujettie à la taxe sur les substances de carrières conformément aux dispositions de
l'article 162 du Code Minier à l'exception des substances'de carrières exclusivement utilisées pour
le Projet ou dans le cadre de la convention de développement de la communauté locale.

Contribution au développement local

La Société est assujettie, au titre de la Concession minière à la Contribution au Développement
Local au taux de 0,5% de sa production annuelle de bauxite conformément aux dispositions de
l'article 130 du Code Minier. Les conditions de paiement, de répartition et d'utilisation de ladite
contribution seront définies dans le cadre de la convention de développement local.

Impôt sur les bénéfices industriels et commerciaux
Assiette de l'impôt sur les bénéfices industriels et commerciaux

L'assiette de l'impôt sur les bénéfices industriels et commerciaux est constituée du bénéfice
imposable déterminé selon les règles de droit commun et de celles prévues à l'article 177 du Code
Minier à la date de la signature de la Convention.

Taux de l'impôt sur les bénéfices industriels et commerciaux

Aux termes de l'article 176 du Code Minier, l'impôt sur les bénéfices industriels et commerciaux est
fixé à trente pour cent (30 %) pour la phase d'exploitation.

Exemption de l'impôt sur les bénéfices industriels et commerciaux et l'impôt minimum
forfaitaire

La Société bénéficiera d'un congé fiscal de six (6) ans à compter de la Date de Première Production
Commerciale.

Déficit d'exploitation reportable

La Société pourra reporter son déficit d'exploitation sur une durée limitée à cinq (5) ans. Nonobstant
cette disposition, les amortissements non récupérés pendant toute cette période peuvent être
constitués en amortissements réputés différés et indéfiniment reportables.

Charges déductibles

Pour la détermination du revenu imposable, la société est autorisée à déduire toutes les charges
d'exploitation nécessaires à la réalisation du projet conformément aux dispositions du Code Général
des Impôts et du Code minier.

Constitution des Amortissements Réputés Différés (ARDs)

La Société peut appliquer des amortissements réputés différés en période déficitaire (ou ARDs) à
hauteur du montant de l'Amortissement déterminé sans toutefois pouvoir être supérieurs au montant
de la perte comptable de la Période Fiscale concernée. Les ARDs déterminés au cours d'une
Période Fiscale au cours de laquelle des Pertes sont encourues peuvent être accumulés et reportés
sans limitation de durée conformément aux dispositions du code Général des Impôts.

Autres charges déductibles

Provisions pour Réhabilitation
Une provision pour l'obligation de réhabilitation est déterminée en vertu des principes comptables

généralement acceptés ou principes comptables spécifiques à l'industrie minière.

Le montant de cette réserve (provision) comptabilisée au cours de toute Période Fiscale est une
charge déductible des Recettes Brutes pour le calcul des Bénéfices Imposables.

Le montant de toute diminution (reprise) de cette réserve (provision) au cours de toute Période
Fiscale ne doit pas être compris dans les Bénéfices Imposables de la Société où sa reprise a eu lieu,
dans la mesure où ledit montant n'a pas été traité comme une charge NC Gr

K \
1 À

Jo

-67-

3.7.2

3.7.3

3.7.4

4.2

5.1.4

Provisions pour Reconstitution de Gisement (PRG)

Conformément aux dispositions de l'article 178-1 du code minier, une provision pour reconstitution
d'un. gisement de minerai à hauteur d'un maximum de (i) dix pour cent (10%) des Bénéfices
imposables pour la Période Fiscale, avant cette déduction, ou (ii) en cas de perte comptable, zéro
point cinq (0.5%) des Recettes Brutes des Produits Miniers de la Société est déductible des Recettes
Brutes. Dans l'hypothèse où tout ou une partie de la PRG n'est pas utilisée conformément à son objet
dans les trois (3) ans suivant le moment où elle a été constituée, le montant de provision non utilisée
sera inclus dans les Bénéfices Imposables de l'année suivante et les provisions seront diminuées du
même montant.

Délai d’utilisation de la provision pour reconstitution de gisement.
Le délai d'utilisation de la provision de reconstitution de gisement sera de quatre (4) ans.

Les intérêts d'emprunts
La Société pourra déduire les intérêts des emprunts contractés pour la réalisation du projet, à
hauteur d'un taux LIBOR libellé en dollar américain augmenté de 7%.

Les intérêts sur les prêts et avances d'actionnaires effectivement versés aux sociétés du projet sont
exonérés de retenue à la source.

Impôt sur le revenu des valeurs mobilières (IRVM)

Sous réserve des conventions de non double imposition, les dividendes, tantièmes, jetons de
présence et toutes autres rémunérations passibles de l'impôt sur le revenu des valeurs mobilières (à
l'exception des intérêts des prêts et avances d'actionnaires conformément à la clause 9.2.1) versées
par la Société seront imposés au taux de dix pour cent (10 %) au titre de l'IRVM.

Compte tenu de la nature spécifique du projet définie plus haut, les actionnaires de la société
bénéficient d'une exemption temporaire du paiement de l'IRVM ainsi que ‘il suit :

i- Six (6) ans à compter de la date de la première production commerciale pour la bauxite ;
il Huit (8) ans à compter de la date de la première production commerciale de l'alumine ;
Impôts, taxes et cotisations assis sur les salaires

La Société est redevable des impôts, taxes et cotisations suivants à raison des salaires versés au
personnel de la Société :

Versement forfaitaire au taux de six pour cent (6%), au titre des salaires versés aux employés
nationaux et étrangers conformément au Code général des Impôts ;

Contribution à la formation professionnelle au taux de un et demi pour cent (1 ,5%) pour les salaires
versés à ses employés nationaux et étrangers, en Guinée et hors Guinée. Cette contribution ne
s'applique pas si la Société dispose de son propre centre de formation permanent en Guinée qui
dispose d'un budget au moins équivalent à celui du montant de la taxe. Un centre de formation
permanent se définit comme étant un endroit où l'on retrouve des salles de classes et de formation
pour la tenue de cours par un personnel qualifié, visant la formation et le développement de
compétences et d'habiletés pour le personnel participant directement aux Opérations Minières ; et

La part patronale de cotisations sociales à la charge de la Société.
Taxe unique sur les véhicules

La Société et ses Sous-traitants sont assujettis à la taxe unique sur les véhicules y compris sur les
véhicules de tourisme au taux en vigueur, sauf en ce qui concerne les véhicules et engins de
chantier.

Contribution Foncière Unique et Contribution des Patentes Ÿ {

VE fe

« |
9.1.3

9.1.4

9.1.5

9.1.6

10.

La Société et ses Sous-traitants directs sont exonérés de la Contribution Foncière Unique et de la
Contribution des Patentes sur l'ensemble des biens et droits immobiliers acquis dans le cadre du
Projet.

Cependant, la Société et ses Sous-traitants directs restent redevables de la retenue à la source sur
les loyers qu'ils verseront pour la location d'immeubles en Guinée.

Droits d'enregistrement
En phase de construction, la Société est exonérée de tout droit d'enregistrement.

En phase d'exploitation, la Société sera assujettie au paiement des droits d'enregistrement sur les
actes portant cession, transfert, amodiation, prise de participation ou fusion, création de société,
augmentation de capital par apports nouveaux, apports en capital, incorporation de bénéfice ou de
réserve ou fusion à l'exclusion de tous autres droits d'enregistrement.

Précisions concernant les autres impôts et taxes
Retenues à la source par la Société

Le régime fiscal visé au présent article est sans préjudice des obligations fiscales de prélèvement ou
de retenues à la source à la charge de la Société comme suit :

Retenue à la source sur les rémunérations versées aux employés guinéens suivant les dispositions
du Code Général des Impôts ;

Retenue à la source sur les sommes versées par la Société à des entreprises étrangères n'ayant
pas d'installations en Guinée, pour des prestations de services réalisées ou utilisées en Guinée au
taux de 10%.

Prélèvement forfaitaire sur les achats de biens et services locaux

La Société devra prélever et s'acquitter du prélèvement forfaitaire de dix pour cent (10%) du prix
d'achat sur tous les achats locaux de biens et services réalisés auprès de fournisseurs ne disposant
pas de numéro de TVA et à l'égard desquels le prélèvement forfaitaire est obligatoire.

Retenue de 50% de la TVA

La société devra procéder à une retenue à la source de cinquante pour cent (50%) de la TVA
facturée par assujettie pendant les opérations d'achats locaux de biens et de services.

Elle procédera à la fin de chaque mois, au reversement intégral de ces retenues sur le compte du
Receveur Spécial des Impôts.

Par exception aux dispositions ci-dessus, les intérêts payés par la Société relatifs aux prêts
souscrits auprès de banques ou établissements financiers ou autres entités et aux prêts et avances
consenties par les actionnaires ou autres entités affiliées pour financer les investissements liés à la
réalisation du projet sont exonérés de toute retenue à la source.

Sont également exonérées de la retenue à la source, les montants payés en rémunération des
prestations fournies au titre de toute convention d'assistance technique entre la Société et toute
entité affiliée dans la limite de 2% du chiffre d'affaires annuel.

Taxe sur la Valeur Ajoutée (TVA)
La Société est soumise à la TVA au taux O à l'exportation.

A l'importation, les carburants, lubrifiants et autres produits pétroliers bénéficient du remboursement
de la TVA acquittée au cordon douanier dans les limites des quotas annuels fixés par le Ministre en
charge du Budget. Il en est de même pour les pièces de rechange dans le cadre de l'exécution
normale du projet.

A l'intérieur, la Société acquitte la TVA au taux de 18% sur les achats locaux de biens et services et
se fera rembourser suivant les procédures légales en vigueur.

légaux.

C

L'Etat s'engage à procéder au remboursement du crédit de TVA dans les strictes limites des sa ©

D
32

nl. REGIME DOUANIER

Principe général en matière douanière

Les dispositions douanières des articles 168, 171-letil, 172, 173, 174-letil, 178- 11, 179, 180,
181 - | à IV du Code Minier, les dispositions relatives à la TVA à l'importation du Code Général des
Impôts, et l'ensemble des dispositions du Code des Douanes ou de tout autre loi en vigueur à la
date de signature de la Convention, s'appliquent à la Société et à ses Sous-traitants directs pour
les besoins des Opérations Minières sous réserve des dispositions spécifiques de la Convention et
des dispositions ci-après.

Phase de développement et de construction

La Société et ses Sous-traitants directs bénéficient d'une exonération totale des droits de douane
et de la taxe sur la valeur ajoutée (TVA) sur l'importation

(i) des matériels de construction et d'installation,

ii) des équipements,

(ii) des outillages, machines et pièces de rechange, et

(iv) des consommables y compris le fioul, les lubrifiants et autres importés jusqu'à la Dale de
Première Production Commerciale d'Alumine,

à l'exception de la redevance des traitements de liquidations (RTL) sur les pièces de rechange.

Toutefois, ne sont pas exonérés de la TVA, les importations de biens qui sont exclus du droit à
déduction en application du Code Général des Impôts, quand bien même ces biens figureraient
sur la liste minière dûment agréée, à l'exception du fioul lourd et le charbon pour la production
d'énergie.

Les autres carburants, lubrifiants, autres produits pétroliers et pièces de rechanges importés, la
TVA acquittée au cordon douanier sera remboursée dans la limite des quotas annuels fixés par le
Ministre en Charge du Budget.

Les admissions temporaires des biens importés, destinés à être réexportés et visés à la première
catégorie sont autorisées après le dépôt et agrément de la liste minière conformément aux
dispositions de l'article 166 du code minier.

A la fin de la phase de construction, les dispositions de l'article 174-1 du code minier, s'applique
aux biens bénéficiant du régime d'admission temporaire pour l'importation des biens.

Phase d'exploitation

Pendant la phase d'exploitation et de transformation, la Société et ses Sous-traitants directs sont
soumis aux droits de douane au taux forfaitaire unique de 6,5% pour l'importation des matériels,
outillages, équipements, engins, véhicules utilitaires, machines et pièces de rechange pour
l'extraction et le transport du minerai et 5% pour l'importation des matériels, outillages,
équipements, engins, véhicules, machines et pièces de rechange entrant dans la transformation
du minerai en Guinée.

Pendant la même phase, la Société et ses Sous-traitants directs sont totalement exonérés de
droits de douane sur l'importation des matières premières et autres consommables (fioul, soude
caustique, chaux, lubrifiants, floculent etc.) entrant dans la transformation du minerai en Guinée à
l'exception de la Redevance des Traitements de UE < (RTL), de la Taxe d'Enregistrement

(TE) et des Prélèvements Communautaires (PC).
ÿ-
LL

» W
3.3

3.4

Pour les autres produits pétroliers, la Société et ses Sous-traitants sont soumis à la structure des
prix applicable au secteur minier étant entendu que les importations directes de carburants, de
lubrifiants et de tout combustible par la Société seront exonérées de droits de douanes.

Toute importation non visée par les dispositions ci-dessus, est soumise au régime douanier de
plein droit. La TVA acquittée lors de cette opération donne droit à remboursement par la Direction
Nationale des Impôts dans la limite des dispositions pau à

AE
ANNEXE D
PRINCIPES COMPTABLES

L Charges déductibles

Pour le calcul de l'impôt sur les sociétés, les charges déductibles sont celles énoncées à l'article 177 du
Code Minier, étant précisé que:

1.1 Frais généraux

Les frais généraux sont déductibles du résultat imposable et comprennent notamment (de manière non
exhaustive):

1) Les dépenses de personnel et de main d'œuvre affecté directement au Projet (notamment les

indemnités de congés payés, les charges fiscales et les cotisations d'assurance sociale);

2) Les loyers et charges locatives des locaux commerciaux et du matériel pris en location par la
Société affecté directement au Projet à concurrence de la fraction échue ou courue au titre de
l'exercice;

3) Les loyers versés au bailleur, dans le cadre d'un contrat de crédit-bail, pendant la durée de ce
contrat;

4) Les primes d'assurance qui couvrent les risques professionnels ou constituent une charge
d'exploitation du Projet;

5) Les frais financiers en lien direct avec le Projet;

6) Les pourboires, dons et libéralités versés à des œuvres ou organisme d'intérêts général à
caractère philanthropique, sportif, scientifique social ou familial, établis en Guinée;

1) Les sommes versées pour l'utilisation de brevets, licences, marques de fabrique, dessins, formules,
procédés de fabrication et autres droits analogues en cours de validité en lien direct avec le Projet;

8) Les frais d'étude, d'assistance financière, technique ou comptable en lien direct avec le Projet;

9) Le prix d'acquisition des matériels, outillage et mobiliers de bureau, d'une valeur unitaire

n'excédant pas 500 000 francs guinéens hors taxe;

10) Les impôts, taxes et droits à la charge de la Société et mis en recouvrement au cours de l'exercice,
à l'exception, notamment, de l'impôt sur les bénéfices industriels et commerciaux ; et

11) Les traitements fixes ou proportionnel alloués aux administrateurs de la société remplissant des
fonctions de direction, ainsi que les traitements versés au président du conseil.

12 Amortissement
Sont déductibles les amortissements pratiqués par la société sur le résultat imposable.

Les charges d'amortissement peuvent être reportées par la société sans limitation de durée et peuvent être
imputées sur le résultat imposable de tout exercice postérieur, au choix de la Société. à ©

do DE
/l 1

a
1.2.1.  Amortissement linéaire

Les dotations d'amortissements seront calculées selon la méthode de l'amortissement linéaire
conformément à ce qui suit:

1 Bâtiments, constructions destinés à la production 20-25 ans
2 Biens d'équipement destinés à la production 10-12 ans
Équipements énergétiques 12-15 ans
Navire, locomotive et véhicules terrestres à moteur 14-16 ans
5 Générateurs électriques et équipements de fourniture de chaleur 10-12 ans
6 Câbles électriques de transmission 22-30 ans
7: Câbles électriques de distribution 12-14 ans
8 Équipements de transformations et de distributions électriques 16-18 ans
9 Câbles et équipements de télécommunications 8-10 ans
10 Bâtiments et constructions destinés à usage autre que la production 25-30 ans
11 Matériel de transport dédié à usage autre que la production 4-6 ans

1.2.2.  Amortissement dégressif

L'amortissement des biens d'équipements neufs, autres que les immeubles et les véhicules, peut être
calculé selon un mode dégressif, au choix de la Société.

Le taux applicable pour le calcul de l'amortissement dégressif est obtenu en multipliant le taux
d'amortissement linéaire correspondant à la durée normale d'utilisation du bien, par un coefficient fixé à:

1.5 lorsque la durée normale d'utilisation du bien est de trois ou quatre ans;
2 lorsque cette durée est de cinq ou six ans;

2.5 lorsque la durée d'utilisation du bien est supérieure à six ans.

13 Frais financiers

Les frais financiers peuvent être reportés par la société sans limitation de durée et peuvent être imputés sur
le résultat imposable de tout exercice postérieur, au choix de la société.

1.4 Provisions

Les provisions constituées en vue de faire face à des pertes ou charges prévues, sont déductibles à
condition qu'elles aient été explicitement constatées dans les écritures comptables de l'exercice et figurent
sur un relevé détaillé des provisions constituées.

[LA Provision pour reconstitution du gisement

Les Parties décident de se référer aux dispositions de l’article 178 du Code Minier. N\C Ge
NU on
Ÿ
A7

ÿn

73.
